Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 1 of 189




               Exhibit A
                Part 1
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 2 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF NEW YORK: COMMERCIAL DIVISION
            THE BANK OF NEW YORK MELLON, solely
            in its capacity as trustee for 4.125% Notes due
            2022 issued by Samarco Mineração S.A.,

                                  Plaintiff,

                      v.

             SAMARCO MINERAÇÃO S.A.,
                           Defendant.




                                                              Index No.:

                                                              Date Filed: September 2, 2020

                                                              Plaintiffs designate New York
                                                              County as the place of trial

                                                              Basis of venue is CPLR 501 and
                                                              503(a)

                                                              SUMMONS




                                                   1 of 3
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 3 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




             TO THE ABOVE-NAMED DEFENDANT:

                     YOU ARE HEREBY SUMMONED and required to submit to Plaintiff’s

             attorneys your answering papers on this motion by October 6, 2020, the time period set

             out in the notice of motion annexed hereto. In case of your failure to submit answering

             papers, summary judgment will be taken against you by default for the relief demanded

             in the notice of motion.

                     The action will be heard in the Supreme Court of the State of New York in and

             for the County of New York. This action is brought in the County of New York pursuant

             to CPLR 501 and 503(a) because the parties have agreed in writing that New York

             County is an appropriate venue for trial, Plaintiff’s principal place of business is in New

             York State, and Plaintiff designates New York County as the place of trial.

            Dated:     New York, New York
                       September 2, 2020



                                                          DAVIS POLK & WARDWELL LLP

                                                          By:         /s/ Antonio Perez-Marques
                                                                      Antonio Perez-Marques
                                                                      Timothy Graulich
                                                                      Matthew Cormack

                                                          450 Lexington Avenue
                                                          New York, New York 10017
                                                          Telephone: (212) 450-4000
                                                          Facsimile: (212) 701-5800
                                                          antonio.perez@davispolk.com
                                                          timothy.graulich@davispolk.com
                                                          matthew.cormack@davispolk.com

                                                          Attorneys for Plaintiff




                                                       2 of 3
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. 1Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 4 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




             To:

             SAMARCO MINERAÇÃO S.A.
             C/o Law Debenture Corporate Services, Inc.
             400 Madison Avenue – 4th Floor
             New York, New York 10017




                                                     3 of 3
Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 5 of 189




                Exhibit A
                 Part 2
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. 2Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 6 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF NEW YORK
             THE BANK OF NEW YORK MELLON, as
             Trustee, solely in its capacity as trustee for
             4.125% Notes due 2022 issued by Samarco
             Mineração S.A.,
                                                                    Index No. ____________
                                      Plaintiff,
                                                                    NOTICE OF MOTION FOR
                        - against -                                 SUMMARY JUDGMENT IN
                                                                    LIEU OF A COMPLAINT
             SAMARCO MINERAÇÃO S.A.,

                                      Defendant.


                    PLEASE TAKE NOTICE that upon the Summons, dated September 2, 2020, the

             Affidavit of David Kerr, sworn to September 1, 2020, and the exhibits attached thereto,

             and the accompanying Memorandum of Law, Plaintiff The Bank of New York Mellon, as

             Trustee, by its attorneys, Davis Polk & Wardwell LLP, will move this Court, in the

             Motion Submissions Part, Room 130, in the Courthouse located at 60 Centre Street, New

             York, New York, on the 8th day of October, 2020, at 9:30 a.m. or as soon thereafter as

             counsel can be heard, for an order under CPLR 3213 awarding summary judgment to

             Plaintiff against Defendant Samarco Mineração S.A., in the amount of that certain

             indenture (the “Indenture”), dated as of October 31, 2012, Defendant as Issuer; Plaintiff

             as Trustee, Registrar, Transfer Agent and Paying Agent; and the Bank of New York

             Mellon Trust (Japan), Ltd., as Principal Paying Agent, copies of which are attached as

             Exhibit 1 to the Affidavit of David Kerr.


                    PLEASE TAKE FURTHER NOTICE THAT answering papers, if any, shall be

             served upon the undersigned no later than October 6th, 2020.




                                                         1 of 2
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                  INDEX NO. 654214/2020
NYSCEF DOC. NO. 2Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 7 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




             Dated:   New York, New York
                      September 2, 2020


                                                    DAVIS POLK & WARDWELL LLP

                                                    By:   /s/ Antonio Perez-Marques
                                                                 Antonio Perez-Marques
                                                                   Timothy Graulich
                                                                   Matthew Cormack

                                                    450 Lexington Avenue
                                                    New York, New York 10017
                                                    Telephone: (212) 450-4000
                                                    Facsimile: (212) 701-5800
                                                    antonio.perez@davispolk.com
                                                    timothy.graulich@davispolk.com
                                                    matthew.cormack@davispolk.com

                                                    Attorneys for Plaintiff




                                                2


                                              2 of 2
Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 8 of 189




                Exhibit A
                 Part 3
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                         INDEX NO. 654214/2020
NYSCEF DOC. NO. 3Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 9 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK: COMMERCIAL DIVISION
             THE BANK OF NEW YORK MELLON, solely
             in its capacity as trustee for 4.125% Notes due
             2022 issued by Samarco Mineração S.A.,               Index No.
                                     Plaintiff,                   Assigned to the Hon.
                                                                  Justice [      ]
                       - against -
                                                                  IAS part [ ]
             SAMARCO MINERAÇÃO S.A.,

                                     Defendant.


                MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
                      SUMMARY JUDGMENT IN LIEU OF A COMPLAINT




                                                        Antonio Perez-Marques
                                                        Timothy Graulich
                                                        Matthew Cormack


                                                        DAVIS POLK & WARDWELL LLP
                                                        450 Lexington Avenue
                                                        New York, New York 10017
                                                        (212) 450-4000

                                                        Attorneys for Plaintiff




                                                    1 of 9
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 10 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                     Plaintiff The Bank of New York Mellon, as Trustee (“Plaintiff”) respectfully

            submits this memorandum of law in support of its motion for summary judgment in lieu

            of a complaint, pursuant to CPLR 3213, against Samarco Mineração S.A. (“Defendant”)

            to recover money due and owing under promissory notes and an indenture agreement.

                                                FACTUAL BACKGROUND

                     This is an action for breach of contractual obligations and to demand payment

            from Defendant for: (1) unpaid installments of interest that were due on November 1,

            2016, May 1, 2017, November 1, 2017, May 1, 2018, November 1, 2018, May 1, 2019,

            November 1, 2019, and May 1, 2020; (2) interest on the unpaid installments of interest;

            and (3) unpaid principal and interest that became due on August 31, 2020, in respect of

            the 4.125% Notes due 2022 (the “Notes”), issued by Defendant pursuant to that certain

            indenture (the “Indenture”), 1 dated as of October 31, 2012, by and among Defendant as

            Issuer; Plaintiff as Trustee, Registrar, Transfer Agent and Paying Agent; and the Bank of

            New York Mellon Trust (Japan), Ltd., as Principal Paying Agent. The following is a

            brief description of the events leading up to this filing.

                     In October 2012, Defendant issued the Notes in the principal amount of $1

            billion. (See Aff. ¶ 5.) The Notes were issued under and are governed by the Indenture.

            (See Aff. ¶ 6.) Under Section 6.3 of the Indenture, upon the occurrence of an Event of

            Default for failure to pay an Interest Payment, “the Trustee, in its own name as trustee of

            an express trust, (i) may institute a judicial proceeding for the collection of the whole

            amount then due and payable on such Notes for principal and premium, if any, and


                     1
                        A true and correct copy of the Indenture is attached as Exhibit 1 to the Affidavit of David Kerr
            (“Aff.”), filed herewith.



                                                                  2


                                                              2 of 9
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 11 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            interest (including Additional Amounts), and interest on any overdue principal and

            premium, if any, and, to the extent that payment of such interest (including Additional

            Amounts) shall be legally enforceable, upon any overdue installment of interest

            (including Additional Amounts), at the rate borne by the Notes, and, in addition thereto,

            such further amount as shall be sufficient to cover the costs and expenses of collection,

            including the reasonable compensation, expenses, disbursements and advances of the

            Trustee, its agents and counsel.” (See Aff. ¶ 14; Aff., Ex. 1, Indenture § 6.3.) Further,

            Defendant has consented to jurisdiction in this Court. (See Aff., Ex. 1, Indenture §

            11.10.)

                      By the terms of the Notes, Defendant is required to make semi-annual interest

            payments (the “Interest Payments”) on the Notes on May 1 and November 1 of each year

            (each, an “Interest Payment Date”), unless such date is not a business day, in which case

            the Interest Payment Date is the next succeeding business day, to the person in whose

            name such Note is registered in the Register at the close of business on April 15 or

            October 15 (whether or not a business day) next preceding such Interest Payment Date

            (the “Noteholders”). (See Aff. ¶ 7). Section 4.1 of the Indenture states that “[t]he Issuer

            shall punctually pay the principal of and premium, if any, and interest on the Notes on the

            dates and in the manner provided in the Notes.” The Issuer is defined by Section 1.1 of

            the Indenture as Defendant “Samarco Mineração S.A. and any successor thereof.” (See

            Aff., Ex. 1, Indenture § 1.1.)

                      On November 1, 2016, May 1, 2017, November 1, 2017, May 1, 2018, November

            1, 2018, May 1, 2019, November 1, 2019, and May 1, 2020, Interest Payments of

            $20,625,000 became due and payable on the Notes under the terms of the Indenture (the



                                                          3


                                                       3 of 9
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 12 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            “Missed Interest Payments”). (See Aff. ¶ 8.) The Noteholders are entitled to receive

            these Interest Payments plus interest thereon at a rate specified by the notes plus 1% per

            annum (i.e., 5.125%). (See Aff. ¶ 12.) As of the date of this Motion, Defendant has not

            paid any portion of the Missed Interest Payments. (See Aff. ¶ 9.)

                    Each failure to make these payments is a breach of Defendant’s obligations and

            becomes an Event of Default under the Indenture if and when such default continues

            uncured for 30 days. (See Aff., Ex. 1, Indenture § 6.1(1) (defining “Event of Default” to

            include when “[t]he Issuer defaults in the payment of any installment of interest . . . upon

            any Note as and when the same shall become due and payable, and continuance of such

            Default for 30 days”).) More than 30 days has passed since the occurrence of each

            Missed Interest Payment (with the most recent Missed Interest Payment being May 1,

            2020), rendering each Missed Interest Payment an Event of Default. (See Aff. ¶¶ 10-11.)

            Under the Indenture, upon the occurrence of an Event of Default Plaintiff as Trustee is

            authorized to “institute a judicial proceeding for the collection of the whole amount then

            due and payable on such Notes” and to “proceed to protect and enforce . . . the rights of

            the Holders by any available proceeding at law or in equity.” (See Aff. ¶¶ 14-15; see also

            Aff., Ex. 1, Indenture § 6.3.)

                    In light of these Events of Default, on August 31, 2020, Plaintiff issued an

            “acceleration notice” to Defendant which pursuant to the terms of the Indenture rendered

            all unpaid principal and accrued and unpaid interest immediately due and payable. (See

            Aff. ¶ 16; see also Aff., Ex. 1, Indenture § 6.2.). As a result of this acceleration, a total

            amount of $1 billion in principal and $13,750,000 in accrued interest became

            immediately due and payable. (See id.).



                                                           4


                                                        4 of 9
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                            INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 13 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                         At the time that the principal and accrued interest became immediately due and

            payable, interest began to accrue on that principal at a rate of that specified by the notes

            plus 1% per annum. (See Aff. ¶¶ 16, 18-19.)

                     As of the date of this Motion, Defendant has not paid: (1) any portion of the

            installment of interest payments due November 1, 2016, May 1, 2017, November 1,

            2017, May 1, 2018, November 1, 2018, May 1, 2019, November 1, 2019, and May 1,

            2020; (2) interest on the Missed Interest Payments; or (3) the $ 1 billion in principal and

            $13,750,000 in accrued interest that became immediately due and payable on August 31,

            2020, due to the acceleration notice, as well as interest on that accelerated principal and

            interest. In the aggregate across all Holders, as of August 31, 2020 Defendant owes

            $20,625,000 for each of the eight Interest Payments described above; $17,617,187.50 in

            interest on the Missed Interest Payments; $1 billion in principal and $13,750,000 in

            accrued interest that became due upon the issuance of the acceleration notice. (See Aff. ¶

            19.) 2

                                                         ARGUMENT

                     This action to recover money due and owing under the Notes and Indenture is

            warranted under CPLR 3213 because it is “based upon [ ] instrument[s] for the payment

            of money only.” C.P.L.R. 3213. CPLR 3213’s “purpose was to provide quick relief on

            documentary claims so presumptively meritorious that a formal complaint is superfluous,

            and even the delay incident upon waiting for an answer and then moving for summary

            judgment is needless.” Weissman v. Sinorm Deli, Inc., 88 N.Y.2d 437, 443 (1996)


                     2
                       Although these damages calculations are based on the date of August 31, 2020, interest on the
            amounts will continue to accrue, increasing the total damages to which Plaintiff is entitled in an amount
            that can be calculated as a sum certain at any future date. (See Aff. ¶ 22.)



                                                                 5


                                                             5 of 9
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 14 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            (internal quotation marks omitted). For the reasons set forth below, Plaintiff’s claim is

            presumptively meritorious and is entitled to the accelerated procedures available under

            CPLR 3213.

                   “The procedure for accelerated judgment under CPLR 3213 is appropriate where

            plaintiff establishes a prima facie case by virtue of a note and a failure to make payments

            called for therein.” Warburg, Pincus Equity Partners, L.P. v. O’Neill, 11 A.D.3d 327,

            327 (1st Dep’t 2004) (citation omitted).

                   “The prototypical example of an instrument within the ambit of the statute is of

            course a negotiable instrument for the payment of money―an unconditional promise to

            pay a sum certain, signed by the maker and due on demand or at a definite time. In fact,

            the remedy has proved an effective one, particularly for financial institutions recovering

            on promissory notes and unconditional guaranties.” Weissman, 88 N.Y.2d at 444

            (internal citations omitted). Specifically, failure to make payments pursuant to

            promissory notes is the quintessential example of a CPLR 3213 case. See, e.g., Boland v.

            Indah Kiat Fin. (IV) Mauritius Ltd., 291 A.D.2d 342, 343 (1st Dep’t 2002) (granting

            plaintiff’s motion for summary judgment in lieu of a complaint pursuant to CPLR 3213 in

            case seeking balance due on promissory note under an indenture).

                   The Notes and Indenture here are instruments for the payment of money only and

            the Plaintiff can establish “a prima facie case by virtue of a note and a failure to make

            payments called for therein.” See Warburg, 11 A.D.3d at 327. First, Defendant executed

            the Notes. (See, e.g., Aff., Ex. 1, Indenture Signature Page.) Second, Defendant offered

            an unconditional promise to pay. (See Aff., Ex. 1, Indenture §§ 4.1; 6.2.) Third, and

            finally, Defendant has failed to pay the interest owed (which accrues at a fixed rate and



                                                          6


                                                       6 of 9
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 15 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            becomes due and payable on certain specified dates), which constitute Events of Default

            under the Indenture, as well as the principal and interest that became due upon the

            issuance of the acceleration notice, as discussed above. (See supra Factual Background;

            Aff. ¶¶ 10-11, 16.) Thus, because Plaintiff has met the requirements of CPLR 3213, this

            Court must enter summary judgment in favor of Plaintiff.

                   For the reasons set forth above, Plaintiff’s motion should be granted in its

            entirety, and this Court should order the following relief:

                       a. Payment of the Missed Interest Payments in the amount of no less than

                           $165,000,000;

                       b. Payment of interest on the Missed Interest Payments in the amount of no

                           less than $17,617,187.50;

                       c. Payment of accelerated unpaid principal in the amount of no less than $1

                           billion and interest on that principal that began to accrue on August 31,

                           2020;

                       d. Payment of accelerated unpaid interest in the amount of $13,750,000 and

                           interest on that sum that began to accrue on August 31, 2020;

                       e. Attorneys’ fees and the costs of this action;

                       f. Reimbursement to the Trustee for expenses incurred in this collection

                           action;

                       g. Pre-judgment and post-judgment interest; and

                       h. Such other relief as this Court deems just and proper.



                                                          Respectfully submitted,



                                                          7


                                                       7 of 9
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 16 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            Dated:   New York, New York
                     September 2, 2020


                                                DAVIS POLK & WARDWELL LLP

                                                By:         /s/ Antonio Perez-Marques
                                                            Antonio Perez-Marques
                                                            Timothy Graulich
                                                            Matthew Cormack

                                                450 Lexington Avenue
                                                New York, New York 10017
                                                (212) 450-4000
                                                (212) 701-5800
                                                antonio.perez@davispolk.com
                                                timothy.graulich@davispolk.com
                                                matthew.cormack@davispolk.com

                                                Attorneys for Plaintiff




                                                8


                                             8 of 9
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 17 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020

                                           WORD COUNT CERTIFICATION

                  This memorandum of law was prepared using Microsoft Word 2016, and I hereby certify

         that the total number of words, exclusive of the caption, table of contents, table of authorities,

         and signature block, is 1,758 words.


         Dated:      New York, New York
                     September 2, 2020
                                                        DAVIS POLK & WARDWELL LLP

                                                        By:   /s/ Antonio Perez-Marques
                                                              Antonio Perez-Marques
                                                              Timothy Graulich
                                                              Matthew Cormack

                                                        450 Lexington Avenue
                                                        New York, New York 10017
                                                        Tel: (212) 450-4559
                                                        Fax: (212) 701-5800
                                                        antonio.perez@davispolk.com
                                                        timothy.graulich@davispolk.com
                                                        matthew.cormack@davispolk.com

                                                        Attorneys for Plaintiff




                                                        9 of 9
Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 18 of 189




                 Exhibit A
                  Part 4
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                            INDEX NO. 654214/2020
                Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page
NYSCEF DOC. NO. 4                                                       19 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK: COMMERCIAL DIVISION
            THE BANK OF NEW YORK MELLON, solely                      Index No.
            in its capacity as trustee for 4.125% Notes due
            2022 issued by Samarco Minera<;ao S.A.,                  Assigned to the Hon.
                                                                     Justice [      ]
                                      Plaintiff,                     IAS part [ ]

                        - against -
                                                                       AFFIDAVIT OF DAVID
            SAMARCO MINERAc;Ao S.A.,                                   KERR IN SUPPORT OF
                                                                     PLAINTIFF'S MOTION FOR
                                      Defendant.                     SUMMARY JUDGMENT IN
                                                                      LIEU OF A COMPLAINT




            STATE OF NEW JERSEY                    )
                                                   ss.:
            COUNTY OF        un l on               )


                   David Kerr, being duly sworn, says:

                   1.       I am Vice President of The Bank of New York Mellon, the Trustee under

            the Indenture (defined in 'lI 2). I make this affidavit based upon my personal knowledge,

            my review of the documents attached as exhibits to this affidavit, and/or my review of

            publicly available information.

                   2.       As set forth in the accompanying memorandum of law, the above-

            captioned action is for breach of contractual obligations and to demand payment from

            Defendant for: (1) unpaid interest that was due on November 1, 2016, May 1, 2017,

            November 1, 2017, May 1, 2018, November 1, 2018, May 1, 2019, November 1, 2019,

            and May 1, 2020 (the "Missed Interest Payments"); (2) unpaid interest on the Missed

            Interest Payments; and (3) unpaid principal and interest that became due on August 31,

            2020, in respect of the 4.125% Notes due 2022 (the "Notes"), issued by Defendant




                                                          1 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 20 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            pursuant to a certain indenture (the "Indenture"), dated as of October 31, 2012. The

            Indenture is by and among Defendant as Issuer; Plaintiff as Trustee, Registrar, Transfer

            Agent and Paying Agent; and The Bank of New York Mellon Trust (Japan), Ltd., as

            Principal Paying Agent.

                   3.      Attached to this affidavit as Exhibit 1 is a true and correct copy of the

            Indenture.

                   4.      The Bank of New York Mellon is a corporation with trust powers formed

            in the State of New York with its principal place of business at 240 Greenwich Street,

            New York, New York 10286.

                   5.      In October 2012, Defendant executed the Indenture, and issued the Notes

            in the principal amount of $1 billion. Attached to this affidavit as Exhibits 2, 3 and 4 are

            true and correct copies of the Notes issued pursuant to the Indenture.

                   6.      The Notes were issued under and are governed by the Indenture.

                   7.      Defendant is required to make semi-annual interest payments (the

            "Interest Payments") on the Notes on May 1 and November 1 of each year (each, an

            "Interest Payment Date"), unless such date is not a business day, in which case the

            Interest Payment Date is the next succeeding business day, to the person (the

            "Noteholders") in whose name such Note is registered in the Register at the close of

            business on April 15 or October 15 (whether or not a business day) next preceding such

            Interest Payment Date. Section 4.1 of the Indenture states that "[t]he Issuer shall

            punctually pay the principal of and premium, if any, and interest on the Notes on the

            dates and in the manner provided in the Notes." The Issuer is defined by Section 1.1 of

            the Indenture as "Samarco Minera<;ao S.A. and any successor thereof."



                                                         2


                                                     2 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
                Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page
NYSCEF DOC. NO. 4                                                       21 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                   8.      On each of November 1, 2016, May 1, 2017, November 1, 2017, May 1,

            2018, November 1, 2018, May 1, 2019, November 1, 2019, and May 1, 2020, Interest

            Payments of $20,625,000 became due and payable on the Notes under the terms of the

            Indenture.

                   9.      To date, Defendant has not made any portion of those Interest Payments

            (the "Missed Interest Payments").

                    10.    Under Section 6.l(i) of the Indenture, failure to pay the Missed Interest

            Payments is a breach of Defendant's obligations and becomes an Event of Default under

            the Indenture if and when such default continues uncured for 30 days .

                    11.    As of the date of this affidavit, failure to pay the Missed Interest Payments

            plus interest thereon continues to be an Event of Default under the Indenture.

                    12.    At the time of each Missed Interest Payment, pursuant to Section 4.1 of

            the Indenture interest began to accrue on that Missed Interest Payment amount at a rate of

            that specified by the Notes plus 1% per annum. As the rate specified by the Notes is

            4.125%, this interest rate is 5.125% per annum.

                    13.    Under Section 6.2 of the Indenture, if an Event of Default occurs and is

            continuing, the Trustee may declare all unpaid principal of, and accrued and unpaid

            interest on all Notes to be due and payable immediately, by a notice in writing to

            Defendant, stating that such notice is an "acceleration notice," and upon any such

            declaration such amounts shall become due and payable immediately.

                   14.     Under Section 6.3 of the Indenture, upon the occurrence of an Event of

            Default for failure to pay an Interest Payment, "the Trustee, in its own name as trustee of

            an express trust, (i) may institute a judicial proceeding for the collection of the whole



                                                          3


                                                     3 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
                Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page
NYSCEF DOC. NO. 4                                                       22 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            amount then due and payable on such Notes for principal and premium, if any, and

            interest (including Additional Amounts), and interest on any overdue principal and

            premium, if any, and, to the extent that payment of such interest (including Additional

            Amounts) shall be legally enforceable, upon any overdue installment of interest

            (including Additional Amounts), at the rate borne by the Notes, and, in addition thereto,

            such further amount as shall be sufficient to cover the costs and expenses of collection,

            including the reasonable compensation, expenses, disbursements and advances of the

            Trustee, its agents and counsel."

                    15.    Also under Section 6.3 of the Indenture, upon the occurrence of an Event

            of Default, Plaintiff is authorized to "proceed to protect and enforce ... the rights of the

            Holders by any available proceeding at law or in equity."

                    16.    On August 31, 2020, The Bank of New York Mellon, acting as Trustee,

            issued an Acceleration Notice in writing to Defendant via courier. As a result of this

            acceleration, pursuant to Section 4.1 of the Indenture, a total amount of $1 billion in

            principal and $13,750,000 in accrued interest became immediately due and payable, and

            interest began to accrue on that principal and accrued interest at the rate specified by the

            Notes plus 1% per annum. As the rate specified by the notes is 4.125%, this interest rate

            is 5.125% per annum.

                    17.    Attached to this affidavit as Exhibit 5 is a true and correct copy of the

            Acceleration Notice.

                    18.    The Noteholders are entitled to receive all unpaid accelerated principal

            and accrued and unpaid interest.




                                                          4


                                                      4 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
                Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page
NYSCEF DOC. NO. 4                                                       23 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                      19.   As August 31, 2020, in aggregate, the Noteholders hold $1 billion in

            principal amount of the Notes and are also entitled to receive $165,000,000 of Missed

            Interest Payments that became due on account of the Notes on the above-mentioned

            dates. The N oteholders are also entitled to $17,617,187.50 in interest on those Missed

            Interest Payments, $13,750,000 in accrued interest that became due and payable pursuant

            to the Acceleration Notice, and interest on the accelerated principal and accrued

            accelerated interest that began to accrue on August 31, 2020 pursuant to the Acceleration

            Notice.

                      20.   As of the date of August 31, 2020, Defendant, in breach of its payment

            obligations under the Indenture, has failed to pay any portion of the $1,196,367,187.50

            due to the Noteholders.

                      21.   Pursuant to Sections 6.3 and 7.6 of the Indenture, the Trustee is entitled to

            prompt reimbursement for "all reasonable out-of-pocket expenses incurred or made by it,

            including costs of collection."

                      22.   Although the damages calculations discussed herein are current as of the

            date of this affidavit, interest on the amounts will continue to accrue, increasing the total

            damages to which Plaintiff is entitled in an amount that can be calculated as a sum certain

            at any future date.

                      23.   The Plaintiff demands judgment in its favor against Defendant as follows:

                                  a. Payment of Missed Interest Payments in the amount of no less than

                                     $165,000,000;

                                  b. Payment of interest on the Missed Interest Payments in the amount

                                     of no less than $17,617,187.50;



                                                          5


                                                      5 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 24 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                                 c. Payment of unpaid accelerated principal in the amount of no less

                                      than $1 billion and interest on that principal that began to accrue at

                                      the rate specified herein on August 31, 2020;

                                 d. Payment of accelerated accrued interest in the amount of no less

                                      than $13,750,000 and interest on that sum that began to accrue at

                                      the rate specified herein on August 31, 2020;

                                 e. Attorneys' fees and the costs of this action;

                                 f.   Reimbursement to the Trustee for expenses incurred in this

                                      collection action;

                                 g. Pre-judgment and post-judgment interest; and

                                 h. Such other relief as this Court deems just and proper.

                      WHEREFORE, I respectfully request that a judgment be entered for the relief

                      sought and such other relief as the Court deems just and proper.



            Dated: September 1, 2020

                                                                                        David Kerr


                  l
            On 9 1 / D          before me, l..a..:\-ve R S..\-c..~ ~otary Public in and for said
            county, personally appeared      rs;:'->di.. \<...ll:.Y'V    who has satisfactorily
            identified himself/herself as the signer of the above referenced document.




        cfol<U&,~
            Sworn to before me on September 1, 2020.
                                                                    LATRESE A. STEWART
                                                                  NOTARY PUBLIC OF NEW JERSEY
                                                                        Lie. No. 2447654
                                                                  My Commission Expires July 2, 2024
            ~ )            Not~ublic*


            *This notarial act was performed remotely using communication technology in
            accordance with P.L. 2020, c.26.



                                                              6


                                                           6 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 25 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020

                                           WORD COUNT CERTIFICATION

                  This affidavit was prepared using Microsoft Word 2016, and I hereby certify that the

         total number of words, exclusive of the caption and signature block, is 1,376 words.


         Dated:      New York, New York
                     September 2, 2020
                                                       DAVIS POLK & WARDWELL LLP

                                                       By:   /s/ Antonio Perez-Marques
                                                             Antonio Perez-Marques
                                                             Timothy Graulich
                                                             Matthew Cormack

                                                       450 Lexington Avenue
                                                       New York, New York 10017
                                                       Tel: (212) 450-4559
                                                       Fax: (212) 701-5800
                                                       antonio.perez@davispolk.com
                                                       timothy.graulich@davispolk.com
                                                       matthew.cormack@davispolk.com

                                                       Attorneys for Plaintiff




                                                     7 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                            INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 26 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                                       EXHIBIT 1




                                            8 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                   INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 27 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020
                                                                           EXECUTION VERSION




                                    SAMARCO MINERAÇÃO S.A.,
                                           as Issuer


                                                   and


                                THE BANK OF NEW YORK MELLON,
                          as Trustee, Registrar, Transfer Agent and Paying Agent

                                                   and

                      THE BANK OF NEW YORK MELLON TRUST (JAPAN), LTD.
                                    as Principal Paying Agent

                                        ____________________



                                             INDENTURE


                                      Dated as of October 31, 2012



                                        ____________________



                                         4.125% Notes due 2022




                                                9 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                                                    INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 28 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         TABLE OF CONTENTS

                                                                                                                                                 Page

         ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

         SECTION 1.1.          Definitions ............................................................................................................ 1
         SECTION 1.2.          Rules of Construction......................................................................................... 11
         SECTION 1.3.          Table of Contents; Headings .............................................................................. 11
         SECTION 1.4.          Form of Documents Delivered to Trustee.......................................................... 11
         SECTION 1.5.          Acts of Holders .................................................................................................. 12

         ARTICLE II THE NOTES

         SECTION 2.1. Form and Dating ................................................................................................ 13
         SECTION 2.2. Execution, Authentication and Delivery ............................................................ 13
         SECTION 2.3. Transfer Agents, Registrar and Paying Agents .................................................. 14
         SECTION 2.4. Paying Agent to Hold Money in Trust ............................................................... 16
         SECTION 2.5. Payment of Principal and Interest; Principal and Interest Rights Preserved ...... 16
         SECTION 2.6. Holder Lists ........................................................................................................ 17
         SECTION 2.7. Transfer and Exchange....................................................................................... 17
         SECTION 2.8. Replacement Notes ............................................................................................ 20
         SECTION 2.9. Temporary Notes................................................................................................ 21
         SECTION 2.10. Persons Deemed Owners ................................................................................. 21
         SECTION 2.11. Cancellation ..................................................................................................... 21
         SECTION 2.12. Defaulted Interest ............................................................................................. 21
         SECTION 2.13. CUSIP and ISIN Numbers ............................................................................... 22
         SECTION 2.14. Open Market Purchases ................................................................................... 22

         ARTICLE III REDEMPTION

         SECTION 3.1.          Right of Redemption .......................................................................................... 22
         SECTION 3.2.          Applicability of Article ...................................................................................... 23
         SECTION 3.3.          Election to Redeem; Notice to Trustee .............................................................. 23
         SECTION 3.4.          Notice of Redemption by the Issuer ................................................................... 23
         SECTION 3.5.          Selection of Notes to Be Redeemed in Part ....................................................... 24
         SECTION 3.6.          Deposit of Redemption Price ............................................................................. 24
         SECTION 3.7.          Effect of Notice of Redemption ......................................................................... 24
         SECTION 3.8.          Change of Control .............................................................................................. 25

         ARTICLE IV COVENANTS

         SECTION 4.1.          Payment of Principal, Premium and Interest Under the Notes .......................... 27
         SECTION 4.2.          Maintenance of Office or Agency ...................................................................... 28
         SECTION 4.3.          Money for Note Payments to Be Held in Trust ................................................. 28
         SECTION 4.4.          Maintenance of Corporate Existence ................................................................. 29
         SECTION 4.5.          Payment of Additional Amounts........................................................................ 29
         SECTION 4.6.          Reporting Requirements .................................................................................... 32

                                                                            -i-


                                                                      10 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                                          INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 29 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         SECTION 4.7. Available Information ........................................................................................ 32
         SECTION 4.8. Limitation on Mortgages .................................................................................... 33
         SECTION 4.9. Limitation on Sale and Leaseback Transactions ................................................ 35
         SECTION 4.10. Waiver of Certain Covenants ........................................................................... 36

         ARTICLE V CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

         SECTION 5.1. Limitation on Consolidation, Merger or Transfer of Assets .............................. 36
         SECTION 5.2. Successor Substituted......................................................................................... 37

         ARTICLE VI EVENTS OF DEFAULT AND REMEDIES

         SECTION 6.1. Events of Default ............................................................................................... 37
         SECTION 6.2. Acceleration of Maturity, Rescission and Amendment ..................................... 38
         SECTION 6.3. Collection Suit by Trustee.................................................................................. 39
         SECTION 6.4. Other Remedies .................................................................................................. 39
         SECTION 6.5. Trustee May Enforce Claims Without Possession of Notes .............................. 39
         SECTION 6.6. Application of Money Collected ........................................................................ 39
         SECTION 6.7. Limitation on Suits ............................................................................................. 40
         SECTION 6.8. Rights of Holders to Receive Principal, Premium and Interest ......................... 40
         SECTION 6.9. Restoration of Rights and Remedies .................................................................. 40
         SECTION 6.10. Trustee May File Proofs of Claim.................................................................... 41
         SECTION 6.11. Delay or Omission Not Waiver ........................................................................ 41
         SECTION 6.12. Control by Holders ........................................................................................... 41
         SECTION 6.13. Waiver of Past Defaults and Events of Default ............................................... 41
         SECTION 6.14. Rights and Remedies Cumulative .................................................................... 42
         SECTION 6.15. Waiver of Stay or Extension Laws .................................................................. 42

         ARTICLE VII TRUSTEE AND AGENTS

         SECTION 7.1. Duties of Trustee ................................................................................................ 42
         SECTION 7.2. Rights of Trustee and Agents ............................................................................. 43
         SECTION 7.3. Individual Rights of Trustee and Agents ........................................................... 45
         SECTION 7.4. Trustee's Disclaimer ........................................................................................... 45
         SECTION 7.5. Notice of Defaults and Events of Default .......................................................... 45
         SECTION 7.6. Compensation and Indemnity ............................................................................ 46
         SECTION 7.7. Replacement of Trustee ..................................................................................... 47
         SECTION 7.8. Successor Trustee by Merger ............................................................................. 48
         SECTION 7.9. Eligibility; Disqualification................................................................................ 48
         SECTION 7.10. Resignation of an Agent ................................................................................... 49

         ARTICLE VIII DISCHARGE OF INDENTURE; DEFEASANCE

         SECTION 8.1.          Discharge of Liability on Notes ......................................................................... 49
         SECTION 8.2.          Conditions to Defeasance................................................................................... 50
         SECTION 8.3.          Application of Trust Money............................................................................... 51
         SECTION 8.4.          Repayment to Company ..................................................................................... 51
         SECTION 8.5.          Indemnity for Governmental Obligations .......................................................... 51

                                                                       - ii -


                                                                  11 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 30 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         SECTION 8.6. Reinstatement ..................................................................................................... 51

         ARTICLE IX AMENDMENTS

         SECTION 9.1.           Without Consent of Holders .............................................................................. 52
         SECTION 9.2.           With Consent of Holders.................................................................................... 53
         SECTION 9.3.           Revocation and Effect of Consents and Waivers ............................................... 54
         SECTION 9.4.           Notation on or Exchange of Notes ..................................................................... 54
         SECTION 9.5.           Trustee to Sign Amendments ............................................................................. 54
         SECTION 9.6.           Payment for Consent .......................................................................................... 55

         ARTICLE X MEETINGS OF HOLDERS

         SECTION 10.1. Purposes for Which Meetings May Be Called ................................................. 55
         SECTION 10.2. Manner of Calling Meetings ............................................................................ 55
         SECTION 10.3. Call of Meetings by Company or Holders ....................................................... 56
         SECTION 10.4. Who May Attend and Vote at Meetings .......................................................... 56
         SECTION 10.5. Regulations May Be Made by Trustee; Conduct of the Meeting; Voting
                        Rights; Adjournment ..................................................................................... 56
         SECTION 10.6. Voting at the Meeting and Record to Be Kept ................................................. 57
         SECTION 10.7. Exercise of Rights of Trustee or Holders May Not Be Hindered or
                        Delayed by Call of Meeting ........................................................................... 57
         SECTION 10.8. Procedures Not Exclusive ................................................................................ 57

         ARTICLE XI MISCELLANEOUS

         SECTION 11.1. Provisions of Indenture and Notes for the Sole Benefit of Parties and
                        Holders of Notes ............................................................................................ 57
         SECTION 11.2. Notices ............................................................................................................. 58
         SECTION 11.3. Officer's Certificate and Opinion of Counsel as to Conditions Precedent ....... 59
         SECTION 11.4. Statements Required in Officer's Certificate or Opinion of Counsel ............... 59
         SECTION 11.5. Rules by Trustee, Registrar, Paying Agent and Transfer Agents .................... 60
         SECTION 11.6. Currency Indemnity ......................................................................................... 60
         SECTION 11.7. No Recourse Against Others ............................................................................ 60
         SECTION 11.8. Legal Holidays ................................................................................................. 60
         SECTION 11.9. Governing Law; Waiver of Jury Trial.............................................................. 61
         SECTION 11.10. Consent to Jurisdiction; Waiver of Immunities ............................................. 61
         SECTION 11.11. Successors and Assigns .................................................................................. 62
         SECTION 11.12. Multiple Originals .......................................................................................... 62
         SECTION 11.13. Severability Clause ........................................................................................ 62
         SECTION 11.14. Tax Purposes .................................................................................................. 62
         SECTION 11.15. Patriot Act ...................................................................................................... 62




                                                                         - iii -


                                                                    12 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                        INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 31 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         EXHIBITS:
         EXHIBIT A    - Form of Note
          EXHIBIT B   - Form of Transfer Notice
          EXHIBIT C   - Form of Certificate for Transfer from Restricted Global Note to Regulation S
                        Global Note
          EXHIBIT D   - Form of Certificate for Transfer from Restricted Global Note to Regulation S
                        Global Note
          EXHIBIT E   - Form of Certificate for Removal of the Securities Act Legend on a Note




                                                   - iv -


                                                13 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 32 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        INDENTURE, dated as of October 31, 2012, among SAMARCO MINERAÇÃO
         S.A., closely held company incorporated under the laws of Brazil (the "Issuer"), THE BANK OF
         NEW YORK MELLON, as Trustee, Registrar, Transfer Agent and Paying Agent and THE
         BANK OF NEW YORK MELLON TRUST (Japan), Ltd., as Principal Paying Agent.

                                                    RECITALS

                          The Issuer has duly authorized the issue of 4.125% Notes due 2022 (the "Notes"),
         initially in an aggregate principal amount of U.S.$1,000,000,000, and has duly authorized the
         execution and delivery of this Indenture.

                        All things necessary have been done to make the Notes, when executed and
         authenticated and delivered hereunder and duly issued, the valid obligations of the Issuer, and to
         make this Indenture a valid agreement of the Issuer.

                         NOW, THEREFORE, THIS INDENTURE WITNESSETH:

                         For and in consideration of the premises and the purchase of the Notes by the
         Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of
         all Holders, as follows:

                                                    ARTICLE I

                DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

                        SECTION 1.1. Definitions.

                        "Act," when used with respect to any Holder, has the meaning specified in
         Section 1.5.

                        "Additional Amounts" has the meaning specified in Section 4.5(a).

                         "Affiliate" means, with respect to any specified Person, (i) any other Person
         which, directly or indirectly, is in control of, is controlled by or is under common control with
         such specified Person or (ii) any other Person who is a director or officer (a) of such specified
         Person, (b) of any Subsidiary of such specified Person or (c) of any Person described in clause (i)
         above. For purposes of this definition, control of a Person means the power, direct or indirect, to
         direct or cause the direction of the management and policies of such Person, whether by contract
         or otherwise, and the terms "controlling" and "controlled" have meanings correlative to the
         foregoing.

                       "Agent" means any Paying Agent, Transfer Agent, Registrar or any other agent
         appointed pursuant to this Indenture.

                        "Applicable Procedures" means the applicable procedures of DTC, Euroclear and
         Clearstream, in each case to the extent applicable.




                                                        -1-


                                                    14 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 33 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                         "Attributable Indebtedness" means, as to any particular lease under which any
         Person is liable at the time as lessee, and at any date as of which the amount of the payment is to
         be determined, the total net amount of rent required to be paid by such Person under such lease
         during the remaining term of such lease (including any period for which such lease has been
         extended or may, at the option of the lessor, be extended), discounted from the respective due
         dates thereof to the date of determination at a rate per annum equivalent to the rate inherent in
         such lease (as determined by the directors of the Issuer) compounded semiannually, excluding
         amounts required to be paid on account of or attributable to operating costs and overhead charges
         with respect to such lease and including, in certain circumstances, any termination penalty in the
         case of a lease terminable by the lessee; provided, however, that if such lease results in a Capital
         Lease Obligation, the amount of Indebtedness represented thereby will be determined in
         accordance with the definition of Capital Lease Obligation.

                        "Authenticating Agent" has the meaning specified in Section 2.2(b).

                        "Authorized Denomination" has the meaning specified in Section 2.2(a)(v).

                         "Bankruptcy Law" means (i) Title 11, United States Code or any similar U.S.
         federal or state law for the relief of debtors or the administration or liquidation of debtors' estates
         for the benefit of their creditors and (ii) the Brazilian Federal Law No. 11,101, of February 9,
         2005, as amended, or any similar Brazilian federal or state law for the relief of debtors or the
         administration or liquidation of debtors' estates for the benefit of their creditors.

                         "Below Investment Grade Ratings Event" means the Notes cease to be rated
         Investment Grade by each of the Rating Agencies on any date during the period commencing the
         day of, and ending 30 days after (which 30-day period will be extended so long as the rating of
         the notes is under publicly announced consideration for a possible downgrade by any Rating
         Agency) the earlier of (1) the occurrence of a Change of Control; or (2) public notice by the
         Issuer of the occurrence of a Change of Control or the intention of the Issuer to effect a Change
         of Control. Notwithstanding the foregoing, a Below Investment Grade Ratings Event otherwise
         arising by virtue of a particular reduction in rating shall not be deemed to have occurred in
         respect of a particular Change of Control (and thus shall not be deemed a Below Investment
         Grade Ratings Event for purposes of the definition of Change of Control Repurchase Event
         hereunder) if the Rating Agencies making the reduction in rating to which this definition would
         otherwise apply do not announce or publicly confirm or inform the Trustee in writing that the
         reduction was the result, in whole or in part, of any event or circumstance comprised of or
         arising as a result of, or in respect of, the applicable Change of Control (whether or not the
         applicable Change of Control shall have occurred at the time of the ratings event).

                        "Board of Directors" means, as the case may be, the Board of Directors of the
         Issuer (Conselho de Administração) or any committee thereof duly authorized to act on behalf of
         such Board of Directors.

                         "Board Resolution" means a copy of a resolution certified by the Secretary
         (Secretário), the Assistant Secretary or another Person performing corporate secretarial functions
         of the Issuer, as applicable, to have been duly adopted by the Board of Directors and to be in full
         force and effect on the date of such certification and delivered to the Trustee.


                                                          -2-


                                                      15 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 34 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        "Brazil" means the Federative Republic of Brazil.

                        "Brazilian Taxes" means any present or future taxes, duties, assessments, fees or
         other governmental charges of whatever nature (and any fines, penalties or interest related
         thereto) imposed or levied by or on behalf of Brazil or any political subdivision or authority of or
         in Brazil having power to tax.

                        "Business Day" means any day which is not, in London, England, São Paulo,
         New York City, Tokyo or the place of payment of interest or principal a Saturday, Sunday, a
         legal holiday or a day on which banking institutions in such places are authorized or obligated by
         law to close.

                         "Capital Lease Obligations" means any obligation that is required to be classified
         and accounted for as a capital lease for financial reporting purposes in accordance with GAAP,
         and the amount of Indebtedness represented by such obligation shall be the capitalized amount of
         such obligation determined in accordance with GAAP; and the Stated Maturity thereof shall be
         the date of the last payment of rent or any other amount due under such lease prior to the first
         date upon which such lease may be terminated by the lessee without payment of a penalty.

                          "Capital Stock" means, with respect to any Person, any and all shares of stock,
         interests, rights to purchase, warrants, options, participations or other equivalents of or interests
         in (however designated, whether voting or non-voting), such person's equity including any
         preferred stock, but excluding any debt securities convertible into or exchangeable for such
         equity.

                        "Certificated Note" has the meaning specified in Section 2.1.

                        "Change of Control" means:

                        (i) the direct or indirect sale, lease, transfer, conveyance or other disposition
                (other than by way of consolidation, amalgamation or merger), in one or a series of
                related transactions, of all or substantially all of the assets of the Issuer and its
                Subsidiaries taken as a whole to any "person" (as that term is used in Section 13(d)(3) of
                the Exchange Act), other than to the Issuer or one of its Subsidiaries;

                        (ii) the consummation of any transaction (including, without limitation, any
                consolidation, amalgamation, or merger or other combination (including by way of a
                scheme of arrangement)) the result of which is that any "person" (as that term is used in
                Section 13(d)(3) of the Exchange Act) other than a Permitted Holder becomes the
                beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) directly
                or indirectly, of more than 50% of the outstanding Voting Stock of the Issuer, measured
                by voting power rather than number of shares (or its successor by merger, consolidation
                or purchase of all or substantially all of its assets); or

                        (iii) the adoption of a plan relating to the liquidation, winding up or dissolution
                of the Issuer;



                                                          -3-


                                                      16 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 35 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         provided, that notwithstanding the foregoing, a transaction will not be deemed to involve a
         change of control for the purposes of this definition if (1) the Issuer becomes a direct or indirect
         Wholly-Owned Subsidiary of a holding company and (2)(A) the direct or indirect holders of the
         Voting Stock of such holding company immediately following that transaction are substantially
         the same as the holders of the Issuer's Voting Stock immediately prior to that transaction or (B)
         immediately following that transaction no person (other than a holding company satisfying the
         requirements of this sentence) is the beneficial owner, directly or indirectly, of more than 50% of
         the Voting Stock of such holding company.

                       "Change of Control Repurchase Event" means the occurrence of both a Change of
         Control and a Below Investment Grade Ratings Event.

                         "Clearstream" means Clearstream Banking, société anonyme.

                        "Closing Date" means October 31, 2012 or such later date on which the initial
         Notes are issued hereunder.

                         "Code" means the Internal Revenue Code of 1986, as amended.

                         "Consolidated Net Tangible Assets" means the aggregate amount of consolidated
         assets (less applicable provisions) after deducting therefrom (1) all current liabilities; (2) all
         goodwill, trade names, trademarks, patents, unamortized debt discount and financings costs and
         all similar intangible assets; and (3) appropriate adjustments on account of minority interests of
         other Persons holding stock in any Subsidiary of the Issuer, all as set forth on the most recent
         consolidated balance sheet of the Issuer and computed in accordance with GAAP.

                         "Corporate Trust Office" means the office of the Trustee at which at any
         particular time its corporate trust business shall be principally administered, which office as of
         the date of this Indenture is located at 101 Barclay Street, Floor 4 East, New York, New York
         10286.

                         "covenant defeasance option" has the meaning specified in Section 8.1(b).

                         "Custodian" means any receiver, trustee, assignee, liquidator, custodian or similar
         official under any Bankruptcy Law.

                         "CVM" means the Brazilian Securities Commission (Comissão de Valores
         Mobiliários).

                       "Default" means any event which is, or after notice or passage of time or both
         would be, an Event of Default.

                         "defeasance trust" has the meaning specified in Section 8.2(a).

                         "Depositary" means DTC or any successor depositary for the Notes.

                         "DTC" means The Depository Trust Company.



                                                         -4-


                                                     17 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 36 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        "Euroclear" means Euroclear Bank S.A./N.V., as operator of the Euroclear
         System.

                        "Event of Default" has the meaning specified in Section 6.1.

                        "Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended.

                        "Expiration Date" has the meaning specified in Section 3.8(a)(vi).

                        "Fitch" means Fitch, Inc., a subsidiary of Fimalac, S.A., and its successors.

                        "GAAP" means, (i) the accounting principles prescribed by Brazilian Law
         No. 6,404/76, as amended and (ii) the rules and regulations issued by applicable regulators,
         including the Brazilian Federal Accounting Council (Sonselho Federeral de Contabilidade) or
         CFC and the Brazilian Accounting Standards Committee (Comitê de Pronunciamentos
         Contábeis), as in effect from time to time.

                        "Global Note" means a global note held in the name of the Depositary
         representing the Notes substantially in the form attached hereto as Exhibit A.

                        "Government Obligations" money or obligations issued by the United States
         government.

                        "Holder" means the Person in whose name a Note is registered in the Register.

                         "Indebtedness" with respect to any Person, means any amount payable (whether
         as a direct obligation or indirectly through a guaranty by such Person) pursuant to (i) an
         agreement or instrument involving or evidencing money borrowed, (ii) a conditional sale or a
         transfer with recourse or with an obligation to repurchase or (iii) a lease with substantially the
         same economic effect as any such agreement or instrument and which, under GAAP, would
         constitute a Capitalized Lease Obligation.

                       "Indenture" means this Indenture, as amended or supplemented from time to time
         in accordance with the provisions hereof.

                        "interest" means, when used with respect to a Note, the interest on such Note
         (including any Additional Amounts payable by the Issuer in respect of such interest).

                        "Interest Payment Date" means the Stated Maturity of an installment of interest on
         the Notes.

                        "Investment Grade" means a rating of BBB- or better by S&P or Fitch (or its
         equivalent under any successor rating categories of S&P and Fitch); or the equivalent Investment
         Grade credit rating from any additional Rating Agency or Rating Agencies selected by the
         Issuer.

                        "Issuer" means Samarco Mineração S.A. and any successor thereof.



                                                         -5-


                                                     18 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 37 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        "Issuer Jurisdiction" means any of the jurisdictions of incorporation or residence
         for tax purposes of the Issuer or any successor entity, or any political subdivision or taxing
         authority thereof or therein.

                        "Issuer Order" means a written order signed in the name of the Issuer by an
         Officer.

                        "legal defeasance option" has the meaning specified in Section 8.1(b).

                        "Luxembourg Paying Agent" has the meaning specified in Section 2.3(a)(i).

                        "Luxembourg Stock Exchange" means Bourse de Luxembourg.

                        "Luxembourg Transfer Agent" has the meaning specified in Section 2.3(a)(i).

                      "Mortgage" means any mortgage, deed of trust, pledge, hypothecation, lien,
         encumbrance, charge or other security interest of any kind.

                        "Maturity" means, when used with respect to any Note, the date on which the
         outstanding principal of and premium, if any, and interest on such Note becomes due and
         payable as therein or herein provided, whether upon Stated Maturity, redemption, declaration of
         acceleration or otherwise.

                        "Notes" has the meaning specified in the first paragraph of the Recitals of this
         Indenture and shall be substantially in the form set forth in Exhibit A.

                        "Notice of Default" has the meaning specified in Section 6.1(3).

                        "Offer to Purchase" has the meaning specified in Section 3.8(a).

                        "Offer to Purchase Payment" has the meaning specified in Section 3.8(a).

                        "Offer to Purchase Payment Date" has the meaning specified in Section 3.8(a)(vi).

                        "Officer" means, with respect to a corporation, the President, Chief Executive
         Officer, Chief Financial Officer or any other executive or senior officer performing
         decision-making functions for such corporation (including any member of its Diretoria (Board of
         Executive Officers)).

                         "Officer's Certificate" means a certificate signed by any Officer of the Issuer, and
         delivered to the Trustee.

                       "Opinion of Counsel" means a written opinion of legal counsel of recognized
         standing who shall be reasonably acceptable to the Trustee.

                        "Outstanding" means, when used with respect to the Notes, as of the date of
         determination, all Notes theretofore authenticated and delivered under this Indenture, except:



                                                         -6-


                                                     19 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 38 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                       (iv) Notes theretofore cancelled by the Trustee or delivered to the Trustee for
                cancellation;

                         (v) Notes for whose payment or redemption money in the necessary amount has
                been theretofore deposited with the Trustee or any Paying Agent (other than the Issuer) in
                trust or set aside and segregated in trust by the Issuer (if the Issuer shall act as its own
                Paying Agent) for the Holders of such Notes; provided that, if such Notes are to be
                redeemed pursuant to Article III, notice of such redemption has been duly given pursuant
                to this Indenture or provision therefor satisfactory to the Trustee has been made;

                        (vi) Notes, except to the extent provided in Sections 8.1 and 8.2, with respect to
                which the Issuer has effected legal defeasance and/or covenant defeasance as provided in
                Article VIII; and

                        (vii) Notes in exchange for or in lieu of which other Notes have been
                authenticated and delivered pursuant to this Indenture, other than any such Notes in
                respect of which there shall have been presented to the Trustee proof satisfactory to it that
                such Notes are held by a protected purchaser (within the meaning of the New York
                Uniform Commercial Code) in whose hands such Notes are valid obligations of the
                Issuer;

         provided, however, that in determining whether the Holders of the requisite principal amount of
         Outstanding Notes have given any request, demand, authorization, direction, consent, notice or
         waiver hereunder, Notes owned by the Issuer or any of its Affiliates shall be disregarded and
         deemed not to be Outstanding, except that, in determining whether the Trustee shall be protected
         in relying upon any such request, demand, authorization, direction, consent, notice or waiver,
         only Notes which a Responsible Officer of the Trustee has received written notice at its address
         specified herein of being so owned shall be so disregarded. Notes so owned which have been
         pledged in good faith may be regarded as Outstanding if the pledgee establishes to the
         satisfaction of the Trustee the pledgee's right so to act with respect to such Notes and that the
         pledgee is not the Issuer or any other obligor upon the Notes or any of their respective Affiliates.

                       "Paying Agent" means any Person authorized by the Issuer to pay the principal of
         and premium, if any, or interest on any Notes on behalf of the Issuer hereunder, including The
         Bank of New York Mellon in its capacity as a Paying Agent, the Principal Paying Agent and the
         Luxembourg Paying Agent.

                        "Payment Date" means the date on which payment of interest and premium, if
         any, on and/or principal of the Notes is due, including, without limitation, any Interest Payment
         Date, Redemption Date and date of Maturity.

                       "Permitted Holder" means any of Vale S.A., BHP Billiton plc and BHP Billiton
         Limited and any of their majority controlled or owned affiliates.

                         "Person" means any individual, corporation, partnership, joint venture,
         association, limited liability company, joint stock company, trust, unincorporated organization or
         government or any agency or political subdivision thereof;


                                                         -7-


                                                     20 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 39 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                         "premium" means, when used with respect to a Note, the amount payable on such
         Note, in addition to the principal amount thereof upon any redemption of such Note (including
         any Additional Amounts payable by the Issuer in respect of such premium).

                       "principal" means, when used with respect to a Note, the principal amount of such
         Note (including any Additional Amounts payable by the Issuer in respect of such principal).

                         "Principal Paying Agent" means The Bank of New York Mellon Trust (Japan),
         Ltd., until a successor Principal Paying Agent shall have become such pursuant to the applicable
         provisions of this Indenture.

                         "Principal Property" the interest of the Issuer or any Subsidiary in any (a) mineral
         property or (b) manufacturing or processing plant, building, structure, dam or other facility,
         together with the land upon which it is erected and fixtures comprising a part thereof, whether
         owned as of the date of this Indenture or thereafter acquired or constructed by the Issuer or any
         Subsidiary, of which interest the net book value in each case, on the date as of which the
         determination is being made, is an amount which exceeds 10% of Consolidated Net Tangible
         Assets, other than (i) any such mineral property, manufacturing or processing plant, building,
         structure, dam or other facility which, in the opinion of the Board of Directors, is not of material
         importance to the total business conducted by the Issuer and its Subsidiaries as an entirety or (ii)
         any portion of any such property which, in the opinion of the Board of Directors, is not of
         material importance to the use or operation of such property.

                        "Proceeding" has the meaning specified in Section 11.10(a).

                        "Process Agent" has the meaning specified in Section 11.10(a).

                         "Project Financing" means the financing or refinancing of the acquisition,
         construction, expansion, improvement or development of any physical assets in which the
         providers of such finance or refinance solely look to the entity that owns and operates such
         assets, the equity interests in such entity, the assets themselves, and/or the revenues generated
         thereby as the source of repayment of the amounts financed or refinanced, without recourse to
         the Issuer or any Subsidiary (other than such entity) other than through a completion guarantee,
         guarantees from sponsors or other obligations that are customary in non-recourse financing or
         refinancing.

                        "Rating Agency" means each of (1) S&P or (2) Fitch; provided that if any of S&P
         or Fitch ceases to rate the Notes or fails to make a rating of the Notes publicly available for
         reasons outside of the Issuer's control, a "nationally recognized statistical rating organization"
         within the meaning of Section 3(a)(62) of the Exchange Act, selected by the Issuer (as certified
         by a resolution of the Chief Executive Officer or Chief Financial Officer) as a replacement
         agency for S&P or Fitch, or all of them, as the case may be.

                        "Record Date" means, when used with respect to the interest on the Notes payable
         on any Interest Payment Date, the April 15 or October 15 (whether or not a Business Day), as the
         case may be, next preceding such Interest Payment Date.



                                                         -8-


                                                     21 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 40 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        "Redemption Date" means, when used with respect to any Note to be redeemed
         pursuant to Article III, the date fixed for such redemption by or pursuant to this Indenture.

                        "Redemption Price" means, when used with respect to any Note to be redeemed
         pursuant to Article III, the price at which it is to be redeemed pursuant to this Indenture.

                         "Register" has the meaning specified in Section 2.3(a).

                        "Registrar" means The Bank of New York Mellon, until a successor Registrar
         shall have become such pursuant to the applicable provisions of this Indenture, and, thereafter,
         "Registrar" shall mean such successor Registrar.

                         "Regulation S" means Regulation S under the Securities Act, as in effect from
         time to time.

                         "Regulation S Global Note" means one or more permanent Global Notes in
         definitive fully registered form without interest coupons representing Notes initially sold outside
         of the United States pursuant to Regulation S.

                         "Relevant Withholding Taxes" has the meaning specified in Section 4.5(e).

                       "Responsible Officer" means any officer or agent of the Trustee in the Corporate
         Trust Office with direct responsibility for the administration of this Indenture.

                         "Restricted Global Note" means one or more permanent Global Notes in
         definitive fully registered form without interest coupons initially sold to "qualified institutional
         buyers" (as such term is defined in Rule 144A) pursuant to Rule 144A.

                        "Restricted Subsidiary" means (1) any Subsidiary which owns or leases a
         Principal Property; and (2) any Subsidiary engaged primarily in the business of owning or
         holding securities of Restricted Subsidiaries.

                         "Rule 144A" means Rule 144A under the Securities Act, as in effect from time to
         time.

                      "S&P" means Standard & Poor's LLC, a subsidiary of The McGraw-Hill
         Companies, Inc., or any successor to the rating agency business thereof.

                         "Sale and Leaseback Transaction" means any arrangement with a bank, insurance
         company or other lender or investor (other than the Issuer or a Restricted Subsidiary) providing
         for the leasing by the Issuer or any Restricted Subsidiary of any Principal Property which has
         been or is to be sold or transferred, more than 180 days after the later of the acquisition,
         completion of construction or commencement of full operation thereof by the Issuer or such
         Restricted Subsidiary to such lender or investor or to any Person to whom funds have been or are
         to be advanced by such lender or investor on the security of that property or asset.

                         "Securities Act" means the U.S. Securities Act of 1933, as amended.



                                                          -9-


                                                      22 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 41 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        "Securities Act Legend" means the applicable legend set forth in the form of Note
         attached hereto as Exhibit A.

                         "Significant Subsidiary" means any Subsidiary that would be a "significant
         subsidiary" under the definition in Article 1, Rule 1-02(w)(2) of Regulation S-X (but as
         calculated pursuant to GAAP), promulgated pursuant to the Securities Act, as such regulation is
         in effect on the date hereof.

                         "Stated Maturity" means, with respect to any security the date specified in such
         security as the fixed date on which the principal of such security is due and payable, including
         pursuant to any mandatory redemption provision (but excluding any provision providing for the
         repurchase of such security at the option of the Holder thereof upon the happening of any
         contingency unless such contingency has occurred).

                         "Subsidiary" means, at any relevant time, any Person of which the voting shares
         or other interests carrying more than 50% of the outstanding voting rights attached to all
         outstanding voting shares or other interests are owned, directly or indirectly, by or for the Issuer
         and/or one or more Subsidiaries of the Issuer.

                         "Tax" means any tax, levy, impost or other governmental charge (and any fines,
         penalties or interest related thereto) whatsoever imposed, assessed, levied or collected.

                         "Transfer Agent" means The Bank of New York Mellon and any other Person
         authorized by the Issuer to effectuate the exchange or registration of transfer of any Note on
         behalf of the Issuer hereunder, including, without limitation, the Luxembourg Transfer Agent.

                        "Trustee" means The Bank of New York Mellon, until a successor Trustee shall
         have become such pursuant to the applicable provisions of this Indenture and, thereafter,
         "Trustee" shall mean such successor Trustee.

                          "United States" and "U.S." mean the United States of America (including the
         states thereof and the District of Columbia) and its territories, its possessions and other areas
         subject to its jurisdiction.

                        "U.S. Dollars" and "U.S.$" mean such coin or currency of the United States as at
         the time of payment will be legal tender for the payment of public and private debts.

                         "Voting Stock" of any specified "person" (as that term is used in Section 13(d)(3)
         of the Exchange Act) as of any date means the capital stock of such person that is at the time
         entitled to vote generally in the election of the board of directors, managers or other voting
         members of the governing body of such person.

                        "Wholly-Owned Subsidiary" means a Subsidiary of which at least 95% of the
         Capital Stock (other than directors' qualifying shares) is owned by the Issuer or another Wholly-
         Owned Subsidiary.




                                                         - 10 -


                                                      23 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 42 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        SECTION 1.2. Rules of Construction.

                            (a) For all purposes of this Indenture, except as otherwise expressly provided
            or unless the context otherwise requires:

                        (i) the terms defined in this Article have the meanings assigned to them in this
                Article and include the plural as well as the singular;

                        (ii) the words "herein", "hereof" and "hereunder" and other words of similar
                import refer to this Indenture as a whole and not to any particular Article, Section or
                other subdivision;

                        (iii)   "or" is not exclusive;

                         (iv)    "including" means including, without limitation; and

                          (v) unless the context otherwise requires, any reference to an "Article", a
                  "Section" or an "Exhibit" refers to an Article, a Section or an Exhibit, as the case may
                  be, of this Indenture.

                          (b) All accounting terms not otherwise defined herein shall have the
            meanings assigned to them in accordance with GAAP.

                            (c) For purposes of the definitions set forth in Article I and this Indenture
            generally, all calculations and determinations shall be made in accordance with GAAP and
            shall be based upon the consolidated financial statements of the Issuer and its Subsidiaries
            prepared in accordance with GAAP.

                         SECTION 1.3. Table of Contents; Headings. The table of contents and headings
         of the Articles and Sections of this Indenture have been inserted for convenience of reference
         only, are not intended to be considered a part hereof and shall not modify or restrict any of the
         terms or provisions hereof.

                         SECTION 1.4. Form of Documents Delivered to Trustee. In any case where
         several matters are required to be certified by, or covered by an opinion of, any specified Person,
         it is not necessary that all such matters be certified by, or covered by the opinion of, only one
         such Person, or that they be so certified or covered by only one document, but one such Person
         may certify or give an opinion with respect to some matters and one or more other such Persons
         as to other matters, and any such Person may certify or give an opinion as to such matters in one
         or several documents.

                          Any Officer's Certificate may be based, insofar as it relates to legal matters, upon
         a certificate or opinion of, or representations by, counsel, unless the Officer or Officers executing
         such Officer's Certificate know, or in the exercise of reasonable care should know, that the
         certificate or opinion or representations with respect to the matters upon which the certificate or
         opinion is based are erroneous. Any Opinion of Counsel may be based, insofar as it relates to
         factual matters, upon a certificate or opinion of, or representations by, an Officer or Officers of
         the Issuer stating that the information with respect to such factual matters is in the possession of

                                                           - 11 -


                                                         24 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 43 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         the Issuer, unless such counsel knows, or in the exercise of reasonable care should know, that the
         certificate or opinion or representations with respect to such matters are erroneous.

                        Where any Person is required to make, give or execute two or more applications,
         requests, consents, certificates, statements, opinions or other instruments under this Indenture,
         they may, but need not, be consolidated and form one instrument.

                        SECTION 1.5. Acts of Holders.

                            (a) Any request, demand, authorization, direction, consent, notice, waiver or
            other action provided by this Indenture to be given or taken by Holders may be embodied in
            and evidenced by one or more instruments of substantially similar tenor signed by such
            Holders in person or by agents duly appointed in writing; and, except as herein otherwise
            expressly provided, such action shall become effective when such instrument or instruments
            are delivered to the Trustee and, where it is hereby expressly required, to the Issuer. Such
            instrument or instruments (and the action embodied therein and evidenced thereby) are herein
            sometimes referred to as the "Act" of the Holders signing such instrument or instruments.
            Proof of execution of any such instrument or of a writing appointing any such agent shall be
            sufficient for any purpose of this Indenture and conclusive in favor of the Trustee and the
            Issuer, if made in the manner provided in this Section 1.5.

                            (b) The fact and date of the execution by any Person of any such instrument
            or writing may be proved by the affidavit of a witness of such execution or by a certificate of a
            notary public or other officer authorized by law to take acknowledgments of deeds, certifying
            that the individual signing such instrument or writing acknowledged to him the execution
            thereof. Where such execution is by a signer acting in a capacity other than his individual
            capacity, such certificate or affidavit shall also constitute sufficient proof of his authority. The
            fact and date of the execution of any such instrument or writing, or the authority of the Person
            executing the same, may also be proved in any other manner that the Trustee reviewing such
            instrument or writing deems sufficient.

                           (c) The principal amount and serial numbers of Notes held by any Person,
            and the date of holding the same, shall be proved by the Register.

                            (d) If the Issuer solicits from the Holders of Notes any request, demand,
            authorization, direction, consent, notice, waiver or other Act, the Issuer may, at its option, fix
            in advance a record date for the determination of Holders entitled to give such request,
            demand, authorization, direction, consent, notice, waiver or other Act, but the Issuer shall not
            have any obligation to do so. If such a record date is fixed, such request, demand,
            authorization, direction, consent, notice, waiver or other Act may be given before or after such
            record date, but only the Holders of record at the close of business on such record date shall be
            deemed to be Holders for the purposes of determining whether Holders of the requisite
            proportion of Outstanding Notes have authorized or agreed or consented to such request,
            demand, authorization, direction, consent, notice, waiver or other Act, and for that purpose the
            Outstanding Notes shall be computed as of such record date; provided that no such
            authorization, agreement or consent by the Holders on such record date shall be deemed



                                                         - 12 -


                                                      25 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 44 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            effective unless it shall become effective pursuant to the provisions of this Indenture not later
            than eleven months after the record date.

                           (e) Any request, demand, authorization, direction, consent, notice, waiver or
            other Act of the Holder of any Note shall bind every future Holder of the same Note and the
            Holder of every Note issued upon the registration or registration of transfer thereof or in
            exchange therefor or in lieu thereof in respect of anything done, omitted or suffered to be done
            by the Trustee, the Issuer in reliance thereon, whether or not notation of such action is made
            upon such Note.

                                                    ARTICLE II

                                                    THE NOTES

                        SECTION 2.1. Form and Dating. The Notes and the Trustee's certificate of
         authentication shall be substantially in the form set forth in Exhibit A, which is hereby
         incorporated in and expressly made a part of this Indenture. The Notes may have such
         appropriate insertions, omissions, substitutions and other variations as are required or permitted
         by this Indenture and may have such letters, numbers or other marks of identification and such
         notations, legends or endorsements as may be required to comply with any law, stock exchange
         rule, agreement to which the Issuer is subject, if any, or usage; provided that any such notation,
         legend or endorsement is in a form acceptable to the Issuer.

                        Each Global Note and each definitive certificated non-global Note ("Certificated
         Note") shall be dated the date of its authentication.

                       The Notes shall be printed, lithographed or engraved or produced by any
         combination of these methods or may be produced in any other manner permitted by the rules of
         any stock exchange on which the Notes may be listed, if any, all as determined by the Officers
         executing such Notes, as evidenced by their execution of such Notes.

                        SECTION 2.2. Execution, Authentication and Delivery.

                           (a) An Officer of the Issuer shall sign the Notes for the Issuer by manual or
            facsimile signature.

                       (i) If an Officer whose signature is on a Note no longer holds that office at the
                time the Trustee authenticates the Note, the Note shall be valid nevertheless.

                        (ii) A Note shall not be valid until an authorized signatory of the Trustee or an
                Authenticating Agent manually signs the certificate of authentication on the Note upon
                Issuer Order. Such signature shall be conclusive evidence that the Note has been
                authenticated under this Indenture. Such Issuer Order shall specify the amount of the
                Notes to be authenticated and the date on which the original issue of Notes is to be
                authenticated.

                        (iii) The Trustee or an authenticating agent shall initially authenticate and
                deliver Notes on the Closing Date in an aggregate principal amount of

                                                         - 13 -


                                                      26 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 45 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                U.S.$1,000,000,000.

                        (iv) The Issuer may from time to time, without notice to or the consent of the
                Holders of the Notes, create and issue an unlimited principal amount of additional Notes
                having the same terms and conditions as the Notes issued on the Closing Date in all
                respects, except that the issue date, the issue price and the first payment of interest
                thereon may differ; provided, however, that unless such additional Notes are issued under
                a separate CUSIP, such additional Notes will be fungible with the original notes for U.S.
                federal income tax purposes or, if such additional Notes are not fungible with the original
                Notes for U.S. federal income tax purposes, neither the original Notes nor the additional
                Notes are issued with more than a de minimis amount of original issue discount for U.S.
                federal income tax purposes. Any such additional Notes will form a single series and
                vote together with the previously Outstanding Notes for all purposes hereof.

                        (v) The Notes shall be issued in fully registered form without coupons attached
                in minimum denominations of U.S.$200,000 and integral multiples of U.S.$1,000 in
                excess thereof (each, an "Authorized Denomination").

                            (b) The Trustee may appoint an authenticating agent reasonably acceptable to
            the Issuer to authenticate the Notes (the "Authenticating Agent"). Unless limited by the terms
            of such appointment, an Authenticating Agent may authenticate Notes whenever the Trustee
            may do so. Each reference in this Indenture to authentication by the Trustee includes
            authentication by an Authenticating Agent. An Authenticating Agent has the same rights as
            the Registrar or any Transfer Agent or Paying Agent.

                        (i) Any corporation into which any Authenticating Agent may be merged or
                converted or with which it may be consolidated, or any corporation resulting from any
                merger, consolidation or conversion to which any Authenticating Agent shall be a party,
                or any corporation succeeding to the corporate trust business of any Authenticating
                Agent, shall be the successor of such Authenticating Agent hereunder, without the
                execution or filing of any further act on the part of the parties hereto or such
                Authenticating Agent or such successor corporation.

                        (ii) Any Authenticating Agent may at any time resign by giving written notice
                of resignation to the Trustee and the Issuer. The Trustee may at any time terminate the
                agency of any Authenticating Agent by giving written notice of termination to such
                Authenticating Agent and the Issuer. Upon receiving such notice of resignation or upon
                such a termination, the Trustee may appoint a successor Authenticating Agent reasonably
                acceptable to the Issuer and shall give written notice of such appointment to the Issuer.

                        (iii) The Issuer agrees to pay to each Authenticating Agent from time to time
                reasonable compensation for its services and reimbursement for its reasonable expenses
                relating thereto.

                        SECTION 2.3. Transfer Agents, Registrar and Paying Agents.

                           (a) Subject to such reasonable regulations as the Issuer may prescribe, the
            books of the Issuer for the exchange, registration and registration of transfer of Notes shall be

                                                        - 14 -


                                                     27 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 46 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            kept at the office of the Registrar (such books maintained in such office and in any other
            office or agency designated for such purpose being herein referred to as the "Register"). The
            Issuer shall also cause the Trustee to maintain books for the exchange, registration and
            registration of transfer of Notes. The Trustee shall notify the Registrar and the Registrar shall
            notify the Trustee, when necessary, upon any exchange, registration or registration of transfer
            of any Notes and shall cause their respective books to be amended accordingly. The Issuer
            may have one or more co-registrars and one or more additional Transfer Agents or Paying
            Agents. The term "Registrar" includes any co-registrar.

                        (i) Upon the issue of Certificated Notes, the Issuer will appoint and maintain a
                Paying Agent in Luxembourg (the "Luxembourg Paying Agent") and a Transfer Agent in
                Luxembourg (the "Luxembourg Transfer Agent") for so long as the Notes are listed on
                the Luxembourg Stock Exchange and the rules of such exchange so require. In such
                event, an announcement shall be made through the Luxembourg Stock Exchange and
                shall include all material information with respect to the delivery of the Certificated
                Notes, including details of the Luxembourg Paying Agent.

                       (ii) The Issuer shall enter into any appropriate agency agreements with any
                Agent not a party to this Indenture, which shall implement the provisions of this
                Indenture that relate to such Agent. The Issuer shall notify the Trustee of the name and
                address of any such Agent. If the Issuer fails to maintain a Registrar or Paying Agent, the
                Trustee shall act as such and shall be entitled to appropriate compensation therefor
                pursuant to Section 7.6. The Issuer initially appoints the Trustee as Registrar, Transfer
                Agent and Paying Agent.

                            (b) The Trustee shall keep a record of all the Notes and shall make such
            record available during regular business hours for inspection upon the request of the Issuer
            provided to the Trustee a reasonable amount of time prior to such inspection. Such books and
            records shall include notations as to whether such Notes have been redeemed, or otherwise
            paid or cancelled, and, in the case of mutilated, destroyed, defaced, stolen or lost Notes,
            whether such Notes have been replaced. In the case of the replacement of any of the Notes,
            the Trustee shall keep a record of the Note so replaced, and the Notes issued in replacement
            thereof. In the case of the cancellation of any of the Notes, the Trustee shall keep a record of
            the Note so cancelled and the date on which such Note was cancelled.

                           (c) Each Paying Agent shall comply with applicable backup withholding tax
            and information reporting requirements under the Code and U.S. Treasury Regulations
            promulgated thereunder with respect to payments made under the Notes (including, to the
            extent required, the collection of Internal Revenue Service Forms W-8 and W-9 and the filing
            of U.S. Internal Revenue Service Forms 1099 and 1096).

                            (d) The Issuer hereby covenants with the Trustee and each Paying Agent that
            it will provide each of the Trustee and the Paying Agents with sufficient information so as to
            enable the Trustee and the Paying Agents to determine whether or not the Trustee or such
            Paying Agent, as applicable, is obliged, in respect of any payments to be made by it pursuant
            to this Indenture and the Notes, to make any withholding or deduction pursuant to an
            agreement described in Section 1471(b) of the Code or otherwise imposed pursuant to

                                                        - 15 -


                                                     28 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 47 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            Sections 1471 through 1474 of the Code and any regulations or agreements thereunder or
            official interpretations thereof (the "FATCA Withholding Tax"). The Trustee and each
            Paying Agent shall be entitled to deduct FATCA Withholding Tax, and shall have no
            obligation to gross-up any payment hereunder or to pay any Additional Amount as a result of
            such FATCA Withholding Tax.

                          SECTION 2.4. Paying Agent to Hold Money in Trust. By 10:00 a.m. (New
         York City time), no later than one Business Day prior to each Payment Date, the Issuer shall
         deposit with the Principal Paying Agent in immediately available funds a sum in U.S. Dollars
         sufficient to pay such principal, premium, if any, and interest when due on such Payment Date
         (including any Additional Amounts). The Issuer shall request that the bank through which such
         deposit is to be made agree to supply to the Principal Paying Agent by 10:00 a.m. (New York
         City time) two Business Days prior to such Payment Date an irrevocable confirmation (by tested
         telex) of its intention to make such deposit. Each Paying Agent shall hold in trust all money held
         by such Paying Agent for the payment of principal of or premium, if any, or interest on the Notes
         and shall notify the Trustee of any default by the Issuer in making such payments. The Issuer at
         any time may require a Paying Agent to pay all money held by it to the Trustee and to account
         for any funds disbursed by it. Upon complying with this Section 2.4, such Paying Agent shall
         have no further liability for the money delivered to the Trustee. As of the date hereof and until
         such time as it has been notified in writing to the contrary, the Principal Paying Agent shall be
         the Paying Agent receiving the funds as described in this section.

                          Payment on the due date therefor by the Issuer of any amount payable under the
         Notes to or to the order of a Paying Agent in accordance with the terms of the Notes and this
         Indenture shall satisfy the obligation of the Issuer to make such payment; provided, however, that
         the liability of a Paying Agent hereunder shall not exceed any amounts paid to it by the Issuer, or
         held by it, on behalf of the Holders under this Indenture. Notwithstanding the preceding
         sentence or any other provision of this Indenture, the Issuer shall indemnify the Holders in the
         event that there is subsequent failure by the Trustee or any Paying Agent to pay any amount due
         in respect of the Notes in accordance with the Notes and this Indenture in amounts equal to such
         amounts as would have been received by them had no such failure occurred.

                        SECTION 2.5. Payment of Principal and Interest; Principal and Interest Rights
         Preserved.

                           (a) Except as otherwise provided herein for the redemption of the Notes, the
            payment of principal of or premium, if any, or interest on the Notes shall be allocated on a pro
            rata basis among all Outstanding Notes, without preference or priority of any kind among the
            Notes.

                            (b) Final payments in respect of any Note (whether upon Stated Maturity,
            redemption, declaration of acceleration or otherwise) shall be made only against presentation
            and surrender of such Note at the Corporate Trust Office, at the offices of the Trustee and,
            subject to any fiscal or other laws and regulations applicable thereto, at the specified offices of
            any other Paying Agent appointed by the Issuer.




                                                         - 16 -


                                                      29 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 48 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                            (c) Payment of principal and premium, if any, in respect of each Note shall
            be made upon presentation and surrender thereof on the Maturity date by U.S. Dollar check
            drawn on a bank in The City of New York and mailed to the Person entitled thereto at its
            address as it appears in the Register. Upon written notice from a Holder received by any
            Paying Agent at least 15 Business Days prior to any Maturity date of a Note, such payment
            may be made by wire transfer to a U.S. Dollar account maintained by the payee with a bank in
            The City of New York.

                             (d) Payment of interest in respect of each Note shall be made on each Interest
            Payment Date to the Person in whose name such Note is registered in the Register at the close
            of business on the Record Date next preceding such Interest Payment Date, by U.S. Dollar
            check drawn on a bank in The City of New York and mailed to the Person entitled thereto at
            its address as it appears on the Register. Upon written notice from a Holder received by any
            Paying Agent at least 15 Business Days prior to any Interest Payment Date, such payment
            may be made by wire transfer to a U.S. Dollar account maintained by the payee with a bank in
            The City of New York. Unless such designation is revoked, any such designation made by
            such Holder with respect to such Note shall remain in effect with respect to any future
            payments with respect to such Note payable to such Holder. The Issuer shall pay any
            administrative costs imposed by banks in connection with making payments by wire transfer.

                         If the Payment Date in respect of any Note is not a Business Day, the Holder
         thereof shall not be entitled to payment of the amount due until the next succeeding Business
         Day and shall not be entitled to any further interest or other payment in respect of any such
         delay.

                        Notwithstanding the provisions of this Section 2.5, payments on Notes registered
         in the name of the Depositary or its nominee shall be effected in accordance with the Applicable
         Procedures.

                        SECTION 2.6. Holder Lists. The Trustee shall preserve in as current a form as
         is reasonably practicable, the most recent list available to it of the names and addresses of
         Holders. If the Trustee is not the Registrar, the Issuer shall furnish to the Trustee in writing, at
         least seven Business Days before each Interest Payment Date and at such other times as the
         Trustee may request in writing, a list in such form and as of such date as the Trustee may
         reasonably require of the names and addresses of Holders.

                        SECTION 2.7. Transfer and Exchange.

                           (a) Interests in the Regulation S Global Note and the Restricted Global Note
            shall be exchangeable or transferable, as the case may be, for physical delivery of Certificated
            Notes if (i) DTC notifies the Issuer that it is unwilling or unable to continue as Depositary for
            such Global Note, or DTC ceases to be a "clearing agency" registered under the Exchange
            Act, and a successor Depositary is not appointed by the Issuer within 90 days, or (ii) an Event
            of Default has occurred and is continuing with respect to the Notes; provided that such
            transfer or exchange is made in accordance with the provisions of this Indenture and the
            Applicable Procedures.



                                                         - 17 -


                                                      30 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 49 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                          Upon receipt of notice by DTC or the Trustee, as the case may be, regarding the
         occurrence of any of the events described in the preceding paragraph, the Issuer shall use its best
         efforts to make arrangements with DTC for the exchange of interests in the Global Notes for
         individual Certificated Notes, and cause the requested individual Certificated Notes to be
         executed and delivered to the Trustee in sufficient quantities and authenticated by the Trustee for
         delivery to Holders. In the case of Certificated Notes issued in exchange for a Global Note
         required to bear the Securities Act Legend, such Certificated Notes shall bear the Securities Act
         Legend. Upon the registration of transfer, exchange or replacement of Notes bearing such
         Securities Act Legend, or upon specific request for removal of the Securities Act Legend on a
         Note, the Issuer shall deliver only Notes that bear such Securities Act Legend, or shall refuse to
         remove such Securities Act Legend, as the case may be, unless there is delivered to the Issuer a
         certificate in the form of Exhibit E or such satisfactory evidence as may reasonably be required
         by the Issuer, which may include an opinion of counsel, that neither the Securities Act Legend
         nor the restrictions on transfer set forth therein are required to ensure compliance with the
         provisions of the Securities Act. The Trustee shall exchange a Note bearing the Securities Act
         Legend for a Note not bearing such Securities Act Legend only if it has been directed to do so in
         writing by the Issuer, upon which direction it may conclusively rely.

                            (b) A beneficial interest in the Regulation S Global Note may be transferred
            to a transferee who takes delivery of such interest in the form of an interest in the Restricted
            Global Note only in Authorized Denominations in accordance with the Applicable Procedures
            and upon receipt by the Trustee or Transfer Agent of a written certification from the transferor
            of the beneficial interest in the form of Exhibit D to the effect that such transfer is being made
            to a Person who the transferor reasonably believes is a "qualified institutional buyer" within
            the meaning of Rule 144A in a transaction meeting the requirements of Rule 144A and in
            accordance with any applicable securities laws of any state of the United States or any other
            jurisdiction.

                            (c) A beneficial interest in the Restricted Global Note may be transferred to a
            transferee who takes delivery of such interest in the form of an interest in the Regulation S
            Global Note only in Authorized Denominations in accordance with the Applicable Procedures
            and upon receipt by the Trustee or Transfer Agent of a written certification from the transferor
            of the beneficial interest in the form of Exhibit C to the effect that such transfer is being made
            in accordance with Regulation S.

                            (d) In the event that a Global Note or beneficial interest therein is exchanged
            for Certificated Notes pursuant to Section 2.7(a), or, a Certificated Note is exchanged for
            another such Certificated Note, or a Certificated Note is exchanged for a beneficial interest in
            a Global Note, such Notes or interests therein may be exchanged or transferred for one
            another only in accordance with such procedures as are substantially consistent with the
            provisions of clauses (b) and (c) above as may be from time to time adopted by the Issuer.

                            (e) Beneficial interests in the Global Notes shall be shown on, and transfers
            thereof shall be effected only through records maintained by DTC and its direct and indirect
            participants, including the depositories for Euroclear and Clearstream.




                                                        - 18 -


                                                     31 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 50 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        Transfers between DTC Participants shall be effected in accordance with DTC's
         procedures, and will be settled in same-day funds. Transfers between accountholders in
         Euroclear and Clearstream shall be effected in the ordinary way in accordance with their
         respective rules and operating procedures.

                            (f) Certificated Notes may be exchanged or transferred in whole or in part in
            the principal amount of Authorized Denominations by surrendering such Certificated Notes at
            the office of the Trustee or any Transfer Agent with a written instrument of transfer as
            provided in this Indenture in the form of Exhibit B hereto duly executed by the Holder thereof
            or his attorney duly authorized in writing.

                         In exchange for any Certificated Note properly presented for transfer, the Trustee
         shall within three Business Days of the receipt of a written instrument of transfer as provided in
         this Indenture in the form of Exhibit B, authenticate and deliver or cause to be authenticated and
         delivered to the transferee at the Corporate Trust Office or by mail (at the risk of the transferee)
         to such address as the transferee may request, a Certificated Note or Notes, as the case may
         require, registered in the name of such transferee, for the same aggregate principal amount as
         was transferred. In the case of the transfer of any Certificated Note in part, the Trustee shall
         within three Business Days of the receipt of a written instrument of transfer as provided in this
         Indenture in the form of Exhibit B, authenticate and deliver or cause to be authenticated and
         delivered to the transferor at the Corporate Trust Office or by mail (at the risk of the transferor)
         to such address as the transferor may request, a Certificated Note or Notes, as the case may
         require, registered in the name of such transferor, for the aggregate principal amount that was not
         transferred. No transfer of any Notes shall be made unless the request for such transfer is made
         by the registered Holder or his attorney duly authorized in writing at the Corporate Trust Office
         and is accompanied by a completed instrument of transfer in the form of Exhibit B attached to
         the Note presented for transfer.

                             (g) Exchanges and registrations of transfers of any Note or Notes shall be
            permitted and executed as provided in this Section 2.7 without any charge to the Holder of any
            such Note or Notes by or on behalf of the Issuer, the Registrar or the Transfer Agent other
            than payment, or the giving of such indemnity as the Registrar or the Transfer Agent may
            require, in respect of any taxes or other governmental charges which may be imposed in
            relation to it or insurance charges that may be imposed in relation thereto or any expenses of
            delivery by other than regular mail, but subject to such reasonable regulations as the Issuer,
            the Registrar and the Trustee may prescribe.

                         The costs and expenses of effecting any exchange or registration of transfer
         pursuant to the foregoing provisions, except for the expense of delivery by other than regular
         mail (if any) and except for the payment of a sum sufficient to cover any tax or other
         governmental charges or insurance charges that may be imposed in relation thereto, shall be
         borne by the Issuer.

                         All Certificated Notes issued upon any exchange or registration of transfer of
         Notes shall be valid obligations of the Issuer, evidencing the same debt, and entitled to the same
         benefits, as the Notes surrendered upon exchange or registration of transfer.



                                                        - 19 -


                                                     32 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 51 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                            (h) The Trustee or the Transfer Agent shall effect transfers of Global Notes
            and Certificated Notes. In addition, the Registrar shall keep the Register of the ownership,
            exchange and transfer of any Notes. The Transfer Agent shall give prompt notice to the
            Registrar and the Registrar shall likewise give prompt notice to the Trustee of any exchange or
            transfer of such Notes. Neither the Trustee nor any Transfer Agent shall register the exchange
            or the transfer of interests for a period of 15 days preceding any Redemption Date or between
            a Record Date and the related Payment Date.

                             (i) Upon any exchange of all or a portion of any Global Note for a
            Certificated Note or an interest in any other Global Note, the Global Note to be so exchanged
            shall be marked to reflect the reduction of its principal amount by the aggregate principal
            amount of such Certificated Note or the interest to be so exchanged for an interest in the
            applicable Global Note. Until so exchanged in full, such Global Note shall in all respects be
            entitled to the same benefits under this Indenture as the Notes authenticated and delivered
            hereunder.

                             (j) None of the Trustee or any Agent shall have any responsibility or
            obligation to any beneficial owner of an interest in a Global Note, a member of, or a
            participant in, the Depositary or other Person with respect to the accuracy of the records of the
            Depositary or its nominee or of any participant or member thereof, with respect to any
            ownership interest in the Notes or with respect to the delivery to any participant, member,
            beneficial owner or other person (other than the depositary) of any notice (including any
            notice of redemption) or the payment of any amount or delivery of any Notes (or other
            security or property) under or with respect to such Notes. All notices and communications to
            be given to the Holders and all payments to be made to Holders in respect of the Notes shall
            be given or made only to or upon the order of the registered Holders (which shall be the
            depositary or its nominee in the case of a Global Note). The rights of beneficial owners in any
            Global Note shall be exercised only through the Depositary subject to the applicable rules and
            procedures of depositary. The Trustee and each Agent may rely and shall be fully protected in
            relying upon information furnished by the depositary with respect to its members, participants
            and any beneficial owners.

                            (k) Neither the Trustee nor any Agent shall have any obligation or duty to
            monitor, determine or inquire as to compliance with any tax or securities laws with respect to
            any restrictions on transfer imposed under this Indenture or under applicable law (including
            any transfers between or among Depositary participants, members or beneficial owners in any
            Global Note) other than to require delivery of such certificates and other documentation or
            evidence as are expressly required by, and to do so if and when expressly required by, the
            terms of this Indenture, and to examine the same to determine substantial compliance as to
            form with the express requirements hereof.

                        SECTION 2.8. Replacement Notes. If any Note at any time becomes mutilated,
         defaced, destroyed, stolen or lost, such Note may be replaced at the cost of the applicant
         (including reasonable legal fees of the Issuer, the Trustee, the Transfer Agents, the Registrar and
         the Paying Agents) at the office of the Trustee or any Transfer Agent, upon provision of, in the
         case of destroyed, stolen or lost Notes, evidence satisfactory to the Trustee and the Issuer that
         such Note was destroyed, stolen or lost, together with such indemnity as the Trustee and the

                                                        - 20 -


                                                     33 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 52 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         Issuer may require. Mutilated or defaced Notes must be surrendered before replacements shall
         be issued.

                         Each Note authenticated and delivered in exchange for or in lieu of any such Note
         shall carry rights to accrued and unpaid interest and to interest to accrue equivalent to the rights
         that were carried by such Note before such Note was mutilated, defaced, destroyed, stolen or
         lost.

                          Every replacement Note is an additional obligation of the Issuer and shall be
         entitled to the benefits under this Indenture.

                         SECTION 2.9. Temporary Notes. Subject to the provisions of Section 2.7(a),
         until Certificated Notes are ready for delivery, the Issuer may prepare and the Trustee shall
         authenticate temporary Notes. Temporary Notes shall be substantially in the form of permanent
         Notes but may have variations that the Issuer considers appropriate for temporary Notes.
         Without unreasonable delay, the Issuer shall prepare and the Trustee shall authenticate
         permanent Notes and deliver them in exchange for temporary Notes at the office or agency of the
         Issuer or the Trustee, without charge to the Holder. Until so exchanged, the temporary Notes
         shall be entitled to the same benefits under this Indenture as permanent Notes.

                          SECTION 2.10. Persons Deemed Owners. Prior to the presentment of a Note
         for registration of transfer, the Issuer, the Trustee and any agent of the Issuer or the Trustee may
         treat the Person in whose name such Note is registered as the owner of such Note for the purpose
         of receiving payment of principal of and premium, if any, and, subject to Sections 2.5(d) and
         2.12, interest on such Notes and for all other purposes whatsoever, whether or not such Note be
         overdue and regardless of any notice of ownership, trust or any interest in it, writing on, or theft
         or loss of, the definitive Note issued in respect of it, and none of the Issuer, the Trustee, any
         Agent or any of their respective agents shall be affected by notice to the contrary.

                         SECTION 2.11. Cancellation. The Issuer at any time may deliver Notes to the
         Trustee for cancellation. The Transfer Agents, the Registrar and the Paying Agents shall forward
         to the Trustee any Notes surrendered to them for transfer, exchange or payment. The Trustee
         and no one else shall cancel and the Trustee shall destroy in accordance with its customary
         procedures (subject to the record-retention requirements of the Exchange Act) all Notes
         surrendered for transfer, exchange, payment or cancellation and, if so requested by the Issuer in
         writing, deliver a certificate of such destruction to the Issuer, unless the Issuer directs the Trustee
         in writing to deliver cancelled Notes to the Issuer.

                          SECTION 2.12. Defaulted Interest. If the Issuer defaults in a payment of
         interest on the Notes, the Issuer shall pay the defaulted interest (plus interest on such defaulted
         interest at the rate specified in Section 4.1 to the extent lawful) in any lawful manner not
         inconsistent with the requirements of any stock exchange on which the Notes may be listed, and
         upon such notice as may be required by such exchange, if, after written notice given by the
         Issuer to the Trustee of the proposed payment pursuant to this Section 2.12, such manner of
         payment shall be deemed practicable by the Trustee.




                                                         - 21 -


                                                      34 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 53 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                         The Issuer may pay the defaulted interest to the Persons who are Holders on a
         subsequent special record date, which date shall be at least five Business Days prior to the
         Payment Date of such defaulted interest. The Issuer shall fix or cause to be fixed any such
         special record date and Payment Date, and, at least 15 days before any such special record date,
         the Issuer shall deliver to each Holder, with a copy to the Trustee, a notice that states the special
         record date, the Payment Date and the amount of defaulted interest to be paid.

                         SECTION 2.13. CUSIP and ISIN Numbers. The Issuer in issuing the Notes may
         use CUSIP and ISIN numbers (if then generally in use) and, if so, the Trustee shall use CUSIP
         and ISIN numbers in notices as a convenience to Holders; provided, however, that any such
         notice may state that no representation is made as to the correctness of such numbers either as
         printed on the Notes or as contained in any notice and that reliance may be placed only on the
         other identification numbers printed on the Notes, and any such notice shall not be affected by
         any defect in or omission of such numbers. The Issuer shall promptly notify the Trustee in
         writing of any change in CUSIP and ISIN numbers.

                         SECTION 2.14. Open Market Purchases. The Issuer or any of their Affiliates
         may at any time purchase Notes in the open market or otherwise at any price. All Notes so
         purchased and Notes that have been redeemed (i) may not be resold, except in compliance with
         applicable requirements or exemptions under any relevant securities and other laws and (ii) at the
         option of the Issuer, may be delivered to the Trustee for cancellation or remain Outstanding.



                                                    ARTICLE III

                                                   REDEMPTION

                        SECTION 3.1. Right of Redemption.

                          (a) Except as described in this Section 3.1, Section 3.8 and Paragraph 9 of the
            Notes, the Notes may not be redeemed prior to their Stated Maturity.

                            (b) The Notes shall be redeemable, at the option of the Issuer or any
            successor, in whole, but not in part, upon giving not less than 30 days' nor more than 60 days'
            notice to the Holders at any time, at 100% of the principal amount thereof, plus accrued and
            unpaid interest thereon, to, but excluding, the Redemption Date, if , as a result of any change
            in, expiration of or amendment to the laws of the Issuer Jurisdiction (or of any political
            subdivision or taxing authority thereof or therein) or any regulations or rulings promulgated
            thereunder or any change in the official interpretation or official application of such laws,
            regulations or rulings, or any change in the official application or interpretation of, or any
            execution of or amendment to, any treaty or treaties affecting taxation to which the Issuer
            Jurisdiction (or such political subdivision or taxing authority) is a party, which change,
            amendment, expiration or treaty becomes effective on or after October 31, 2012, the Issuer is
            or would be obligated on the next succeeding due date for a payment with respect to the Notes
            to pay Additional Amounts in excess of those attributable to Brazilian withholding tax on the
            basis of a statutory rate of 15%, and such obligation cannot be avoided by the use of


                                                         - 22 -


                                                      35 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 54 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            reasonable measures available to the Issuer; provided, however, (i) no such notice of
            redemption shall be given earlier than 90 days prior to the earliest date on which the Issuer or
            any successor, as the case may be, would be obligated to pay such Additional Amounts and
            (ii) at the time such notice of redemption is given, such obligation to pay such Additional
            Amounts remains in effect.

                          Prior to giving any notice of redemption pursuant to the preceding paragraph, the
         Issuer or any successor shall deliver to the Trustee an Officer's Certificate stating that the Issuer
         is entitled to effect such redemption and setting forth a statement of facts showing that the
         conditions precedent to the right of redemption have occurred. The Trustee shall accept such
         certificate as sufficient evidence of the satisfaction of the conditions precedent set forth in
         clauses (i) and (ii) of the preceding paragraph of this Section 3.1(b), in which event it shall be
         conclusive and binding on the Holders.

                            (c) The Notes shall be redeemable, at the option of the Issuer, in whole or in
            part, at any time, and from time to time, upon giving not less than 30 nor more than 60 days'
            notice to the Holders at the Redemption Price and on the terms and conditions, described in
            Paragraph 9(c) of the Notes.

                         SECTION 3.2. Applicability of Article. Redemption of Notes at the option of
         the Issuer, as permitted by Section 3.1 or required by any provision of this Indenture, shall be
         made in accordance with such provision and this Article III.

                         SECTION 3.3. Election to Redeem; Notice to Trustee. The election of the
         Issuer to redeem the Notes pursuant to Section 3.1(b) or Section 3.1(c) shall be evidenced by a
         Board Resolution. In case of any redemption of Notes at the election of the Issuer, the Issuer
         shall notify the Trustee in writing of such Redemption Date and the aggregate principal amount
         of Notes to be redeemed at least 15 days prior to the date notice of redemption shall be given to
         the Holders (unless a shorter notice period shall be satisfactory to the Trustee), which notice shall
         be revocable at any time prior to the date on which the notice to the Holders referred to in
         Section 3.1(b) or Section 3.1(c) has been given.

                        SECTION 3.4. Notice of Redemption by the Issuer. The Issuer shall give a
         notice of redemption to each Holder of any Note to be redeemed and the Trustee in accordance
         with Section 11.2 at least 30 days but not more than 60 days before the Redemption Date.

                        The notice shall state:

                        (i)     the Redemption Date;

                        (ii)    the Redemption Price;

                        (iii)    the name and address of each Paying Agent;

                      (iv) the paragraph of the Notes pursuant to which the Notes called for
                redemption are being redeemed;

                        (v)     the CUSIP or ISIN number of the Notes, if any; and

                                                          - 23 -


                                                        36 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 55 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                      (vi) that no representation is made as to the correctness or accuracy of the
                CUSIP or ISIN number, if any, listed in such notice or printed on the Notes.

                          At the Issuer's election and at its request, made in writing to the Trustee at least
         five Business Days before notice is to be given to the Holders, the Trustee shall give the notice
         of redemption in the Issuer's name and at the Issuer's expense; provided that the Issuer shall
         deliver to the Trustee, at least five Business Days prior to the date in which notice is to be given
         to the Holders, an Officer's Certificate requesting that the Trustee give such notice and setting
         forth the information to be stated in such notice as provided in the preceding paragraph; provided
         further that if the Issuer revokes the notice to the Trustee required by Section 3.3 in accordance
         with Section 3.3 prior to the Trustee's delivering of notice to the Holders, the Trustee will not
         deliver such notice of redemption.

                        SECTION 3.5. Selection of Notes to Be Redeemed in Part.

                         (a)    In the event that less than all of the Notes are to be redeemed at any time,
         selection of Notes for redemption will be made by the Trustee by such method as the Trustee
         shall deem fair and appropriate (or, in the case of Notes issued in global form, based on the
         applicable procedures of DTC, Euroclear or Clearstream, as applicable). If Notes are redeemed
         in part, the remaining outstanding amount of any Note must be at least equal to US$200,000 and
         be an integral multiple of US$1,000. The Trustee shall make the selection from the Outstanding
         Notes not previously called for redemption. The Trustee shall promptly notify the Issuer in
         writing of the Notes selected for redemption and, in the case of any Notes selected for partial
         redemption, the principal amount of the Notes to be redeemed. In the event of a partial
         redemption by lot, the Trustee shall select the particular Notes to be redeemed not less than 30
         days nor more than 60 days prior to the relevant Redemption Date from the Outstanding Notes
         not previously called for redemption. The Trustee may select for redemption portions (equal to
         U.S.$200,000 or integral multiples of U.S.$1,000 in excess thereof) of the principal of Notes that
         have denominations larger than U.S.$1,000.

                         (b)     For all purposes of this Indenture, unless the context otherwise requires,
         all provisions relating to redemption of Notes shall relate, in the case of any Note redeemed or to
         be redeemed only in part, to the portion of the principal amount of that Note which has been or is
         to be redeemed.

                         SECTION 3.6. Deposit of Redemption Price. By 10:00 a.m. (New York City
         time), no later than one Business Day prior to the Redemption Date, the Issuer shall deposit with
         the Principal Paying Agent money sufficient to pay the Redemption Price of and accrued and
         unpaid interest on the Notes to be redeemed other than Notes that have been delivered by the
         Issuer to the Trustee for cancellation at least five Business Days prior to the Redemption Date.
         The Issuer shall request that the bank through which such deposit is to be made agree to supply
         to the Principal Paying Agent by 10:00 a.m. (New York City time) two Business Days prior to
         such Redemption Date an irrevocable confirmation (by tested telex) of its intention to make such
         deposit.

                        SECTION 3.7. Effect of Notice of Redemption. Notice of redemption having
         been given as aforesaid, the Notes to be redeemed shall, on the Redemption Date, become due


                                                        - 24 -


                                                     37 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 56 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         and payable at the applicable Redemption Price (together with accrued and unpaid interest, if any,
         to the Redemption Date), and from and after such date (except in the event of a default in the
         payment of the Redemption Price and accrued and unpaid interest) such Notes shall cease to bear
         interest. Upon surrender of any such Note to a Paying Agent for redemption in accordance with
         such notice, such Note shall be paid by the Issuer at the Redemption Price, plus accrued and
         unpaid interest, if any, to the Redemption Date; provided, however, that installments of interest
         whose Payment Date is on or prior to the Redemption Date shall be payable to the Holders of
         such Notes registered as such at the close of business on the relevant Record Dates according to
         their terms.

                         If any Note to be redeemed shall not be so paid upon surrender thereof in
         accordance with the Issuer's instructions for redemption, the principal shall, until paid, bear
         interest from the Redemption Date at the rate borne by the Notes.

                        SECTION 3.8. Change of Control.

                             (a) If a Change of Control Repurchase Event occurs, unless the Issuer has
            exercised its option to redeem the Notes under Section 3.1 or Paragraph 9 of the Notes, the
            Issuer shall make an offer to each Holder of Notes to repurchase all or any part of that
            Holder's Notes pursuant to the offer described below (the "Offer to Purchase") at a price in
            cash (the "Offer to Purchase Payment") equal to 101% of the principal amount thereof plus
            accrued and unpaid interest thereon to, but not including, the Offer to Purchase Payment Date.
            Within 30 days following any Change of Control Repurchase Event or, at the option of the
            Issuer, prior to any Change of Control, but after the public announcement of the Change of
            Control, the Issuer will give notice to each Holder (with a copy to the Trustee) in accordance
            with Section 11.2 with the following information:

                       (i) description of the transaction or transactions that constitute or may constitute
                the Change of Control Repurchase Event;

                       (ii) if given prior to the date of consummation of the Change of Control, a
                statement that that the offer to purchase is conditioned on a Change of Control
                Repurchase Event occurring on or prior to the payment date specified in the notice;

                        (iii) information concerning the business of the Issuer and its Subsidiaries which
                the Issuer believes will enable the Holders to make an informed decision with respect to
                the Offer to Purchase;

                        (iv) that an Offer to Purchase is being made pursuant to this Section 3.8 and that
                all Notes properly tendered pursuant to such Offer to Purchase will be accepted for
                payment;

                        (v) that a Holder may tender all or any portion of its Notes pursuant to such
                Offer to Purchase, subject to the requirement if a Holder tenders only a portion of its
                Notes, the remaining Notes must be no less than U.S.$200,000 in principal amount and
                integral multiples of U.S.$1,000 in excess thereof;



                                                        - 25 -


                                                     38 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 57 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        (vi) the purchase price, the expiration date (the "Expiration Date") of the Offer
                to Purchase, which will be no less than 30 days nor more than 60 days after the date such
                notice is given, and the purchase date, which will be no less than five Business Days after
                the Expiration Date (the "Offer to Purchase Payment Date");

                        (vii) any Note not properly tendered will remain Outstanding and continue to
                accrue interest;

                        (viii) unless the Issuer defaults in the payment of the Offer to Purchase
                Payment, all Notes accepted for payment pursuant to the Offer to Purchase will cease to
                accrue interest on the Offer to Purchase Payment Date;

                       (ix) Holders electing to have any Notes purchased pursuant to an Offer to
                Purchase will be required to surrender the Notes, together with a duly executed letter of
                transmittal properly completed in accordance with the instructions thereto, to the Paying
                Agent specified in such notice at the address specified in such notice prior to the close of
                business on the Expiration Date;

                        (x) Holders shall be entitled to withdraw their tendered Notes and their election
                to require the Issuer to purchase such Notes; provided that such Paying Agent receives,
                not later than the close of business on the Expiration Date, a withdrawal request
                completed in accordance with the instructions thereto setting forth the name of the Holder
                of the Notes, the principal amount of Notes tendered for purchase, and a statement that
                such Holder is withdrawing its tendered Notes and its election to have such Notes
                purchased; and

                       (xi) that Holders whose Notes are being purchased only in part will be issued
                new Notes equal in principal amount to the unpurchased portion of the Notes
                surrendered; provided that each such new Note will be in a principal amount of
                U.S.$200,000 or an integral multiple of U.S.$1,000 in excess thereof.

                        If a notice is given in a manner provided in this Section 3.8 and any Holder fails
         to receive such notice or a Holder receives such notice but it is defective, such Holder's failure to
         receive such notice or such defect shall not affect the validity of the Offer to Purchase as to all
         other Holders that properly received such notice without defect.

                             (b) On the Business Day prior to the Offer to Purchase Payment Date, the
            Issuer shall, to the extent lawful, deposit an amount equal to the aggregate Offer to Purchase
            Payment in respect of all Notes or portions thereof properly tendered with a Paying Agent;

                         (c) On the Offer to Purchase Payment Date following a Change of Control
            Repurchase Event, the Issuer shall, to the extent lawful:

                       (i) accept for payment all Notes or portions of Notes properly tendered and not
                withdrawn pursuant to the Offer to Purchase; and




                                                        - 26 -


                                                     39 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 58 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                       (ii) deliver, or cause to be delivered, to the Trustee for cancellation the Notes
                properly accepted together with an Officer's Certificate stating that such Notes or
                portions thereof have been tendered to and purchased by the Issuer.

                            (d) The Paying Agent shall promptly mail to each Holder the Offer to
            Purchase Payment for its Notes that have been accepted for payment in the Offer to Purchase,
            and the Trustee shall promptly authenticate and mail (or cause to be transferred by book entry)
            to each Holder a new Note equal in principal amount to any unpurchased portion of the Notes
            surrendered, if any; provided that each such new Note will be in a principal amount of
            U.S.$200,000 or an integral multiple of U.S.$1,000 in excess thereof.

                             (e) Notwithstanding Section 3.8(a) or Paragraph 9(e) of the Notes, the Issuer
            shall not be required to make an Offer to Purchase upon a Change of Control Repurchase
            Event if (i) a third party makes an offer to purchase in the manner, at the times and otherwise
            in compliance with the requirements set forth in this Section 3.8 applicable to an Offer to
            Purchase made by the Issuer and such third party purchases all Notes properly tendered and
            not withdrawn under such offer, or (ii) a notice of redemption for all Outstanding Notes has
            been given pursuant to Section 3.4, unless and until there is a default in payment of the
            applicable Redemption Price. Notwithstanding anything to the contrary contained herein or in
            the Notes, an Offer to Purchase may be made in advance of a Change of Control Repurchase
            Event, conditioned upon the consummation of such Change of Control, if a definitive
            agreement is in place for the Change of Control at the time the Offer to Purchase is made.

                            (f) The Issuer will comply with Rule 14e-1 under the Exchange Act (to the
            extent applicable) and all other applicable laws in making any Offer to Purchase. To the
            extent that the provisions of any securities laws or regulations conflict with the provisions of
            this Indenture, the Issuer shall comply with the applicable securities laws and regulations and
            shall not be deemed to have breached its obligations under this Section 3.8 or Paragraph 9(e)
            of the Notes by virtue thereof.

                                                   ARTICLE IV

                                                   COVENANTS

                         SECTION 4.1. Payment of Principal, Premium and Interest Under the Notes.
         The Issuer shall punctually pay the principal of and premium, if any, and interest on the Notes on
         the dates and in the manner provided in the Notes. By 10:00 a.m. (New York City time), no later
         than one Business Day prior to any Payment Date, the Issuer shall irrevocably deposit with the
         Principal Paying Agent in immediately available funds a sum sufficient to pay the principal,
         premium, if any, and interest becoming due on such Payment Date.

                          The Issuer shall pay interest on overdue principal and premium, if any, at the rate
         borne by the Notes plus 1% per annum, and it shall pay interest on overdue installments of
         interest at the same rate to the extent lawful.

                        No interest shall be payable hereunder in excess of the maximum rate permitted
         by applicable law; provided, however, that neither the Trustee nor any Paying Agent shall be


                                                        - 27 -


                                                     40 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 59 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         liable or responsible for determining whether the interest payable hereunder exceeds the
         maximum rate permitted by applicable law.

                         SECTION 4.2. Maintenance of Office or Agency. The Issuer shall maintain in
         each place of payment for the Notes an office or agency where Notes may be presented or
         surrendered for payment and where notices and demands to or upon the Issuer in respect of the
         Notes and this Indenture (other than the type contemplated by Section 11.10) may be served.
         The Corporate Trust Office of the Trustee shall be such office or agency of the Issuer, unless the
         Issuer shall designate and maintain some other office or agency for one or more of such
         purposes. The Issuer shall give prompt written notice to the Trustee of any change in the
         location of any such office or agency. If at any time the Issuer shall fail to maintain any such
         required office or agency or shall fail to furnish the Trustee with the address thereof, such
         presentations, surrenders, notices and demands may be made or served at the Corporate Trust
         Office of the Trustee, and the Issuer hereby appoints the Trustee as its agent to receive all such
         presentations, surrenders, notices and demands.

                         SECTION 4.3. Money for Note Payments to Be Held in Trust. If the Issuer shall
         at any time act as its own Paying Agent, it shall, on the Business Day prior to each Payment Date
         on any of the Notes, segregate and hold in trust for the benefit of the Persons entitled thereto a
         sum sufficient to pay the principal or premium, if any, or interest so becoming due until such
         sums shall be paid to such Persons or otherwise disposed of as herein provided and shall
         promptly notify the Trustee of its action or failure so to act.

                        Each Paying Agent, subject to the provisions of this Section 4.3, shall:

                        (i) hold all sums held by it for the payment of the principal of or premium, if
                any, or interest on Notes in trust for the benefit of the Persons entitled thereto until such
                sums shall be paid to such Persons or otherwise disposed of as herein; provided, however,
                such sums need not be segregated from other funds held by it, except as required by law;

                        (ii) give the Trustee written notice of any default by the Issuer (or any other
                obligor upon the Notes) in the making of any payment of principal, premium, if any, or
                interest; and

                       (iii) at any time during the continuance of any such default, upon the written
                request of the Trustee, forthwith pay to the Trustee all sums so held in trust by such
                Paying Agent.

         The Issuer shall cause each Paying Agent (other than the Trustee) not a party to this Indenture to
         execute and deliver an instrument in which such Paying Agent shall agree with the Trustee to act
         as a Paying Agent in accordance with this Section 4.3.

                         The Issuer may at any time, for the purpose of obtaining the satisfaction and
         discharge of this Indenture or for any other purpose, pay, or by Issuer Order direct any Paying
         Agent to pay, to the Trustee all sums held in trust by the Issuer or such Paying Agent, such sums
         to be held by the Trustee upon the same trusts as those upon which such sums were held by the
         Issuer or such Paying Agent; and, upon such payment by any Paying Agent to the Trustee, such
         Paying Agent shall be released from all further liability with respect to such sums.

                                                       - 28 -


                                                    41 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 60 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                         Subject to applicable law, any money deposited with the Trustee or any Paying
         Agent, or then held by the Issuer, in trust for the payment of the principal of or premium, if any,
         or interest on any Note and remaining unclaimed for two years after such principal, premium, if
         any, or interest has become due and payable shall be paid to the Issuer at the written request of
         the Issuer and subject to any relevant unclaimed property laws and regulations, or (if then held
         by the Issuer) shall be discharged from such trust; and the Holder of such Note shall thereafter,
         as an unsecured general creditor, look only to the Issuer for payment thereof, and all liability of
         the Trustee or such Paying Agent with respect to such trust money, and all liability of the Issuer
         as trustee thereof, shall thereupon cease; provided, however, that the Trustee or such Paying
         Agent, before being required to make any such repayment, shall, upon written request and at the
         expense of the Issuer, cause to be published once, in a newspaper published in the English
         language, customarily published at least five days a week and of general circulation in (i) the
         Borough of Manhattan in The City of New York and (ii) so long as the Notes continue to be
         listed on the Luxembourg Stock Exchange, a newspaper having general circulation in
         Luxembourg, notice that such money remains unclaimed and that, after a date specified therein,
         which shall not be less than 30 days from the date of such publication, any unclaimed balance of
         such money then remaining shall be repaid to the Issuer.

                         SECTION 4.4. Maintenance of Corporate Existence. The Issuer shall, and shall
         cause each of its Significant Subsidiaries to, (i) maintain in effect its corporate existence and all
         registrations necessary therefor; provided that these restrictions shall not prohibit any
         transactions permitted by Article V or the merger of any Significant Subsidiary with or into the
         Issuer or with or into any other Wholly-Owned Subsidiary of the Issuer; (ii) take all reasonable
         actions to maintain all rights, privileges, titles to property, franchises and the like necessary or
         desirable in the normal conduct of its business, activities or operations; and (iii) maintain or
         cause to be maintained in good repair, working order and condition (normal wear and tear
         excepted) all properties used or useful in their business; provided, however, that neither the
         Issuer nor its Subsidiaries shall be prevented from dissolving one or more Subsidiaries,
         discontinuing those operations or suspending the maintenance of those properties which, in the
         reasonable judgment of the Issuer as evidenced by a Board Resolution, are no longer necessary
         or useful in the conduct of the Issuer's business, or that of its Subsidiaries; and provided, further,
         that such dissolution or discontinuation of operations or maintenance shall not be
         disadvantageous to the Holders of the Notes.

                        SECTION 4.5. Payment of Additional Amounts.

                         (a)     All payments by the Issuer in respect of the Notes shall be made without
         withholding or deduction for or on account of any and all present or future Taxes by or for the
         account of the applicable Issuer Jurisdiction, unless such withholding or deduction is required by
         law. If the Issuer is required by the applicable Issuer Jurisdiction to deduct or withhold Taxes,
         the Issuer will pay to a Holder of a Note or the beneficial owner thereof such additional amounts
         ("Additional Amounts") as may be necessary so that the net amount received by such Holder or
         beneficial owner will not be less than the amount such Holder or beneficial owner would have
         received if such Taxes had not been withheld or deducted; provided, however, that the Issuer
         shall not be required to pay any Additional Amounts for or on account of:



                                                         - 29 -


                                                      42 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 61 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                         (i) any Taxes that would not have been so imposed, assessed, levied or collected
                but for the fact that the Holder of the Note (or a fiduciary, settlor, beneficiary, member or
                shareholder of, or possessor of a power over, such Holder, if such Holder is an estate,
                trust, partnership or corporation) is or has been a domiciliary, national or resident of, or
                engaging or having been engaged in a trade or business or maintaining or having
                maintained a permanent establishment or being or having been physically present in the
                jurisdiction in which such Taxes have been imposed, assessed, levied or collected or
                otherwise having or having had some connection with such jurisdiction, other than the
                mere holding or ownership of, or the collection of principal of, and interest on a Note;

                        (ii) any Taxes that would not have been so imposed, assessed, levied or
                collected but for the fact that, where presentation is required in order to receive payment,
                the Note was presented more than 30 days after the date on which such payment became
                due and payable or was provided for, whichever is later, except to the extent that the
                Holder or beneficial owner thereof would have been entitled to Additional Amounts had
                the Note been presented for payment on any day during such 30-day period;

                        (iii) any Taxes that would not have been so imposed, assessed, levied or
                collected but for the failure by the Holder or the beneficial owner of the Note to comply
                (following a written request addressed to the Holder or beneficial owner, as applicable),
                with any certification, identification or other reporting requirements concerning the
                nationality, residence or identity of such Holder or beneficial owner or its connection
                with the applicable Issuer Jurisdiction if compliance is required by statute, regulation or
                administrative practice of such Issuer Jurisdiction as a condition to relief or exemption
                from such Taxes;

                        (iv) any estate, inheritance, gift, sales, transfer, excise, personal property or
                similar Taxes;

                        (v) any withholding or deduction imposed on a payment to or for the benefit of
                an individual that is required to be made pursuant to European Union Directive
                2003/48/EC, any law implementing this Directive or any other Directive implementing
                the conclusions of the ECOFIN Council meeting of November 26-27, 2000 on the
                taxation of savings, or any law implementing or complying with, or introduced in order to
                conform to, such Directive;

                       (vi) any withholding or deduction that is imposed on the Note that is presented
                for payment, where presentation is required, by or on behalf of a Holder who would have
                been able to avoid such withholding or deduction by presenting such Note to another
                Paying Agent in a member state of the European Union;

                       (vii) any Taxes that are payable otherwise than by deduction or withholding
                from payments on or in respect of the Note; or

                        (viii)   any combination of the above.

                          (b) The Issuer will also pay any present or future stamp, court or
            documentary taxes or any other excise taxes, charges or similar levies which arise in any

                                                        - 30 -


                                                     43 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 62 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            jurisdiction from or through which payment is made or on behalf of the Issuer (including the
            jurisdiction of any Paying Agent) on the execution, delivery, registrations, or the making of
            payments in respect of the Notes and the Indenture, excluding any such taxes, charges or
            similar levies imposed by any jurisdiction outside of any Issuer Jurisdiction.

                             (c) No Additional Amounts shall be paid in respect of any payment in respect
            of the Notes to any Holder or beneficial owner of the Notes that is a fiduciary, a partnership, a
            limited liability company or any person other than the sole beneficial owner of such payment
            to the extent such payment would be required by the laws of the Issuer Jurisdiction to be
            included in the income for tax purposes of a beneficiary or settlor with respect to such
            fiduciary, a member of such partnership, an interest holder in such limited liability company
            or a beneficial owner that would not have been entitled to such amounts had such beneficiary,
            settlor, member, interest holder or beneficial owner been the Holder of such Notes.

                            (d) If requested in writing by the Trustee, the Issuer shall use reasonable
            efforts to obtain certified copies of tax receipts evidencing the payment of any Taxes so
            withheld or deducted from the Issuer Jurisdiction's taxing authority imposing such tax, and if
            certified copies are unavailable, the Issuer shall use reasonable efforts to obtain other evidence
            satisfactory to the Trustee, and the Trustee shall make such certified copies or other evidence
            available to the Holders or the Paying Agents, upon request to the Trustee.

                        (e)   The Issuer shall:

                        (i) at least seven Business Days prior to the first Payment Date (and at least
                seven Business Days prior to each succeeding Payment Date if there has been any change
                with respect to the matters set forth in the below-mentioned Officer's Certificate), deliver
                to the Trustee and each Paying Agent an Officer's Certificate (A) specifying the amount,
                if any, of taxes described in this Section 4.5 (the "Relevant Withholding Taxes") required
                to be deducted or withheld on the payment of principal of or premium, if any, or interest
                on the Notes to Holders and the Additional Amounts, if any, due to Holders in connection
                with such payment, and (B) certifying that the Issuer shall pay such deduction or
                withholding;

                      (ii) prior to the due date for the payment thereof, pay any such Relevant
                Withholding Taxes, together with any penalties or interest applicable thereto; and

                       (iii) pay any Additional Amounts due to Holders on any Payment Date, to the
                Trustee or Principal Paying Agent in accordance with the provisions of this Section 4.5.

                            (f) The Issuer shall indemnify each of the Trustee and the Paying Agents for,
            and hold each of them harmless for, from and against, any loss, liability, damage, cost, claim
            or expense reasonably incurred without gross negligence, bad faith or willful misconduct on
            such Person's part, arising out of or in connection with actions taken or omitted by any of
            them in reliance on any Officer's Certificate furnished pursuant to this Section 4.5 or the
            failure of the Trustee or any Paying Agent for any reason to receive on a timely basis any such
            Officer's Certificate or any information or documentation requested by it or otherwise required
            by applicable law or regulations to be obtained, furnished or filed in respect of such Relevant


                                                        - 31 -


                                                     44 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 63 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            Withholding Taxes. The Issuer shall make available to any Holder requesting the same
            (within a reasonable period of time), evidence that the applicable Relevant Withholding Taxes
            have been paid.

                        SECTION 4.6. Reporting Requirements.

                        So long as any Notes are Outstanding, the Issuer shall provide the Trustee with
         the following reports for delivery to Holders upon their written request therefor:

                            (a) an English language translation of its annual audited consolidated
            financial statements prepared in accordance with GAAP within 150 days after the close of
            each fiscal year (ending December 31 or such other fiscal year end date as adopted and
            notified to the Trustee by the Issuer);

                            (b) an English language translation of its unaudited half-year financial
            statements prepared in accordance with GAAP, within 60 days after the close of the first
            semester of its fiscal year;

                            (c) simultaneously with the delivery of each set of financial statements
            referred to in Section 4.6(a) and (b), an Officer's Certificate stating whether, to the knowledge
            of the Officer or Officers executing such Officer's Certificate, a Default or Event of Default
            exists on the date of such certificate and, if a Default or Event of Default exists, setting forth
            the details thereof and the action which the Issuer is taking or proposes to take with respect
            thereto; and

                             (d) within five Business Days after any director or executive officer of the
            Issuer becomes aware of the existence of a Default or Event of Default, an Officer's
            Certificate setting forth the details thereof and the action which the Issuer is taking or
            proposes to take with respect thereto.

                         The above reports may be delivered by the Issuer to the Trustee in physical or
         electronic form, as determined by the Issuer. If the Issuer files the reports described in clauses
         (a) or (b) above or makes such reports available on its website, it will be deemed to have
         satisfied the reporting requirement set forth in such applicable clause upon written notice thereof
         the Trustee. The Trustee shall have no obligation to determine if and when the Issuer's
         information is available on any website.

                         Delivery of the above reports (other than the certificates required by
         Section 4.6(c) and (d)) to the Trustee is for informational purposes only and the Trustee's receipt
         of such reports shall not constitute constructive notice of any information contained therein or
         determinable from information contained therein, including the compliance of the Issuer with
         any of its covenants in this Indenture (as to which the Trustee is entitled to rely exclusively on
         Officer's Certificates).

                        SECTION 4.7. Available Information. For so long as any Notes remain
         outstanding and are "restricted securities" within the meaning of Rule 144(a)(3) under the
         Securities Act, the Issuer will, during any period in which it is neither subject to Section 13 or
         15(d) of the Exchange Act, nor exempt from reporting pursuant to Rule 12g3-2(b) under the

                                                         - 32 -


                                                      45 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 64 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         Exchange Act, make available to any registered Holder of Notes (or any beneficial owner of a
         book-entry interest in such Notes designated by the registered Holder thereof) in connection with
         any sale thereof and to any prospective purchaser of Notes or a book-entry interest in Notes
         designated by such registered Holder, in each case upon request of such registered Holder, the
         information specified in, and meeting the requirements of, Rule 144A(d)(4) under the Securities
         Act.

                          SECTION 4.8. Limitation on Mortgages. For so long as the Notes remain
         Outstanding hereunder, the Issuer shall not, and shall not permit any Restricted Subsidiary to,
         create, incur, issue or assume any guarantee or any Mortgage on or over any Principal Property
         now owned or hereafter acquired by the Issuer or a Restricted Subsidiary to secure any
         Indebtedness of the Issuer or any Restricted Subsidiary, or on shares of stock or Indebtedness of
         any Restricted Subsidiary now owned or hereafter acquired by the Issuer or a Restricted
         Subsidiary to secure any Indebtedness of the Issuer or any Restricted Subsidiary, unless at the
         time thereof or prior thereto the Notes then outstanding hereunder are secured equally and
         ratably with (or prior to) any and all such Indebtedness for so long as such Indebtedness is so
         secured by such Mortgage. The preceding sentence shall not require the Issuer or any Subsidiary
         to equally and ratably secure the Notes if the Mortgage consists of the following permitted
         encumbrances:

                             (a) any Mortgage on property, shares of stock or Indebtedness of any Person
            existing at the time such Person becomes a Restricted Subsidiary or (b) created, incurred,
            issued or assumed in connection with the acquisition of any such Person; provided that such
            Mortgage is not created, incurred or assumed on such Person in connection with, or in
            contemplation of, such acquisition by the Issuer or any Restricted Subsidiary; and provided
            that the maximum sum secured by such Mortgage shall not exceed the purchase price of such
            Person or the Indebtedness incurred solely for the purpose of financing the acquisition of such
            Person;

                        (i) any Mortgage on any Principal Property created, incurred, issued or assumed
                at or prior to the time such property became a Principal Property or existing at the time of
                acquisition of such Principal Property by the Issuer or a Restricted Subsidiary, whether or
                not assumed by the Issuer or such Restricted Subsidiary; provided that no such Mortgage
                will extend to any other Principal Property of the Issuer or any Restricted Subsidiary;

                        (ii) any Mortgage on all or any part of any Principal Property (including any
                improvements or additions to improvements on a Principal Property) hereafter acquired,
                developed, expanded or constructed by the Issuer or any Restricted Subsidiary to secure
                the payment of all or any part of the purchase price, cost of acquisition or cost of
                development, expansion or construction of such Principal Property or of improvements or
                additions to improvements thereon (or to secure any Indebtedness incurred by the Issuer
                or a Restricted Subsidiary for the purpose of financing all or any part of the purchase
                price, cost of acquisition or cost of development, expansion or construction thereof or of
                improvements or additions to improvements thereon) created prior to, at the time of, or
                within 360 days after the later of, the acquisition, development, expansion or completion
                of construction (including construction of improvements or additions to improvements
                thereon), or commencement of full operation of such Principal Property; provided that no

                                                       - 33 -


                                                    46 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 65 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




               such Mortgage will extend to any other Principal Property of the Issuer or a Restricted
               Subsidiary other than, in the case of any such construction, improvement, development,
               expansion or addition to improvement, all or any part of any other Principal Property on
               which the Principal Property so constructed, developed or expanded, or the improvement
               or addition to improvement, is located;

                       (iii) any Mortgage on any Principal Property of any Restricted Subsidiary to
               secure Indebtedness owing by it to the Issuer or another Restricted Subsidiary;

                      (iv) any Mortgage on any Principal Property of the Issuer to secure
               Indebtedness owing by it to a Restricted Subsidiary;

                       (v) any Mortgage on any Principal Property or other assets of the Issuer or any
               Restricted Subsidiary existing on the date of the Indenture;

                       (vi) arising in the ordinary course of business in connection with the financing,
               export, import or other trade transactions to secure Indebtedness of the Issuer;

                       (vii) any Mortgage on any Principal Property arising by operation of law (or an
               agreement solely evidencing otherwise applicable law) and arising in the ordinary course
               of business;

                       (viii) judgment Mortgages on any Principal Property not giving rise to an Event
               of Default; provided that the judgment such Mortgage secures shall not, within 90 days
               after the entry thereof, have been discharged or execution thereof stayed pending appeal,
               or shall not have been discharged within 90 days after the expiration of any such stay;

                       (ix) any Mortgage granted upon or with regard to any present or future asset or
               property of the Issuer or any Restricted Subsidiary, directly or indirectly, to (i) any
               Brazilian governmental credit agency (including, but not limited to the Brazilian National
               Treasury, Banco Nacional de Desenvolvimento Econômico e Social, BNDES
               Participações S.A., Financiadora de Estudos e Projetos and Agência Especial de
               Financiamento Industrial); (ii) any Brazilian official financial institutions (including, but
               not limited to Banco da Amazônia S.A – BASA and Banco do Nordeste do Brasil S.A. –
               BNB); (iii) any non-Brazilian official export-import bank or official export-import credit
               insurer; or (iv) the International Finance Corporation or any non-Brazilian multilateral or
               government-sponsored agency;

                       (x) any Mortgage on or over all or any part of the interest of the Issuer or any
               Restricted Subsidiary in any joint venture, partnership or similar undertaking that is not
               fully consolidated in the financial statements of the Issuer (and instead is proportionately
               consolidated because it is jointly controlled by the Issuer and/or its Restricted
               Subsidiaries, on the one hand, and such other persons, on the other), including the
               revenues and assets derived by the Issuer or any Restricted Subsidiary from such joint
               venture, partnership or similar undertaking, or employed by the Issuer or any Restricted
               Subsidiary in such joint venture, partnership or similar undertaking, which is in favor of
               its co-venturers and/or the manager or operator of the joint venture, partnership or similar


                                                      - 34 -


                                                   47 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 66 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                undertaking as security for the due payment of amounts payable under or incurred to
                finance the business of such joint venture, partnership or similar undertaking;

                        (xi) Mortgages arising in connection with any Project Financing; provided that
                such Mortgage only extends to entities or properties (which may include existing entities
                or properties at any pre-existing entity or site selected for expansion) which are the
                subject of such Project Financing, to any revenues for such entities or properties, or to
                any proceeds from claims belonging to the Issuer or any of its subsidiaries which arise
                from the operation, failure to meet specifications, failure to complete, exploitation, sale or
                loss of, or damage to, such entity or property;

                        (xii) any Mortgage on any Principal Property or other assets of the Issuer or any
                Restricted Subsidiary created for the sole purpose of extending, renewing, altering or
                refunding any of the foregoing Mortgages (or any successive extension, renewal,
                alteration or refunding thereof), provided that the Indebtedness secured thereby will not
                exceed the principal amount of Indebtedness so secured at the time of such extension,
                renewal, alteration or refunding, plus an amount necessary to pay fees and expenses,
                including premiums, related to such extensions, renewals, alterations or refundings, and
                that such extension, renewal, alteration or refunding Mortgage will be limited to all or
                any part of the same Principal Property and improvements and additions to improvements
                thereon and/or shares of stock and Indebtedness of a Restricted Subsidiary which secured
                the Mortgage extended, renewed, altered or refunded either of such property or shares of
                stock or Indebtedness;

                       (xiii) Mortgages on any Principal Property subject to Sale and Leaseback
                Transactions permitted under clauses (1) and (3) of Section 4.9; or

                        (xiv) any Mortgage on any Principal Property or on any shares of stock or
                Indebtedness of the Issuer or any Restricted Subsidiary created, incurred, issued or
                assumed to secure Indebtedness of the Issuer or any Restricted Subsidiary, which would
                otherwise be subject to the foregoing restrictions, in an aggregate amount which, together
                with the aggregate principal amount of other Indebtedness secured by Mortgages on any
                Principal Property or on any shares of stock or Indebtedness of the Issuer or any
                Restricted Subsidiary then outstanding (excluding Indebtedness secured by Mortgages
                permitted under the foregoing exceptions) and the Attributable Debt in respect of all Sale
                and Leaseback Transactions entered into after the date of the Indenture (not including
                Attributable Debt in respect of any such Sale and Leaseback Transactions permitted
                under clauses (1) and (3) of Section 4.9 would not then exceed the greater of US$500
                million or 15% of Consolidated Net Tangible Assets of the Issuer.

                        For the avoidance of doubt, a Mortgage permitted by this Section 4.8 need not be
         permitted solely by reference to a single clause permitting such Mortgage, but may be permitted
         in part by such clause and in part by one or more other clauses of this covenant otherwise
         permitting such Mortgage.

                        SECTION 4.9. Limitation on Sale and Leaseback Transactions. For so long as
         any of the Notes are outstanding hereunder, the Issuer shall not, and it shall not permit any


                                                        - 35 -


                                                     48 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                  INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 67 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         Restricted Subsidiary to, enter into any Sale and Leaseback Transaction unless (1) such
         transaction involves a lease or right to possession or use for a temporary period not to exceed
         three years following such transaction, by the end of which it is intended that the use of such
         property by the lessee will be discontinued; (2) immediately prior to the entering into of such
         transaction, the Issuer or such Restricted Subsidiary could create a Mortgage on Principal
         Property subject to the Sale and Leaseback Transaction securing Indebtedness in an amount
         equal to the Attributable Debt with respect to the particular Sale and Leaseback Transaction; or
         (3) the proceeds of such transaction within 360 days after such transaction, are applied to either
         (A) the payment of all or any part of the purchase price, cost of acquisition, cost of development,
         cost of expansion or cost of construction of a Principal Property or cost of improvements or
         additions to improvements thereon or (B) the retirement of indebtedness ranking at least ratably
         with the Notes.

                         SECTION 4.10. Waiver of Certain Covenants. The Issuer may omit in any
         particular instance to comply with any term, provision or condition set forth in Sections 4.6(a),
         (b) and (c) or 4.8, if before or after the time for such compliance the Holders of at least a
         majority in principal amount of the Outstanding Notes, by Act of such Holders, waive such
         compliance in such instance with such term, provision or condition, or generally waive
         compliance with such term, provision or condition, but no such waiver shall extend to or affect
         such term, provision or condition except to the extent so expressly waived, and, until such waiver
         shall become effective, the obligations of the Issuer and the duties of the Trustee in respect of
         any such term, provisions or condition shall remain in full force and effect. The Issuer will
         promptly notify the Trustee in writing of any such waiver or the revocation of any such waiver.

                                                     ARTICLE V

                 CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

                         SECTION 5.1. Limitation on Consolidation, Merger or Transfer of Assets. For
         so long as any of the Notes are Outstanding hereunder, the Issuer may not consolidate with or
         merge (including by way of a scheme of arrangement) into or with any other Person, or, directly
         or indirectly, sell, convey, transfer or lease its properties and assets as an entirety or substantially
         as an entirety to any Person (other than a Person satisfying the condition set forth in clause (i),
         below, that is directly or indirectly wholly owned by the Issuer), unless:

                        (i) if the Issuer is not the continuing entity, the successor Person expressly
                 assumes or assumes by operation of law all of the Issuer's obligations under the Notes
                 and hereunder;

                        (ii) after giving effect to such transaction, no Event of Default (as defined
                 below) and no event which, after notice or lapse of time or both, would become an Event
                 of Default, will have happened and be continuing; and

                         (iii) the Issuer shall have delivered to the Trustee an Officer's Certificate and
                 Opinion of Counsel, each stating that such merger, consolidation or transfer of assets
                 complies with this Indenture and all conditions precedent to such merger, consolidation
                 or transfer of assets have been satisfied.


                                                          - 36 -


                                                       49 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 68 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                         The Trustee shall be entitled to conclusively rely on and shall accept such
         Officer's Certificate and Opinion of Counsel as sufficient evidence of the satisfaction of the
         conditions precedent set forth in this Section 5.1, in which event it shall be conclusive and
         binding on the Holders.

                         SECTION 5.2. Successor Substituted. Upon any merger or consolidation
         involving the Issuer, or upon sales or conveyances of the respective properties of the Issuer as an
         entirety or substantially as an entirety in accordance with Section 5.1 if the Issuer is not the
         continuing entity, the obligations of the Issuer under the Notes shall be assumed by the Person
         formed by such merger or consolidation or which shall have acquired such property (except in
         the case of an acquisition of such property, for any such Person that meets the condition set forth
         in Section 5.1(i), above, that is directly or indirectly wholly owned by the Issuer) and upon such
         assumptions such Person shall succeed to and be substituted for the Issuer, as the case may be,
         and then the Issuer, as the case may be, will be relieved from all obligations under the Notes, as
         the case may be (other than those that by their terms survive).

                                                   ARTICLE VI

                                   EVENTS OF DEFAULT AND REMEDIES

                        SECTION 6.1. Events of Default. The term "Event of Default" means, when
         used herein, any one of the following events:

                       (1) The Issuer defaults in the payment of any installment of interest (including
                applicable Additional Amounts) upon any Note as and when the same shall become due
                and payable, and continuance of such Default for 30 days;

                       (2) The Issuer defaults in the payment of all or any part of the principal of or
                premium on any Note as and when the same shall become due and payable either at its
                Stated Maturity, upon any redemption, by declaration or otherwise;

                        (3) The Issuer defaults in the performance or breach of any covenant of the Issuer
                in respect of the Notes or this Indenture (other than those described in paragraphs (1) and
                (2) above), and continuance of such Default or breach for a period of 60 days after there
                has been given a written notice, by registered or certified mail, to the Issuer by the
                Trustee or to the Issuer and the Trustee by the Holders of at least 25% in principal
                amount of the Outstanding Notes affected thereby, specifying such default or breach and
                requiring it to be remedied and stating that such notice is a notice of default ("Notice of
                Default") hereunder;

                        (4) any present or future Indebtedness of the Issuer or any Significant Subsidiary,
                other than the Notes, for or in respect of moneys borrowed is declared due and payable
                prior to its Stated Maturity as the result of any Event of Default (howsoever described);
                provided that the aggregate amount of the relevant Indebtedness in respect of which the
                event mentioned in this paragraph will have occurred (which Indebtedness has not been
                repaid or paid and as to which such Default has not been cured or such acceleration has
                not been rescinded or annulled) exceeds US$75,000,000 or its equivalent;


                                                        - 37 -


                                                     50 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 69 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        (5) (a) the entry of a decree or order for relief in respect of the Issuer by a court
                having competent jurisdiction in an involuntary case under any applicable bankruptcy,
                insolvency, rehabilitation or other similar law in effect on the date of the Notes or
                thereafter, or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
                (or other similar official) of the Issuer or any substantial part of its Principal Property, or
                ordering the winding up or liquidation of its affairs, and the continuance of any such
                decree or order unstayed and in effect for a period of 60 consecutive days; or

                        (b) the commencement by the Issuer of a voluntary case under any applicable
                bankruptcy, insolvency, rehabilitation or other similar law in effect on the date of the
                Notes or thereafter, or the consent by the Issuer to the entry of an order for relief in an
                involuntary case under any such law or to the appointment of a receiver, liquidator,
                assignee, custodian, trustee, sequestrator (or other similar official) of the Issuer or of any
                substantial part of its Principal Property, or the mailing by the Issuer of an assignment for
                the benefit of its creditors, or the admission by the Issuer in writing of inability to pay its
                debts generally as they become due, or the taking of corporate action by the Issuer in
                furtherance of any such action.

                         A Default under Section 6.1(3) is not an Event of Default until the Trustee or the
         Holders of at least 25% in principal amount of the Outstanding Notes notify the Issuer of the
         Default and the Issuer does not cure such Default within the time specified after receipt of such
         notice.

                          SECTION 6.2. Acceleration of Maturity, Rescission and Amendment. If an
         Event of Default (other than an Event of Default specified in Section 6.1(5) occurs and is
         continuing, the Trustee or the Holders of not less than 25% in principal amount of the
         Outstanding Notes may declare all unpaid principal of, and accrued and unpaid interest on all
         Notes to be due and payable immediately, by a notice in writing to the Issuer (and to the Trustee,
         if the notice is given by the Holders), stating that such notice is an "acceleration notice," and
         upon any such declaration such amounts shall become due and payable immediately. If an Event
         of Default specified in Section 6.1(5) occurs and is continuing, then the principal of and
         premium, if any, and accrued and unpaid interest on all Notes shall become and be immediately
         due and payable without any declaration or other act on the part of the Trustee or any Holder.

                        At any time after a declaration of acceleration has been made and before a
         judgment or decree for payment of the money due has been obtained by the Trustee as
         hereinafter provided in this Article, the Holders of a majority in principal amount of the
         Outstanding Notes by written notice to the Issuer and the Trustee may waive Defaults, rescind or
         annul such declaration if:

                        (i) the Issuer has paid or deposited with the Trustee a sum sufficient to pay (a)
                all overdue interest on Outstanding Notes, (b) all unpaid principal of and premium, if
                any, on the Notes that have become due otherwise than by such declaration of
                acceleration, (c) to the extent that payment of such interest on the Notes is lawful, interest
                on such overdue interest (including any Additional Amounts) as provided herein and (d)
                all sums paid or advanced by the Trustee hereunder and the reasonable compensation,
                expenses, disbursements and advances of the Trustee, its agents and counsel; and

                                                         - 38 -


                                                      51 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 70 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        (ii) all Events of Default have been cured or waived as provided in Section 6.13
                other than the nonpayment of principal that has become due solely because of
                acceleration.

                      No such rescission or annulment referred to in this Section 6.2 shall affect any
         subsequent Default or Event of Default or impair any right consequent thereto.

                         SECTION 6.3. Collection Suit by Trustee. If an Event of Default specified in
         Section 6.1(1) or 6.1(2) occurs, the Trustee, in its own name as trustee of an express trust, (i)
         may institute a judicial proceeding for the collection of the whole amount then due and payable
         on such Notes for principal and premium, if any, and interest (including Additional Amounts),
         and interest on any overdue principal and premium, if any, and, to the extent that payment of
         such interest (including Additional Amounts) shall be legally enforceable, upon any overdue
         installment of interest (including Additional Amounts), at the rate borne by the Notes, and, in
         addition thereto, such further amount as shall be sufficient to cover the costs and expenses of
         collection, including the reasonable compensation, expenses, disbursements and advances of the
         Trustee, its agents and counsel, (ii) may prosecute such proceeding to judgment or final decree
         and (iii) may enforce the same against the Issuer or any other obligor upon the Notes and collect
         the moneys adjudged or decreed to be payable in the manner provided by law out of the property
         of the Issuer or any other obligor upon the Notes, wherever situated.

                         If an Event of Default occurs and is continuing, the Trustee may proceed to
         protect and enforce its rights and the rights of the Holders by any available proceeding at law or
         in equity, whether for the specific enforcement of any covenant or agreement in this Indenture or
         in aid of the exercise of any power granted herein, or to enforce any other proper remedy.

                          SECTION 6.4. Other Remedies. If an Event of Default occurs and is continuing,
         the Trustee may pursue any available remedy to collect the payment of principal of or premium,
         if any, or interest (including Additional Amounts) on the Notes or to enforce the performance of
         any provision of the Notes or this Indenture.

                         SECTION 6.5. Trustee May Enforce Claims Without Possession of Notes. All
         rights of action and claims under this Indenture or the Notes may be prosecuted and enforced by
         the Trustee without the possession of any of the Notes or the production thereof in any
         proceeding relating thereto, and any such proceeding instituted by the Trustee shall be brought in
         its own name and as trustee of an express trust, and any recovery of judgment shall, after
         provision for the payment of the reasonable compensation, expenses, disbursements and
         advances of the Trustee, its agents and counsel, be for the ratable benefit of the Holders of the
         Notes in respect of which such judgment has been recovered.

                       SECTION 6.6. Application of Money Collected. Any money collected by the
         Trustee pursuant to this Article VI shall be applied in the following order:

                       FIRST: to the Trustee for amounts due to it hereunder (including under
                Section 7.6);

                      SECOND: to Holders for amounts due and unpaid on the Notes for principal and
                premium, if any, and interest (including Additional Amounts), ratably, without preference

                                                       - 39 -


                                                    52 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 71 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                or priority of any kind, according to the amounts due and payable on the Notes for
                principal, premium, if any, and interest (including Additional Amounts), respectively;
                and

                        THIRD: to the Issuer.

                         The Trustee may fix a record date and Payment Date for any payment to Holders
         pursuant to this Section 6.6. At least 15 days before such record date, the Trustee shall give to
         each Holder and the Issuer a notice that states the record date, the payment date and amount to be
         paid.

                          SECTION 6.7. Limitation on Suits. A Holder may not pursue any remedy with
         respect to this Indenture or the Notes unless:

                       (i) the Holder has previously given to the Trustee written notice stating that an
                Event of Default has occurred and is continuing;

                       (ii) the Holders of at least 25% in principal amount of the Outstanding Notes
                have made a written request to the Trustee to pursue the remedy in respect of such Event
                of Default;

                       (iii) such Holder or Holders have offered and provided to the Trustee security or
                indemnity reasonably satisfactory to the Trustee against any cost, loss, liability or
                expense to be incurred in compliance with such request;

                        (iv) the Trustee does not comply with the request within 60 days after receipt of
                the request and the offer and provision of security or indemnity; and

                       (v) no direction inconsistent with such written request has been given to the
                Trustee during such 60-day period by the Holders of a majority in principal amount of the
                Notes Outstanding.

                         A Holder may not use this Indenture to prejudice the rights of another Holder or
         to obtain a preference or priority over another Holder.

                         SECTION 6.8. Rights of Holders to Receive Principal, Premium and Interest.
         Notwithstanding any other provision of this Indenture, the right of any Holder to receive
         payment of principal of and premium, if any, and interest on the Notes held by such Holder, on
         or after the respective Payment Dates expressed in the Notes, or to institute suit for the
         enforcement of any such payment on or after such respective dates, shall not be impaired or
         affected without the consent of such Holder.

                        SECTION 6.9. Restoration of Rights and Remedies. If the Trustee or any
         Holder has instituted any proceeding to enforce any right or remedy under this Indenture and
         such proceeding has been discontinued or abandoned for any reason, or has been determined
         adversely to the Trustee or to such Holder, then and in every such case, subject to any
         determination in such proceeding, the Issuer, the Trustee and the Holders shall be restored
         severally and respectively to their former positions hereunder and thereafter all rights and

                                                       - 40 -


                                                    53 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 72 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         remedies of the Trustee and the Holders shall continue as though no such proceeding had been
         instituted.

                         SECTION 6.10. Trustee May File Proofs of Claim. The Trustee may file such
         proofs of claim and other papers or documents as may be necessary or advisable in order to have
         the claims of the Trustee (including any claim for the compensation, expenses, disbursements
         and advances of the Trustee, its agents and counsel, and any other amounts due to the trustee
         hereunder) and the Holders allowed in any judicial proceedings relative to the Issuer, its creditors
         or its respective properties and, unless prohibited by law, applicable regulations or internal
         policies, may vote on behalf of the Holders in any election of a trustee in bankruptcy or other
         Person performing similar functions, and any Custodian in any such judicial proceeding is
         hereby authorized by each Holder to make payments to the Trustee and, in the event that the
         Trustee shall consent to the making of such payments directly to the Holders, to pay to the
         Trustee any amount due it for the reasonable compensation, expenses, disbursements and
         advances of the Trustee, its agents and its counsel, and any other amounts due the Trustee under
         Section 7.6. Nothing herein shall be deemed to authorize the Trustee to authorize or consent to
         or accept or adopt on behalf of any Holder any plan of reorganization, arrangement, adjustment
         or composition affecting the Notes or the rights of any Holder thereof, or to authorize the Trustee
         to vote in respect of the claim of any Holder in any such proceeding.

                         SECTION 6.11. Delay or Omission Not Waiver. No delay or omission of the
         Trustee or of any Holder of any Note to exercise any right or remedy accruing upon any Event of
         Default shall impair any such right or remedy or constitute a waiver of any such Event of Default
         or an acquiescence therein. Every right and remedy given by this Article VI or by law to the
         Trustee or to the Holders may be exercised from time to time, and as often as may be deemed
         expedient, by the Trustee or by the Holders, as the case may be.

                          SECTION 6.12. Control by Holders. The Holders of a majority in aggregate
         principal amount of the Outstanding Notes may direct in writing the time, method and place of
         conducting any proceeding for any remedy available to the Trustee or of exercising any trust or
         power conferred on the Trustee. However, the Trustee shall be under no obligation to exercise
         any of its rights or powers under this Indenture at the request or direction of the Holders if such
         request or direction conflicts with any law or with this Indenture or, subject to Section 7.1, if the
         Trustee determines it is unduly prejudicial to the rights of other Holders (it being understood
         that, subject to Sections 7.1 and 7.2, the Trustee shall have no duty to ascertain whether or not
         such actions or forbearance are unduly prejudicial to such Holders) or would involve the Trustee
         in personal liability or expense; provided, however, that the Trustee may take any other action
         deemed proper by the Trustee that is not inconsistent with such request or direction. Prior to
         taking any action hereunder, the Trustee shall be entitled to indemnification satisfactory to it in
         its sole discretion against all costs, losses, liabilities and expenses caused by taking or not taking
         such action.

                         SECTION 6.13. Waiver of Past Defaults and Events of Default. Subject to
         Section 6.2, the Holders of a majority in principal amount of the Outstanding Notes by notice to
         the Trustee may waive an existing Default or Event of Default and its consequences except (i) a
         Default or Event of Default in the payment of the principal of or premium, if any, or interest on a
         Note or (ii) a Default or Event of Default in respect of a provision that under Section 9.2 cannot

                                                         - 41 -


                                                      54 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 73 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         be amended without the consent of each Holder affected. The Holders of all Outstanding Notes
         by notice to the Trustee may waive any Default or Event of Default in respect of a provision that
         under Section 9.2 cannot be amended without the consent of each Holder affected. When a
         Default or Event of Default is waived, it is deemed cured, but no such waiver shall extend to any
         subsequent or other Default or Event of Default or impair any consequent right.

                          SECTION 6.14. Rights and Remedies Cumulative. Except as otherwise
         provided with respect to the replacement of mutilated, defaced, destroyed, lost or stolen Notes in
         Section 2.8, no right or remedy herein conferred upon or reserved to the Trustee or to the
         Holders is intended to be exclusive of any other right or remedy, and every right and remedy
         shall, to the extent permitted by law, be cumulative and in addition to every other right and
         remedy given hereunder or now or hereafter existing at law or in equity or otherwise. The
         assertion or employment of any right or remedy hereunder, or otherwise, shall not prevent the
         concurrent assertion or employment of any other appropriate right or remedy.

                         SECTION 6.15. Waiver of Stay or Extension Laws. The Issuer covenants (to
         the extent that it may lawfully do so) that it shall not at any time insist upon, or plead, or in any
         manner whatsoever claim or take the benefit or advantage of, any stay or extension law wherever
         enacted, now or at any time hereafter in force, which may affect the covenants or the
         performance of this Indenture or the Notes; and the Issuer (to the extent that it may lawfully do
         so) hereby expressly waives all benefit or advantage of any such law, and shall not hinder, delay
         or impede the execution of any power herein granted to the Trustee, but shall suffer and permit
         the execution of every such power as though no such law had been enacted.

                                                   ARTICLE VII

                                            TRUSTEE AND AGENTS

                        SECTION 7.1. Duties of Trustee.

                             (a) If an Event of Default has occurred and is continuing and a Responsible
            Officer has actual knowledge thereof, the Trustee shall exercise the rights and powers vested
            in it by this Indenture and use the same degree of care and skill in its exercise as a prudent
            Person would exercise or use under the circumstances in the conduct of such Person's own
            affairs.

                            (b) Except during the continuance of an Event of Default, (i) the Trustee
            undertakes to perform such duties and only such duties as are specifically set forth in this
            Indenture and no implied covenants or obligations shall be read into this Indenture against the
            Trustee; and (ii) in the absence of bad faith on the part of the Trustee, the Trustee may
            conclusively rely, as to the truth of the statements and the correctness of the opinions
            expressed therein, upon certificates or opinions furnished to the Trustee and conforming to the
            requirements of this Indenture. However, in the case of any certificates or opinions which by
            any provision hereof are specifically required to be furnished to the Trustee, the Trustee shall
            examine the certificates and opinions to determine whether or not they conform to the
            requirements of this Indenture (but need not confirm or investigate the accuracy of the
            mathematical calculations or other facts stated therein).

                                                        - 42 -


                                                     55 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 74 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                          (c) The Trustee may not be relieved from liability for its own gross
            negligence, bad faith or willful misconduct, except that:

                        (i)   this Section 7.1(c) does not limit the effect of Section 7.1(b);

                        (ii) the Trustee shall not be liable for any error of judgment made in good faith
                by a Responsible Officer unless it is proved that the Trustee was grossly negligent in
                ascertaining the pertinent facts; and

                        (iii) the Trustee shall not be liable with respect to any action it takes or omits to
                take in good faith in accordance with a direction received by it pursuant to Section 6.7 or
                exercising any trust or power conferred upon the Trustee under this Indenture.

                           (d) Neither the Trustee nor any Paying Agent shall be liable for interest on
            any money received by it except as the Trustee or such Paying Agent may agree in writing
            with the Issuer.

                          (e) Money held in trust by the Trustee or any Paying Agent need not be
            segregated from other funds except to the extent required by law.

                            (f) No provision of this Indenture shall require the Trustee or any Agent to
            expend or risk its own funds or otherwise incur personal financial liability in the performance
            of any of its duties hereunder or in the exercise of any of its rights or powers if it shall have
            reasonable grounds to believe that repayment of such funds and/or adequate indemnity against
            such risk or liability is not satisfactorily assured to it.

                             (g) Every provision of this Indenture relating to the conduct or affecting the
            liability of or affording protection to the Trustee shall be subject to the provisions of this
            Section 7.1.

                        SECTION 7.2. Rights of Trustee and Agents.

                            (a) The Trustee and each Agent may rely upon, and shall be protected in
            acting or refraining from acting based upon, any document believed by it to be genuine and to
            have been signed or presented by the proper Person. Neither the Trustee nor any Agent need
            investigate any fact or matter stated in any such document.

                           (b) Before the Trustee or any Agent acts or refrains from acting, it may
            require an Officer's Certificate, the written advice of a qualified tax expert or an Opinion of
            Counsel. Neither the Trustee nor any Agent shall be liable for any action it takes or omits to
            take in good faith in reliance on the Officer's Certificate, the qualified tax expert's written
            advice or the Opinion of Counsel.

                           (c) The Trustee and each Agent may act through agents and shall not be
            responsible for the willful misconduct or negligence of any agent appointed with due care by
            it.



                                                         - 43 -


                                                      56 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 75 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                            (d) Any request, direction, order or demand of the Issuer mentioned herein
            shall be sufficiently evidenced by an Officer's Certificate of the Issuer, (unless other evidence
            in respect thereof be herein specifically prescribed); and any resolution of the Board of
            Directors of the Issuer shall be evidenced to the Trustee or any Agent by a Board Resolution.

                             (e) The Trustee shall not be under any obligation to exercise any of the trusts
            or powers vested in it by this Indenture at the request, order or direction of any of the Holders
            pursuant to the provisions of this Indenture, unless such Holders shall have offered to the
            Trustee security or indemnity reasonably satisfactory to it against the costs, expenses and
            liabilities that might be incurred thereby.

                            (f) Neither the Trustee nor any Agent shall be liable for any action taken or
            omitted by it in good faith and believed by it to be authorized or within the discretion, rights
            or powers conferred upon it by this Indenture; provided that the conduct of the Trustee or such
            Agent does not constitute gross negligence or willful misconduct.

                           (g) The Trustee and any Agent may consult with counsel, and the advice or
            opinion of counsel with respect to legal matters relating to this Indenture and the Notes shall
            be full and complete authorization and protection from liability in respect to any action taken,
            omitted or suffered by it hereunder in good faith and in accordance with the advice or opinion
            of such counsel.

                            (h) Neither the Trustee nor any Agent shall be bound to make any
            investigation into the facts or matters stated in any resolution, certificate, statement,
            instrument, opinion, report, notice, request, direction, consent, order, bond, debenture, note,
            other evidence of Indebtedness or other paper or document unless (with respect to the Trustee)
            requested in writing by the Holders of not less than a majority in aggregate principal amount
            of the Notes Outstanding; provided that if the payment within a reasonable time to the Trustee
            of the costs, expenses or liabilities likely to be incurred by it in the making of such
            investigation is, in the opinion of the Trustee, not satisfactorily assured to the Trustee by the
            security afforded to it by the terms of this Indenture, the Trustee may require indemnity
            satisfactory against such expenses or liabilities as a condition to so proceeding. The
            reasonable expenses of every such investigation shall be paid by the Issuer or, if paid by the
            Trustee, shall be reimbursed by the Issuer upon demand.

                           (i) Neither the Trustee nor any Paying Agent shall be required to invest, or
            shall be under any liability for interest, on any moneys at any time received by it pursuant to
            any of the provisions of this Indenture or the Notes except as the Trustee or any Paying Agent
            may otherwise agree with the Issuer. Such moneys need not be segregated from other funds
            except to the extent required by mandatory provisions of law.

                             (j) In no event shall the Trustee or any Agent be liable for punitive, special,
            indirect or consequential loss or damage of any kind whatsoever (including, but not limited to,
            lost profits), even if the Trustee or such Agent has been advised of the likelihood of such loss
            or damage and regardless of the form of action.




                                                        - 44 -


                                                     57 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 76 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                           (k) The permissive rights of the Trustee or any Agent enumerated herein
            shall not be construed as duties of the Trustee or such Agent, as applicable.

                            (l) The Trustee may request that the Issuer deliver an Officer's Certificate
            setting forth the names and/or titles of Officers authorized at such time to take specified
            actions pursuant to this Indenture, which Officer's Certificate may be signed by any Officer
            authorized to sign an Officer's Certificate, including any Officer specified as so authorized in
            any such certificate previously delivered and not superseded.

                           (m) The rights, privileges, protections, immunities and benefits given to the
            Trustee, including, without limitation, its right to be indemnified, are extended to, and shall be
            enforceable by, the Trustee in each of its capacities hereunder, each Agent and to each other
            agent, custodian and other Person employed to act hereunder.

                            (n) The Trustee shall not be responsible or have any liability for delays or
            failures in performance resulting from circumstances beyond its control. Such acts shall
            include but not be limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
            governmental regulations superimposed after the fact, fire, communication line failures,
            computer viruses, power failures, earthquakes, terrorist attacks or other disasters.

                           (o) Notwithstanding anything contained herein to the contrary, the Trustee
            shall have no duty or responsibility to monitor the ratings of the Notes or to determine if a
            Below Investment Grade Ratings Event has occurred.

                       SECTION 7.3. Individual Rights of Trustee and Agents. The Trustee and any
         Agent or any other agent of the Issuer or of the Trustee, in its individual or any other capacity,
         may deal with the Issuer or its Affiliates with the same rights it would have if it were not Trustee,
         Agent or such other agent.

                         SECTION 7.4. Trustee's Disclaimer. The Trustee shall not be responsible for
         and makes no representation as to the validity or adequacy of this Indenture or the Notes, it shall
         not be accountable for the Issuer's use of the proceeds from the Notes, and it shall not be
         responsible for any statement of the Issuer in this Indenture or in any document issued in
         connection with the sale of the Notes or in the Notes other than the Trustee's certificate of
         authentication.

                         SECTION 7.5. Notice of Defaults and Events of Default. If a Default or Event
         of Default occurs and is continuing, and if it is known to a Responsible Officer, the Trustee shall
         give to each Holder notice of the Default or Event of Default within 90 days after a Responsible
         Officer acquires actual knowledge of such Default or Event of Default. Except in the case of a
         Default or Event of Default in payment of principal of or premium, if any, or interest on any
         Note, the Trustee may withhold the notice and shall be protected from withholding the notice if
         and so long as a committee of Responsible Officers of the Trustee in good faith determines that
         withholding the notice is in the interests of Holders. For all purposes of this Indenture and the
         Notes, the Trustee shall not be deemed to have knowledge of a Default or Event of Default
         unless (i) a Responsible Officer of the Trustee has actual knowledge thereof, or (ii) written notice
         of such Default or Event of Default has been given to the Trustee by the Issuer or any Holder at


                                                        - 45 -


                                                     58 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 77 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         the Corporate Trust Office of the Trustee, and any such notice references the Notes and this
         Indenture by the Issuer.

                           SECTION 7.6. Compensation and Indemnity. The Issuer agrees to pay to the
         Trustee and each Agent from time to time such compensation as shall be agreed upon in writing
         for its services. The Trustee's compensation shall not be limited by any law regarding
         compensation of a trustee of an express trust. The Issuer agrees to reimburse promptly the
         Trustee and each Agent upon request for all reasonable out-of-pocket expenses incurred or made
         by it, including costs of collection, in addition to the compensation for its services. Such
         expenses shall include the reasonable compensation and expenses, disbursements and advances
         of the Trustee's and each Agent's agents, counsel, accountants and experts. Payments of any
         such expenses by the Issuer to the Trustee or any Agent, as the case may be, shall be made free
         and clear of and without withholding or deduction for or on account of any Taxes, unless such
         withholding or deduction is required by law. In that event, the Issuer shall pay to the Trustee or
         any Paying Agent, as the case may be, such Additional Amounts as may be necessary in order
         that every net payment made by the Issuer to the Trustee and any Paying Agent, as the case may
         be, after deducting or withholding for or on account of any Taxes shall not be less than the
         amount then due and payable to the Trustee or any Agent, as the case may be; provided,
         however, that the foregoing obligation to pay Additional Amounts shall not apply to or in respect
         of (i) any tax, assessment or other governmental charge which would not have been imposed but
         for the existence of any present or former connection between the Trustee or such Agent, on the
         one hand, and Brazil, on the other hand, other than the mere receipt of payments of such
         expenses; (ii) any tax, duty, assessment or other governmental charge to the extent that such tax,
         duty, assessment or other governmental charge would not have been imposed but for the failure
         of the Trustee or such Paying Agent to comply with any certification, identification or other
         reporting requirements concerning the nationality, residence, identity or connection with Brazil
         of the Trustee or such Paying Agent if such compliance is required or imposed by law as a
         precondition to exemption from all or a part of such tax, duty, assessment or other governmental
         charge; (iii) any tax, assessment or other governmental charge which is payable other than by
         deduction or withholding from payments of any such expenses; or (iv) any combination of the
         above. The Issuer shall indemnify and hold harmless each of the Trustee and any Agent for,
         from and against any and all loss, liability, damage, cost, claim or expense (including reasonable
         attorneys' fees and expenses) incurred by it without gross negligence, bad faith or willful
         misconduct on its part arising out of and in connection with the administration of this Indenture,
         the performance of its respective duties hereunder and/or the exercise of its rights hereunder,
         including the costs and expenses of defending itself against any claim or liability and of
         complying with any process served upon it or any of its officers in connection with the exercise
         or performance of any of its powers or duties under this Indenture. The Issuer undertakes to
         indemnify each of the Trustee and each Agent and its respective affiliates against all losses,
         liabilities, including any and all tax liabilities, which, for the avoidance of doubt, shall include
         both Brazilian and Japanese taxes and associated penalties, costs, claims, actions, damages,
         expenses or demands, which any of them may incur or which may be made against any of them
         as a result of or in connection with the appointment of or the exercise of the powers and duties
         by the Trustee or any Paying Agent or its affiliates under this Indenture except as may result
         from its own gross negligence, bad faith or willful misconduct. For the avoidance of doubt, the
         obligation in the preceding two sentences to indemnify the Trustee and the Agents shall not
         apply to or in respect of taxes incurred as a result of the receipt by the Trustee or the Agents of

                                                        - 46 -


                                                     59 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                  INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 78 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         compensation for their services. The Trustee shall notify the Issuer promptly of any claim for
         which it may seek indemnity. Failure by the Trustee to so notify the Issuer shall not relieve the
         Issuer of its obligations hereunder. The Issuer will defend the claim and the Trustee, at its sole
         discretion, may have separate counsel and the Issuer will pay the reasonable fees and expenses of
         such counsel; provided, however, that the Trustee may only employ separate counsel at the
         expense of the Issuer if in the reasonable judgment of the Trustee (i) a conflict of interest or the
         potential for a conflict of interest exists by reason of common representation or (ii) there are
         legal defenses available to the Trustee that are different from or are in addition to those available
         to the Issuer or if all parties commonly represented do not agree as to the action (or inaction) of
         counsel. The Issuer will not be required to pay for any settlement made without its consent,
         which consent shall not be unreasonably withheld.

                         To secure the payment obligations of the Issuer in this Section 7.6, the Trustee
         and each Agent shall have a lien prior to the Notes on all money or property held or collected by
         the Trustee or any Agent, except that held in trust to pay principal of and premium, if any, and
         interest on particular Notes.

                         The obligations of the Issuer pursuant to this Section 7.6 shall survive the
         resignation or removal of the Trustee, the payment of the Notes and the satisfaction and
         discharge of this Indenture. When the Trustee or any Agent incurs expenses after the occurrence
         of a Default or Event of Default specified in Section 6.1(5), the expenses are intended to
         constitute expenses of administration under the Bankruptcy Law.

                          The Issuer acknowledges that the Trustee and the Paying Agents make no
         representations as to the interpretation or characterization of the transactions herein undertaken
         for tax or any other purpose, in any jurisdiction. The Issuer represents that it has fully satisfied
         itself as to any tax impact of this Indenture before agreeing to the terms herein, and is responsible
         for any and all federal, state, local, income, franchise, withholding, value added, sales, use,
         transfer, stamp or other taxes imposed by any jurisdiction in respect of this Indenture.

                         The Issuer agrees to pay any and all stamp and other documentary taxes or duties
         which may be payable in connection with the execution, delivery, performance and enforcement
         of this Indenture by the Trustee and/or any Agents.

                        SECTION 7.7. Replacement of Trustee. The Trustee may resign at any time by
         so notifying the Issuer in writing. The Holders of a majority in principal amount of the
         Outstanding Notes may remove the Trustee by so notifying the Trustee in writing and may
         appoint a successor Trustee. The Issuer shall remove the Trustee if:

                        (i)     the Trustee fails to comply with Section 7.9;

                        (ii)    the Trustee is adjudged a bankrupt or insolvent;

                        (iii)    a receiver or other public officer takes charge of the Trustee or its property;
                or

                        (iv)     the Trustee otherwise becomes incapable of acting.


                                                          - 47 -


                                                       60 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 79 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                         If the Trustee resigns or is removed or if a vacancy exists in the office of Trustee
         for any reason (the Trustee in such event being referred to herein as the retiring Trustee) the
         Issuer shall promptly appoint a successor Trustee.

                         A successor Trustee shall deliver a written acceptance of its appointment to the
         retiring Trustee and to the Issuer. Thereupon the resignation or removal of the retiring Trustee
         shall become effective, and the successor Trustee shall have all the rights, powers and duties of
         the Trustee under this Indenture. The successor Trustee shall mail a notice of its succession to
         Holders. The retiring Trustee shall promptly transfer all property held by it as Trustee to the
         successor Trustee, subject to the lien provided for in Section 7.6.

                         If a successor Trustee does not take office within 60 days after the retiring Trustee
         resigns or is removed, the retiring Trustee, the Issuer or the Holders of a majority in principal
         amount of the Outstanding Notes may, at the expense of the Issuer, petition any court of
         competent jurisdiction for the appointment of a successor Trustee.

                       If the Trustee fails to comply with Section 7.9, any Holder may petition any court
         of competent jurisdiction for the removal of the Trustee and the appointment of a successor
         Trustee.

                         Notwithstanding the replacement of the Trustee pursuant to this Section 7.7, the
         Issuer's obligations under Section 7.6 shall continue for the benefit of the retiring Trustee.

                         SECTION 7.8. Successor Trustee by Merger. Any corporation or banking
         association into which the Trustee may be merged or converted or with which it may be
         consolidated, or any corporation or banking association resulting from any merger, conversion or
         consolidation to which the Trustee shall be a party, or any corporation or banking association to
         which all or substantially all of the corporate trust business of the Trustee may be sold or
         otherwise transferred, shall be the successor trustee hereunder without any further act.

                         In case at the time such successor or successors by merger, conversion or
         consolidation to the Trustee shall succeed to the trusts created by this Indenture any of the Notes
         shall have been authenticated but not delivered, any such successor to the Trustee may adopt the
         certificate of authentication of any predecessor trustee, and deliver such Notes so authenticated;
         and in case at that time any of the Notes shall not have been authenticated, any successor to the
         Trustee may authenticate such Notes either in the name of any predecessor hereunder or in the
         name of the successor to the Trustee; and in all such cases such adopted certificates shall have
         the full force of all provisions within the Notes or in this Indenture relating to the certificate of
         the Trustee.

                          SECTION 7.9. Eligibility; Disqualification. The Trustee hereunder shall at all
         times be a corporation, bank or trust company organized and doing business under the laws of
         the United States or any state thereof (i) which is authorized under such laws to exercise
         corporate trust power, (ii) is subject to supervision or examination by governmental authorities,
         (iii) shall have at all times a combined capital and surplus of at least U.S.$50,000,000 as set forth
         in its most recent published annual report of condition and (iv) shall have its Corporate Trust
         Office in The City of New York. If at any time the Trustee shall cease to be eligible in


                                                         - 48 -


                                                      61 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 80 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         accordance with the provisions of this Section 7.9, it shall resign immediately in the manner and
         with the effect specified in Section 7.7.

                        SECTION 7.10. Resignation of an Agent. Any Agent may resign at any time by
         so notifying the Trustee and the Issuer in writing at least 30 days prior to the effectiveness of
         such resignation.

                        If an Agent resigns, the Issuer shall promptly appoint a successor Agent.

                       Any successor Agent shall have all the rights, powers and duties of its predecessor
         Agent under this Indenture. The Trustee shall give a notice of any resignation or succession to
         Holders.

                         Notwithstanding the replacement of any Agent pursuant to this Section 7.10, the
         Issuer's obligations under Section 7.6 shall continue for the benefit of the resigning Agent.

                                                  ARTICLE VIII

                                DISCHARGE OF INDENTURE; DEFEASANCE

                        SECTION 8.1. Discharge of Liability on Notes.

                             (a) When (i) the Issuer delivers to the Trustee all Outstanding Notes (other
            than Notes replaced pursuant to Section 2.8) for cancellation or (ii) all Outstanding Notes have
            become due and payable, whether on a Redemption Date as a result of the giving of a notice
            of redemption pursuant to Article III or at Stated Maturity of the Notes, and the Issuer deposits
            in trust, for the benefit of the Holders, with the Trustee funds sufficient to pay at Maturity all
            principal of the Outstanding Notes and interest thereon (other than Notes replaced pursuant to
            Section 2.8), and if in either case the Issuer pays all other sums payable hereunder by the
            Issuer, then this Indenture, and the obligations of the Issuer pursuant hereto, shall, subject to
            Sections 8.1(c) and 8.6, cease to be of further effect. The Trustee shall acknowledge
            satisfaction and discharge of this Indenture (except with respect to the obligations of the Issuer
            specified in Section 8.1(c)) on demand of the Issuer accompanied by an Officer's Certificate
            and an Opinion of Counsel (each stating that all conditions precedent herein provided relating
            to the satisfaction and discharge of this Indenture have been complied with) and at the cost
            and expense of the Issuer.

                              (b) Subject to Sections 8.1(c), 8.2 and 8.6, the Issuer at any time may
            terminate (i) its obligations under this Indenture and the Notes ("legal defeasance option") or
            (ii) its obligations under Sections 4.4, 4.6, 4.7, 4.8, 4.9, 4.10 and 5.1 and the operation of
            Section 6.1 ("covenant defeasance option"). The legal defeasance option may be exercised
            notwithstanding any prior exercise of the covenant defeasance option.

                       If the legal defeasance or the covenant defeasance option is exercised, payment of
         the Notes may not be accelerated because of an Event of Default with respect thereto.




                                                        - 49 -


                                                     62 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                   INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 81 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        Upon satisfaction of the conditions set forth herein and upon request of the Issuer,
         the Trustee shall acknowledge in writing the discharge of the obligations of the Issuer hereunder
         except those specified in Section 8.1(c).

                           (c) Notwithstanding Section 8.1(b), the Issuer's obligations pursuant to
            Sections 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 4.5, 7.6, 7.7, 8.4, 8.5 and 8.6 shall survive until the Notes
            have been paid in full. Thereafter, the obligations of the Issuer pursuant to Sections 7.6, 7.7,
            8.4 and 8.5 shall survive.

                       SECTION 8.2. Conditions to Defeasance. The Issuer may exercise the legal
         defeasance option or the covenant defeasance option only if:

                            (a) The Issuer irrevocably deposits or causes to be deposited with the Trustee
            as trust funds in trust, specifically pledged as security for, and dedicated solely to, the benefit
            of the Holders (the "defeasance trust") pursuant to an irrevocable trust and security agreement
            in form and substance satisfactory to the Trustee, money or Government Obligations, or a
            combination thereof, sufficient for the payment of principal of, and interest on the Outstanding
            Notes to and including the date irrevocably designated by the Issuer on or prior to the date of
            the deposit of such money or Government Obligations;

                            (b) The Issuer delivers to the Trustee a certificate from an internationally
            recognized firm of independent accountants or investment bank expressing their opinion that
            the payments of principal of and premium, if any, and interest on the Notes when due and
            without reinvestment on the deposited Government Obligations plus any deposited money
            without investment and after payment of all federal, state and local taxes or other charges or
            assessments in respect thereof shall provide cash at such times and in such amounts as shall be
            sufficient to pay principal of and premium, if any, and interest on all the Notes when due at
            Maturity;

                           (c) No Default or Event of Default has occurred and is continuing on the date
            of the deposit made in accordance with Section 8.2(a) and after giving effect thereto;

                            (d) In the case of the legal defeasance option, the Issuer delivers to the
            Trustee an Opinion of Counsel, or a ruling received from or published by the U.S. Internal
            Revenue Service, to the effect that beneficial owners of the Notes will not recognize income,
            gain or loss for U.S. federal income tax purposes as a result of the exercise of such option and
            will be subject to U.S. federal income tax on the same amount and in the same manner and at
            the same time as would have been the case if such option had not been exercised and which
            such opinion is based on a change of law or final and binding ruling from the U.S. Internal
            Revenue Service after the date hereof;

                            (e) In the case of the covenant defeasance option, the Issuer delivers to the
            Trustee an Opinion of Counsel to the effect that the Holders shall not recognize income, gain
            or loss for U.S. federal income tax purposes as a result of such covenant defeasance and shall
            be subject to U.S. federal income tax on the same amounts, in the same manner and at the
            same times as would have been the case if such covenant defeasance had not occurred; and



                                                          - 50 -


                                                       63 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 82 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                           (f) The Issuer delivers to the Trustee an Officer's Certificate and an Opinion
            of Counsel, each stating that all conditions precedent to the defeasance and discharge of the
            Notes as contemplated by this Article VIII have been complied with.

                        Before or after a deposit, the Issuer may make arrangements satisfactory to the
         Trustee for the redemption of Notes at a future date in accordance with Article III.

                       SECTION 8.3. Application of Trust Money. The Trustee shall hold in trust
         money or Government Obligations deposited with it pursuant to Section 8.2. It shall apply the
         deposited money and the money from Government Obligations through any Paying Agent and in
         accordance with this Indenture to the payment of principal of and premium, if any, and interest
         on the Notes.

                         SECTION 8.4. Repayment to Company. Upon termination of the trust
         established pursuant to Section 8.2, the Trustee and each Paying Agent shall promptly pay to the
         Issuer, upon request, any excess cash or Government Obligations held by them. Subject to
         Section 4.3, the Trustee and each Paying Agent shall pay to the Issuer, upon request, any money
         held by them for the payment of principal of or premium, if any, or interest on the Notes that
         remains unclaimed for two years after the due date for such payment of principal or premium, if
         any, or interest, and, thereafter, the Trustee and each Paying Agent, as the case may be, shall not
         be liable for payment of such amounts hereunder and the Holders shall be entitled to such
         recovery of such amounts only from the Issuer.

                        SECTION 8.5. Indemnity for Governmental Obligations. The Issuer shall pay
         and shall indemnify the Trustee against any tax, fee or other charge imposed on or assessed
         against deposited Government Obligations or the principal and interest received on such
         Government Obligations.

                         SECTION 8.6. Reinstatement. If the Trustee or any Paying Agent is unable to
         apply any money or Government Obligations in accordance with this Article VIII by reason of
         any legal proceeding or by reason of any order or judgment of any court or governmental
         authority enjoining, restraining or otherwise prohibiting such application, the obligations of the
         Issuer under this Indenture and the Notes shall be revived and reinstated as though no deposit
         had occurred pursuant to this Article VIII until such time as the Trustee or such Paying Agent is
         permitted to apply all such money or Government Obligations in accordance with this Article
         VIII; provided, however, that, if the Issuer has made any payment of principal of or premium, if
         any, or interest on any Notes because of the reinstatement of its obligations, the Issuer shall be
         subrogated to the rights of the Holders of such Notes to receive such payment from the money or
         Government Obligations held by the Trustee or such Paying Agent.




                                                        - 51 -


                                                     64 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 83 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                                                   ARTICLE IX

                                                 AMENDMENTS

                        SECTION 9.1. Without Consent of Holders. The Issuer and the Trustee may
         amend or supplement this Indenture or the Notes, without notice to or the consent or vote of any
         Holder, for the following purposes:

                        (i) to cure any ambiguity or to correct or supplement any provision contained in
                the text of this Indenture which may be defective or inconsistent with any other provision
                contained therein or to make such other provision in regard to matters or questions arising
                under this indenture as the Issuer may deem necessary or desirable and which will not
                adversely affect the interests of the Holders of the Notes in any material respect
                (provided, that any modification or amendment to conform language in the Indenture to
                that appearing in the section "Description of the Notes" in the final Offering
                Memorandum relating to the Notes dated October 26, 2012 shall be deemed not to
                adversely affect the interests of the Holders of the Notes in any material respect);

                       (ii) to convey, transfer, assign, mortgage or pledge to the Trustee as security for
                the Notes any property or assets;

                         (iii) to add to the covenants of the Issuer, such further covenants, restrictions,
                conditions or provisions for the protection of the Holders of Notes, and to make the
                occurrence, or the occurrence and continuance, of a Default in any such additional
                covenants, restrictions, conditions or provisions an Event of Default under this Indenture
                permitting the enforcement of all or any of the several remedies provided in this
                Indenture or the Notes; provided that, in respect of any such additional covenant,
                restriction, condition or provision, such supplemental indenture may provide for a
                particular period of grace after Default (which may be shorter or longer than that allowed
                in the case of other defaults) or may limit the remedies available to the Trustee upon such
                an Event of Default or may limit the right of Holders of a majority in aggregate principal
                amount of the applicable Outstanding Notes to waive such an Event of Default;

                       (iv) to evidence and provide for the acceptance of appointment of a successor
                Trustee, Paying Agent, Registrar or Transfer Agent, as the case may be; or

                        (v) to modify the restrictions on, and procedures for, resale and other transfers
                of the Notes pursuant to law or regulation relating to the resale or transfer of restricted
                securities generally.

                         Upon the written request of the Issuer, and upon receipt by the Trustee of the
         documents described in Section 9.5, the Trustee shall join with the Issuer in the execution of any
         supplemental indenture authorized or permitted by the terms of this Indenture and to make any
         further appropriate agreements and stipulations which may be therein contained, but the Trustee
         shall not be obligated to enter into any such supplemental indenture which affects its own rights,
         duties or immunities under this Indenture or otherwise.



                                                        - 52 -


                                                     65 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 84 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        SECTION 9.2. With Consent of Holders. Except as specified in Section 9.1, the
         Issuer and the Trustee, together, may amend or supplement this Indenture or the Notes with the
         written consent of the Holders of at least a majority in aggregate principal amount of the
         Outstanding Notes for the purpose of adding any provisions to or changing in any manner or
         eliminating any of the provisions of this Indenture or modifying in any manner the rights of the
         Holders under this Indenture; provided, however, that, without the consent of each Holder
         affected thereby, an amendment may not:

                        (i)    change the rate or time for payment of interest on any Note;

                        (ii)   change the principal or Stated Maturity of any Note;

                       (iii) reduce the principal amount of or interest on any Note or Additional
                Amounts payable with respect thereto or reduce the amount payable thereon in the event
                of redemption or Default;

                       (iv) change the currency of payment of principal of or interest on any Note or
                Additional Amounts payable with respect thereto;

                        (v)    change the obligation of the Issuer to pay Additional Amounts;

                        (vi) impair the right to institute suit for the enforcement of any such payment on
                or with respect to any Note;

                       (vii) waive a Default on the payment of principal, premium, if any, and interest
                on the Notes or this Indenture;

                     (viii) reduce the principal amount of Notes whose Holders must consent to any
                amendment, supplement or waiver; or

                        (ix) reduce the aggregate principal amount of any Note Outstanding necessary
                to modify or amend this Indenture or any such Notes or to waive any future compliance
                or past Default or reduce the quorum requirements or the percentage of aggregate
                principal amount of any Notes Outstanding required for the adoption of any action at a
                meeting of Holders of such Notes or reduce the percentage of the aggregate principal
                amount of such Notes Outstanding necessary to rescind or annul any declaration of the
                principal of and all accrued and unpaid interest on any Notes to be due and payable.

                        Upon the written request of the Issuer and upon the filing with the Trustee of
         evidence of the consent of the Holders as aforesaid, and upon receipt by the Trustee of the
         documents described in Section 9.5, the Trustee shall join with the Issuer in the execution of
         such supplemental indenture but the Trustee shall not be obligated to enter into any such
         supplemental indenture which affects its own rights, duties or immunities under this Indenture or
         otherwise.

                      The Issuer shall give to Holders (with a copy to the Trustee) prior written notice
         of any amendment proposed to be adopted under this Section 9.2.


                                                         - 53 -


                                                      66 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 85 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        It shall not be necessary for the consent of the Holders under this Section 9.2 to
         approve the particular form of any proposed amendment, but it shall be sufficient if such consent
         approves the substance thereof.

                         After an amendment under this Section 9.2 becomes effective, the Issuer shall
         give to Holders a notice briefly describing such amendment. The failure to give such notice to
         all Holders, or any defect therein, shall not impair or affect the validity of an amendment under
         this Section 9.2.

                        SECTION 9.3. Revocation and Effect of Consents and Waivers.

                           (a) Any request, demand, authorization, direction, consent, notice, waiver or
            other Act of the Holder of any Note shall bind every future Holder of the same Note and the
            Holder of every Note issued upon the registration or registration of transfer thereof or in
            exchange therefor or in lieu thereof in respect of anything done, omitted or suffered to be done
            by the Trustee, the Issuer in reliance thereon, whether or not notation of such action is made
            upon such Note. However, any such Holder or subsequent Holder may revoke the consent or
            waiver as to such Holder's Note or portion of the Note if the Trustee receives the written
            notice of revocation at least one Business Day prior to the date the amendment or waiver
            becomes effective. After it becomes effective, an amendment or waiver shall bind every
            Holder.

                            (b) The Issuer may, but shall not be obligated to, fix a record date for the
            purpose of determining the Holders entitled to give their consent or take any other action
            described above. If a record date is fixed, then, notwithstanding Section 9.3(a), those Persons
            who were Holders at such record date (or their duly designated proxies), and only those
            Persons, shall be entitled to give such consent or to revoke any consent previously given or to
            take any such action, whether or not such Persons continue to be Holders after such record
            date. No such consent shall be valid or effective for more than eleven months after such
            record date.

                         SECTION 9.4. Notation on or Exchange of Notes. If an amendment changes the
         terms of a Note, the Issuer may require the Holder to deliver the Note to the Trustee. If so
         instructed by the Issuer, the Trustee may place an appropriate notation on the Note regarding the
         changed terms and return it to the Holder. Alternatively, if the Issuer so determines, the Issuer in
         exchange for the Note shall issue and the Trustee shall authenticate a new Note that reflects the
         changed terms. Failure to make the appropriate notation or to issue a new Note shall not affect
         the validity of such amendment.

                          SECTION 9.5. Trustee to Sign Amendments. The Trustee shall sign any
         amendment authorized pursuant to this Article IX if the amendment, waiver or supplement does
         not adversely affect the rights, duties, liabilities or immunities of the Trustee. In signing such
         amendment, waiver or supplement, the Trustee shall be entitled to receive indemnity satisfactory
         to the Trustee and, subject to Section 7.1, shall be fully protected in relying upon an Officer's
         Certificate and an Opinion of Counsel provided pursuant to Section 11.3, each of which shall
         state, in addition to the statements required by Section 11.4, that such amendment, waiver or



                                                        - 54 -


                                                     67 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 86 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         supplemental indenture is authorized or permitted by this Indenture and that it shall be valid and
         binding upon the Issuer in accordance with its terms, as conclusive evidence of the foregoing.

                          SECTION 9.6. Payment for Consent. Neither the Issuer nor any of its Affiliates
         shall, directly or indirectly, pay or cause to be paid any consideration, whether by way of
         interest, fee or otherwise, to any Holder for or as an inducement to any consent, waiver or
         amendment of any of the terms or provisions of this Indenture or the Notes unless such
         consideration is offered to be paid or agreed to be paid to all Holders which so consent, waive or
         agree to amend in the time frame set forth in solicitation documents relating to such consent,
         waiver or agreement.

                                                    ARTICLE X

                                           MEETINGS OF HOLDERS

                         SECTION 10.1. Purposes for Which Meetings May Be Called. A meeting of
         Holders may be called at any time and from time to time pursuant to the provisions of this
         Article XII for any of the following purposes:

                            (a) to give any notice to the Issuer or the Trustee, or to give any directions to
            the Trustee, or to waive or to consent to the waiving of any Default or Event of Default
            hereunder and its consequences, or to take any other action authorized to be taken by Holders
            pursuant to any of the provisions of Article VI;

                           (b) to remove the Trustee or appoint a successor Trustee pursuant to the
            provisions of Article VII;

                           (c) to consent to an amendment, supplement or waiver pursuant to the
            provisions of Section 9.2; or

                            (d) to take any other action authorized to be taken by or on behalf of the
            Holders of any specified aggregate principal amount of the Notes under any other provision of
            this Indenture, or authorized or permitted by law.

                        SECTION 10.2. Manner of Calling Meetings. The Trustee may at any time call
         a meeting of Holders to take any action specified in Section 10.1, to be held at such time and at
         such place in The City of New York, New York or elsewhere as the Trustee shall determine.
         Notice of every meeting of Holders, setting forth the time and place of such meeting and in
         general terms the action proposed to be taken at such meeting, shall be given by the Trustee in
         accordance with Section 11.2, to the Issuer and the Holders not less than 10 nor more than
         60 days prior to the date fixed for a meeting.

                        Any meeting of Holders shall be valid without notice if the Holders of all
         Outstanding Notes are present in Person or by proxy, or if notice is waived before or after the
         meeting by the Holders of all Outstanding Notes, and if the Issuer and the Trustee are either
         present by duly authorized representatives or have, before or after the meeting, waived notice.



                                                        - 55 -


                                                     68 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 87 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                          SECTION 10.3. Call of Meetings by Company or Holders. In case at any time
         the Issuer, or the Holders of not less than 10% in aggregate principal amount of the Outstanding
         Notes shall have requested the Trustee to call a meeting of Holders to take any action specified
         in Section 10.1, by written request setting forth in reasonable detail the action proposed to be
         taken at the meeting, and the Trustee shall not have given the notice of such meeting within 20
         days after receipt of such request, then the Issuer or the Holders of Notes in the amount above
         specified may determine the time and place in The City of New York, New York or elsewhere
         for such meeting and may call such meeting for the purpose of taking such action, by giving or
         causing to be given notice thereof as provided in Section 11.2, or by causing to be made
         available to the newswire service of Bloomberg or if Bloomberg does not operate, any similar
         agency and, so long as the Notes continue to be listed on the Luxemburg Stock exchange and the
         rules and regulations of the Luxembourg Stock Exchange so require, the first such publication to
         be not less than 10 nor more than 60 days prior to the date fixed for the meeting.

                        SECTION 10.4. Who May Attend and Vote at Meetings. To be entitled to vote
         at any meeting of Holders, a Person shall (i) be a registered Holder of one or more Notes, or (ii)
         be a Person appointed by an instrument in writing as proxy for the registered Holder or Holders
         of Notes. The only Persons who shall be entitled to be present or to speak at any meeting of
         Holders shall be the Persons entitled to vote at such meeting and their counsel and any
         representatives of the Trustee and its counsel and any representatives of the Issuer and its
         counsel.

                         SECTION 10.5. Regulations May Be Made by Trustee; Conduct of the Meeting;
         Voting Rights; Adjournment. Notwithstanding any other provision of this Indenture, the Trustee
         may make such reasonable regulations as it may deem advisable for any action by or any
         meeting of Holders, in regard to proof of the holding of Notes and of the appointment of proxies,
         and in regard to the appointment and duties of inspectors of votes, and submission and
         examination of proxies, certificates and other evidence of the right to vote, and such other
         matters concerning the conduct of the meeting as it shall think appropriate. Such regulations
         may fix a record date and time for determining the Holders of record of Notes entitled to vote at
         such meeting, in which case those and only those Persons who are Holders of Notes at the record
         date and time so fixed, or their proxies, shall be entitled to vote at such meeting whether or not
         they shall be such Holders at the time of the meeting.

                         The Trustee shall, by an instrument in writing, appoint a temporary chairman of
         the meeting, unless the meeting shall have been called by the Issuer or the Holders as provided in
         Section 10.3, in which case the Issuer or the Holders calling the meeting, as the case may be,
         shall in like manner appoint a temporary chairman. A permanent chairman and a permanent
         secretary of the meeting shall be elected by vote of the Holders of a majority in principal amount
         of the Notes represented at the meeting and entitled to vote.

                         At any meeting each Holder or proxy shall, subject to the provisions of Section
         10.4, be entitled to one vote for each U.S.$1,000 principal amount of Notes held or represented
         by him or her; provided, however, that no vote shall be cast or counted at any meeting in respect
         of any Notes challenged as not Outstanding and ruled by the chairman of the meeting to be not
         Outstanding. The chairman may adjourn any such meeting if he is unable to determine whether
         any Holder or proxy shall be entitled to vote at such meeting. The chairman of the meeting shall

                                                       - 56 -


                                                     69 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 88 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         have no right to vote other than by virtue of Notes held by him or instruments in writing as
         aforesaid duly designating him as the proxy to vote on behalf of other Holders. Any meeting of
         Holders duly called pursuant to the provisions of Section 10.2 or 10.3 may be adjourned from
         time to time by vote of the Holders of a majority in aggregate principal amount of the
         Outstanding Notes represented at the meeting and entitled to vote, and the meeting may be held
         as so adjourned without further notice.

                         SECTION 10.6. Voting at the Meeting and Record to Be Kept. The vote upon
         any resolution submitted to any meeting of Holders shall be by written ballots on which shall be
         subscribed the signatures of the Holders of Notes or/of their representatives by proxy and the
         principal amount of the Notes voted by the ballot. The permanent chairman of the meeting shall
         appoint two inspectors of votes, who shall count all votes cast at the meeting for or against any
         resolution and shall make and file with the secretary of the meeting their verified written reports
         in duplicate of all votes cast at the meeting. A record in duplicate of the proceedings of each
         meeting of Holders shall be prepared by the secretary of the meeting and there shall be attached
         to such record the original reports of the inspectors of votes on any vote by ballot taken thereat
         and affidavits by one or more Persons having knowledge of the facts, setting forth a copy of the
         notice of the meeting and showing that such notice was given as provided in Section 10.2. The
         record shall be signed and verified by the affidavits of the permanent chairman and the secretary
         of the meeting and one of the duplicates shall be delivered to the Issuer and the other to the
         Trustee to be preserved by the Trustee, the latter to have attached thereto the ballots voted at the
         meeting.

                           Any record so signed and verified shall be conclusive evidence of the matters
         therein stated.

                        SECTION 10.7. Exercise of Rights of Trustee or Holders May Not Be Hindered
         or Delayed by Call of Meeting. Nothing contained in this Article X shall be deemed or
         construed to authorize or permit, by reason of any call of a meeting of Holders or any rights
         expressly or impliedly conferred hereunder to make such call, any hindrance or delay in the
         exercise of any right or rights conferred upon or reserved to the Trustee or to the Holders under
         any of the provisions of this Indenture or of the Notes.

                        SECTION 10.8. Procedures Not Exclusive. The procedures set forth in this
         Article X are not exclusive and the rights and obligations of the Issuer, the Trustee and the
         Holders under other Articles of this Indenture (including Articles VI, VII, VIII and IX) shall in
         no way be limited by the provisions of this Article X.

                                                     ARTICLE XI

                                                 MISCELLANEOUS

                        SECTION 11.1. Provisions of Indenture and Notes for the Sole Benefit of
         Parties and Holders of Notes. Nothing in this Indenture or the Notes, expressed or implied, shall
         give to any Person other than the parties hereto and their successors hereunder and the Holders of
         the Notes any benefit or any legal or equitable right, remedy or claim under this Indenture or the
         Notes.


                                                         - 57 -


                                                      70 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 89 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        SECTION 11.2. Notices. Any request, demand, authorization, direction,
         consent, notice, waiver or other communication or document provided or permitted by this
         Indenture to be made upon, given, provided or furnished to, or filed with, any party to this
         Indenture shall be in English and in writing and shall, except as otherwise expressly provided
         herein, be deemed to have been received only upon actual receipt thereof by prepaid first class
         mail, courier or facsimile transmission, addressed to the relevant party as follows:

                        To the Issuer:

                        Samarco S.A.
                        Rua Paraíba, 1122, 9th and 10th floors
                        Belo Horizonte, MG 30130-918
                        Brazil
                        Attention: Leonardo Gandara
                        Facsimile: +55 31 3269-8601

                        To the Trustee:

                        The Bank of New York Mellon, as Trustee
                        101 Barclay Street, Floor 4 East
                        New York, New York 10286
                        U.S.A.
                        Attention: International Corporate Trust
                        Telephone: (212) 815-5218
                        Facsimile: (212) 815-5802/5803


                        Any party by notice to the other parties may designate additional or different
         addresses for subsequent notices or communications.

                         Where this Indenture provides for the giving of notice to Holders, such notice
         shall be deemed to have been given upon (i) the mailing of first class mail, postage prepaid, of
         such notice to Holders of Notes not held in global form at their respective addresses as they
         appear in the Register; and (ii) giving notice Holders of Global Notes to the Depositary, in
         accordance with its Applicable Procedures as in effect from time to time. For so long as the
         Notes are listed on the Official List of and the rules of the Luxembourg Stock Exchange so
         require, the Issuer will publish notices in English on the website of the Luxembourg Stock
         Exchange (www.bourse.lu) or in English in a leading newspaper of general circulation in
         Luxembourg (which is expected to be the Luxemburger Wort) or, if that is not practicable, in
         another English language daily newspaper of general circulation in Europe. Any such notice
         shall be deemed to have been delivered on the date of first publication. All notices to the
         Holders shall be at the expense of the Issuer.

                        The Issuer shall also cause all other such publications of such notices as may be
         required from time to time by applicable Brazilian law.

                         In respect of this Indenture, the Trustee shall not have any duty or obligation to
         verify or confirm that the Person sending instructions, directions, reports, notices or other

                                                        - 58 -


                                                     71 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                  INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 90 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         communications or information by electronic transmission is, in fact, a Person authorized to give
         such instructions, directions, reports, notices or other communications or information on behalf
         of the party purporting to send such electronic transmission; and the Trustee shall not have any
         liability for any losses, liabilities, costs or expenses incurred or sustained by any party as a result
         of such reliance upon or compliance with such instructions, directions, reports, notices or other
         communications or information. Each other party agrees to assume all risks arising out of the
         use of electronic methods, including any non-secure method, such as, but without limitation, by
         facsimile or electronic mail, to submit instructions, directions, reports, notices or other
         communications or information to the Trustee, including without limitation the risk of the
         Trustee acting on unauthorized instructions, notices, reports or other communications or
         information, and the risk of interception and misuse by third parties.

                          Failure to mail a notice or communication to a Holder or any defect in it shall not
         affect its sufficiency with respect to other Holders. If a notice or communication is given to a
         Holder in the manner provided above, it is duly given, whether or not the addressee receives it.

                        SECTION 11.3. Officer's Certificate and Opinion of Counsel as to Conditions
         Precedent. Upon any request or application by the Issuer to the Trustee to take or refrain from
         taking any action under this Indenture, the Issuer shall furnish to the Trustee:

                        (i) an Officer's Certificate in form and substance reasonably satisfactory to the
                Trustee (which shall include the statements set forth in Section 11.4) stating that, in the
                opinion of the signers, all conditions precedent, if any, provided for in this Indenture
                relating to the proposed action have been complied with; and

                       (ii) an Opinion of Counsel in form and substance reasonably satisfactory to the
                Trustee (which shall include the statements set forth in Section 11.4) stating that, in the
                opinion of such counsel, all such conditions precedent have been complied with.

                        SECTION 11.4. Statements Required in Officer's Certificate or Opinion of
         Counsel. Each certificate or opinion with respect to compliance with a covenant or condition
         provided for in this Indenture shall include substantially:

                       (i) a statement that each Person making or rendering such Officer's Certificate
                or Opinion of Counsel has read such covenant or condition and the related definitions;

                        (ii) a brief statement as to the nature and scope of the examination or
                investigation upon which the statements or opinions contained in such Officer's
                Certificate or Opinion of Counsel are based;

                       (iii) a statement that, in the opinion of each such Person, he has made such
                examination or investigation as is necessary to enable him to express an informed opinion
                as to whether or not such covenant or condition has been complied with; and

                      (iv) a statement as to whether or not, in the opinion of each such Person, such
                covenant or condition has been complied with.



                                                         - 59 -


                                                      72 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 91 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                       SECTION 11.5. Rules by Trustee, Registrar, Paying Agent and Transfer Agents.
         The Trustee may make reasonable rules for action by or a meeting of Holders. The Registrar, the
         Paying Agents and the Transfer Agents may make reasonable rules for their functions.

                          SECTION 11.6. Currency Indemnity. U.S. Dollars are the sole currency of
         account and payment for all sums payable by the Issuer under or in connection with this
         Indenture and the Notes, including damages. Any amount received or recovered in a currency
         other than U.S. Dollars (whether as a result of, or of the enforcement of, a judgment or order of a
         court of any jurisdiction, in the winding-up or dissolution of the Issuer or otherwise) by any
         recipient in respect of any sum expressed to be due to it from the Issuer shall only constitute a
         discharge of the Issuer to the extent of the U.S. Dollar amount which the recipient is able to
         purchase with the amount so received or recovered in that other currency on the date of that
         receipt or recovery (or, if it is not practicable to make that purchase on that date, on the first date
         on which it is practicable to do so). If that U.S. Dollar amount is less than the U.S. Dollar
         amount expressed to be due to the recipient under this Indenture or any Notes, the Issuer shall
         indemnify such recipient against any loss sustained by it as a result; and if the amount of U.S.
         Dollars so purchased is greater than the sum originally due to such recipient and each Holder
         shall, by accepting Notes, be deemed to have agreed to repay such excess. In any event, the
         Issuer shall indemnify the recipient against the cost of making any such purchase. For the
         purposes of this Section 11.6, it shall be sufficient for the recipient to certify in a satisfactory
         manner (indicating the sources of information used) that it would have suffered a loss had an
         actual purchase of U.S. Dollars been made with the amount so received in that other currency on
         the date of receipt or recovery (or, if a purchase of U.S. Dollars on such date had not been
         practicable, on the first date on which it would have been practicable, it being required that the
         need for a change of date be certified in the manner mentioned above). These indemnities
         constitute a separate and independent obligation from the other obligations of the Issuer shall
         give rise to a separate and independent cause of action, shall apply irrespective of any indulgence
         granted by any Holder of Notes and shall continue in full force and effect despite any other
         judgment, order, claim or proof for a liquidated amount in respect of any sum due under any
         Notes.

                          SECTION 11.7. No Recourse Against Others. No director, officer, employee,
         direct or indirect shareholder or incorporator, as such, of the Issuer or the Trustee shall have any
         liability for any obligations of the Issuer or the Trustee, respectively, under this Indenture or the
         Notes or for any claim based on, in respect of or by reason of such obligations or their creation.
         By accepting a Note, each Holder shall waive and release all such liability. The waiver and
         release shall be part of the consideration for the issue of the Notes.

                       SECTION 11.8. Legal Holidays. In any case where any Payment Date shall not
         be a Business Day, then (notwithstanding any other provision of this Indenture or of the Notes)
         payment of interest or premium, if any, or principal need not be made on such date, but may be
         made on the next succeeding Business Day with the same force and effect as if made on the
         Payment Date; provided that no interest shall accrue for the period from and after such Payment
         Date.




                                                         - 60 -


                                                      73 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 92 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                        SECTION 11.9. Governing Law; Waiver of Jury Trial.

                  THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND
         CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
         WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

                    EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
         FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
         TRIAL BY JURY IN ANY LEGAL PROCEEDING AMONG THE PARTIES HERETO
         ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
         TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

                        SECTION 11.10. Consent to Jurisdiction; Waiver of Immunities

                             (a) Each of the parties hereto hereby irrevocably submits to the non-exclusive
            jurisdiction of any New York state or U.S. federal court sitting in the Borough of Manhattan
            in The City of New York, New York with respect to actions brought in respect of any suit,
            action or proceeding or arbitral award arising out of or relating to this Indenture or the Notes
            or any transaction contemplated hereby or thereby (a "Proceeding"), and irrevocably accepts
            for itself and in respect of its property, generally and unconditionally, the jurisdiction of the
            aforesaid courts. Each of the parties hereto irrevocably waives, to the fullest extent it may do
            so under applicable law, any objection which it may now or hereafter have to the laying of the
            venue of any such Proceeding brought in any such court and any claim that any such
            Proceeding brought in any such court has been brought in an inconvenient forum. The Issuer
            irrevocably appoints Law Debenture Corporate Services Inc. (the "Process Agent"), with an
            office at 400 Madison Avenue, 4th Fl., New York, New York 10017, as its authorized agent to
            receive on behalf of it and its property service of copies of the summons and complaint and
            any other process which may be served in any Proceeding. If for any reason such Person shall
            cease to be such agent for service of process, the Issuer shall forthwith appoint a new agent of
            recognized standing for service of process in the State of New York and deliver to the Trustee
            a copy of the new agent's acceptance of that appointment within 30 days. Nothing herein shall
            affect the right of the Trustee, any Agent or any Holder to serve process in any other manner
            permitted by law or to commence legal proceedings or otherwise proceed against the Issuer in
            any other court of competent jurisdiction.

                            (b) The Issuer hereby irrevocably appoints the Process Agent as its agent to
            receive, on behalf of itself and its property, service of copies of the summons and complaint
            and any other process which may be served in any such suit, action or proceeding brought in
            such New York State or U.S. federal court sitting in the Borough of Manhattan in The City of
            New York, New York. Such service shall be made by delivering by hand a copy of such
            process to the Issuer in care of the Process Agent at the address specified above. The Issuer
            hereby irrevocably authorizes and directs the Process Agent to accept such service on its
            behalf. Failure of the Process Agent to give notice to the Issuer or failure of the Issuer to
            receive notice of such service of process shall not affect in any way the validity of such
            service on the Process Agent or the Issuer. As an alternative method of service, the Issuer also
            irrevocably consents to the service of any and all process in any such Proceeding by the
            delivery by hand of copies of such process to the Issuer at its address specified in Section 11.2

                                                        - 61 -


                                                     74 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 93 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




            or at any other address previously furnished in writing by the Issuer to the Trustee. The Issuer
            covenants and agrees that it shall take any and all reasonable action, including the execution
            and filing of any and all documents, that may be necessary to continue the designation of the
            Process Agent above in full force and effect during the term of the Notes, and to cause the
            Process Agent to continue to act as such.

                           (c) Nothing in this Section 11.10 shall affect the right of any party, including
            the Trustee, any Agent, any Holder or any other Person, to serve legal process in any other
            manner permitted by law or affect the right of any party to bring any action or proceeding
            against any other party or its property in the courts of other competent jurisdictions.

                             (d) The Issuer irrevocably agrees that, in any proceedings anywhere (whether
            for an injunction, specific performance or otherwise), no immunity (to the extent that it may at
            any time exist, whether on the grounds of sovereignty or otherwise) from such proceedings,
            from attachment (whether in aid of execution, before judgment or otherwise) of its assets or
            from execution of judgment shall be claimed by it or on its behalf or with respect to its assets,
            except to the extent required by applicable law, any such immunity being irrevocably waived,
            to the fullest extent permitted by applicable law. The Issuer irrevocably agrees that, where
            permitted by applicable law, it and its assets are, and shall be, subject to such proceedings,
            attachment or execution in respect of its obligations under this Indenture or the Notes.

                          SECTION 11.11. Successors and Assigns. All covenants and agreements of the
         Issuer in this Indenture and the Notes shall bind its respective successors and assigns, whether so
         expressed or not. All agreements of the Trustee in this Indenture shall bind its successors.

                         SECTION 11.12. Multiple Originals. The parties may sign any number of
         copies of this Indenture. Each signed copy shall be an original, but all of them together represent
         the same agreement. One signed copy is enough to prove this Indenture.

                        SECTION 11.13. Severability Clause. In case any provision in this Indenture or
         in the Notes shall be invalid, illegal or unenforceable, the validity, legality and enforceability of
         the remaining provisions shall not in any way be affected or impaired thereby. To the extent
         permitted by applicable law, the parties hereby waive any provision of law which renders any
         term or provision hereof invalid or unenforceable in any respect.

                         SECTION 11.14. Tax Purposes. The Issuer agree to treat, and each Holder of a
         Note (or a beneficial ownership interest therein) by accepting a Note (or a beneficial ownership
         interest therein) shall be deemed to have agreed to treat, and all such parties shall treat, the Notes
         as debt for all U.S. federal, state and local income and franchise tax purposes.

                        SECTION 11.15. Patriot Act. The parties hereto acknowledge that, in
         accordance with Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
         October 26, 2001)) (as amended, modified or supplemented from time to time, the "USA Patriot
         Act"), the Trustee, like all financial institutions, is required to obtain, verify and record
         information that identifies each person or legal entity that opens an account. The parties to this
         Indenture agree that they will provide the Trustee with such information as the Trustee may
         request in order for the Trustee to satisfy the requirements of the USA Patriot Act.


                                                         - 62 -


                                                      75 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                            INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 94 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                                         [Signature page follows]




                                                 - 63 -


                                            76 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                                                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 95 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                              IN    WITNESS          WHEREOF,         the parties       have    caused   this   Indenture        to be duly
           executed     as of the   date   first   written   above.


                                                                        SAMARCO                MINERACÃO,
                                                                         as Issuer




                                                                        By-
                                                                                                                                 '            /-.       cecotso
                                                                               Name:                                        R0           0       nown
                                                                                                                                     -       cmEF   COMELu        c
                                                                               Title:




                                                                                                                    WW
                                                                        By:
                                                                               N                                                         SA         A

                                                                               Title:                               cmEc-        Fl®©mt.                or+x4«.




           Witnesses:




           By·

             ame:       wa6   ant    p     Au4CDA               VA




           By:
           Name:




                                                               (Signattaw Pqge to Indenture)




                                                                       77 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 96 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                                               THE    BANK              OF    NEW YORK         MELLON,
                                                as Trustee,            Registrar,   Transfer   Agent     and

                                                Paying       Agent




                                                      Nam          :
                                                      Titl     .




                                      (Signature Page to Indenture)




                                               78 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 97 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                                                     THE     BANK      OF NEW   YORK   MELLON
                                                     TRUST      (J       ), LTD.,
                                                      aspi                      ge

                                                     By:




                                       (SignaturePage to :cedâütüis)




                                               79 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                          INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 98 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




                                                                                           EXHIBIT A


                                               FORM OF NOTE

                                               [FACE OF NOTE]

                    [Include if Note is a Global Note: UNLESS THIS GLOBAL NOTE IS
         PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
         COMPANY, A NEW YORK LIMITED PURPOSE TRUST COMPANY ("DTC"), TO THE
         COMPANY NAMED HEREIN (THE "COMPANY") OR ITS AGENT FOR REGISTRATION
         OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
         REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
         REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT
         IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
         AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER
         USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL
         INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
         HEREIN.

                   TRANSFERS OF THIS GLOBAL NOTE IN WHOLE SHALL BE LIMITED TO
         TRANSFERS TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR
         ANOTHER NOMINEE OF DTC OR BY DTC OR ANY SUCH NOMINEE TO A
         SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY AND
         TRANSFERS OF THIS GLOBAL NOTE IN PART SHALL BE LIMITED TO TRANSFERS
         MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
         AND REFERRED TO ON THE REVERSE HEREOF.]

                        [Include following Securities Act Legend if Note is a Restricted Global Note, or
         a Note issued in exchange therefor, as required under this Indenture: THIS NOTE HAS NOT
         BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
         "SECURITIES ACT"), OR ANY OTHER SECURITIES LAWS. THE HOLDER HEREOF, BY
         PURCHASING THIS NOTE, AGREES FOR THE BENEFIT OF SAMARCO MINERAÇÃO
         S.A. THAT THIS NOTE OR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
         OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (I) TO
         SAMARCO MINERAÇÃO S.A., (II) SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE
         PURSUANT TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A"), TO A
         PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
         INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A) IN ACCORDANCE WITH RULE
         144A, (III) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR
         904 OF REGULATION S UNDER THE SECURITIES ACT, (IV) PURSUANT TO ANOTHER
         APPLICABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF
         AVAILABLE), OR (V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
         UNDER THE SECURITIES ACT, AND IN EACH OF SUCH CASES IN ACCORDANCE
         WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
         STATES OR OTHER APPLICABLE JURISDICTION. AS A CONDITION TO THE
         REGISTRATION OF TRANSFER OF THIS NOTE PURSUANT TO CLAUSE (IV) ABOVE,


                                                      A-1


                                                   80 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                        INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 99 of 189
                                                                     RECEIVED  NYSCEF: 09/02/2020




         SAMARCO MINERAÇÃO S.A. OR THE TRUSTEE MAY REQUIRE DELIVERY OF ANY
         DOCUMENTATION OR OTHER EVIDENCE THAT SAMARCO MINERAÇÃO, S.A., IN
         ITS SOLE DISCRETION, DEEMS NECESSARY OR APPROPRIATE TO EVIDENCE
         COMPLIANCE WITH THE EXEMPTION REFERRED TO IN SUCH CLAUSE (IV) AND, IN
         EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
         STATE OF THE UNITED STATES OR OTHER APPLICABLE JURISDICTION. THE
         HOLDER HEREOF, BY PURCHASING THIS NOTE, REPRESENTS AND AGREES THAT
         IT SHALL NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE
         RESTRICTIONS REFERRED TO ABOVE.

                    THIS LEGEND MAY BE REMOVED SOLELY IN THE DISCRETION AND
         AT THE DIRECTION OF SAMARCO MINERAÇÃO S.A.]

                        [Include following Securities Act Legend if Note is Regulation S Global Note,
         or a Note issued in exchange therefor, in accordance with this Indenture: THIS NOTE HAS
         NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED
         (THE "SECURITIES ACT"), OR ANY OTHER SECURITIES LAWS. THE HOLDER
         HEREOF, BY PURCHASING THIS NOTE, AGREES THAT NEITHER THIS NOTE NOR
         ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, RESOLD, PLEDGED
         OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
         UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH
         REGISTRATION.]




                                                     A-2


                                                 81 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 100 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




          SAMARCO MINERAÇÃO S.A.



                                                4.125% Notes due 2022

                                         [RESTRICTED GLOBAL NOTE]
                                        [REGULATION S GLOBAL NOTE]
                                            [CERTIFICATED NOTE]

          No. [R-1] [S-1]

          CUSIP No. [ ]                                                                     Principal Amount
          ISIN No. [ ]                                                                      U.S.$__________
          COMMON CODE. [           ]


                         Samarco Mineração S.A., a closely held company incorporated under the laws of
          Brazil (the "Company," which term includes any successor corporation hereunder referred to on
          the reverse hereof), for value received, hereby promises to pay to CEDE & CO., or registered
          assigns, U.S.$_______, as adjusted in accordance with the Schedule of Increases and Decreases
          on the Reverse of this Note, on [ ], 2022 (the "Principal Payment Date") upon presentment and
          surrender of this Note, on such date or dates as the then relevant principal sum may become
          payable in accordance with the provisions hereof and in the Indenture.

                           Interest on the outstanding principal amount and premium, if any, shall be borne
          at the rate of 4.125% per annum payable semi-annually in arrears on each May 1 and November
          1 of each year (each such date an "Interest Payment Date"), commencing on May 1, 2013 until
          payment of said principal amount and premium, if any, has been made or duly provided for in
          full together with such other amounts as may be payable, all subject to and in accordance with
          the terms and conditions set forth herein and in the Indenture; provided, however, that in the
          event that the Issuer shall at any time default on the payment of principal, premium, if any,
          interest or such other amounts as any may be payable in respect of the Notes, the Issuer shall pay
          interest on overdue principal and premium, if any, at the rate borne by the Notes plus 1% per
          annum, and it shall pay interest on overdue installments of interest at the same rate to the extent
          lawful.

                         Reference is hereby made to the further provisions of this Note set forth on the
          reverse hereof, which further provisions shall for all purposes have the same effect as if set forth
          at this place.




                                                          A-3


                                                      82 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 101 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                          Unless the certificate of authentication herein has been executed by the Trustee or
          Authenticating Agent by the manual signature of one of its authorized signatories, this Note shall
          not be entitled to any benefit hereunder or be valid or obligatory for any purpose.

                         IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

          Dated:

                                                            SAMARCO MINERAÇÃO S.A.


                                                            By:
                                                                  Name:
                                                                  Title:



          Witnesses:


          By:
          Name:

          By:
          Name:




                                                         A-4


                                                     83 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 102 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




          TRUSTEE'S CERTIFICATE OF
          AUTHENTICATION

          This is one of the Notes
          referred to in the within
          mentioned Indenture.

          THE BANK OF NEW YORK MELLON,
          as Trustee


          By:
          Authorized Signatory




                                               A-5


                                            84 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                          INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 103 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




          STATE OF NEW YORK                  )
                                             )
          COUNTY OF NEW YORK                 )

                           On this   day of          , before me, a notary public within and for said
          county, personally appeared             to me personally known who being duly sworn, did say
          that he/she is the            of     , one of the persons described in and which executed the
          foregoing instrument, and acknowledges said instrument to be the free act and deed of said
          persons.

          By: _______________________________
          Title: Notary Public, State of New York
          No.
          Qualified in
          Commission Expires




                                                      A-6


                                                   85 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 104 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                      [FORM OF REVERSE SIDE OF NOTE]1

                                               4.125% Notes due 2022

                                   TERMS AND CONDITIONS OF THE NOTES

                         This Note is one of a duly authorized issue of 4.125% Notes due 2022 of the
          Issuer. The Notes constitute senior unsecured obligations of the Issuer, initially limited to an
          aggregate principal amount of U.S.$1,000,000,000, and mature at 100% of the principal amount
          on November 1, 2022 (the "Principal Payment Date"), unless earlier redeemed.

                           1.      Indenture. The Notes are, and shall be, issued under an Indenture, dated as
          of October 31, 2012 (the "Indenture"), among Samarco Mineração S.A., The Bank of New York
          Mellon, as Trustee, Registrar, Transfer Agent and Paying Agent (the "Trustee") and The Bank of
          New York Mellon Trust (Japan) Ltd., as Principal Paying Agent. The terms of the Notes include
          those stated in the Indenture. The Holders of the Notes shall be entitled to the benefit of, be
          bound by and be deemed to have notice of, all provisions of the Indenture. Reference is hereby
          made to the Indenture and all supplemental indentures thereto for a statement of the respective
          rights, limitations of rights, duties and immunities thereunder of the Issuer, the Trustee, each
          Agent and the Holders of the Notes and the terms upon which the Notes, are, and are to be,
          authenticated and delivered. All terms used in this Note that are defined in the Indenture shall
          have the meanings assigned to them in the Indenture. Copies of the Indenture and each Global
          Note shall be available for inspection during normal business hours at the offices of the Trustee
          and each Paying Agent.

                         The Issuer may from time to time, without the consent of the Holders of the
          Notes, create and issue additional Notes having the same terms and conditions as the Notes in all
          respects, except for issue date, issue price and the first payment of interest thereon. Additional
          Notes issued in this manner shall be consolidated with and shall form a single series with the
          previously Outstanding Notes.

                          The Indenture imposes certain limitations on the creation of Mortgages by the
          Issuer or its Subsidiaries and consolidation, merger and certain other transactions involving the
          Issuer. In addition, the Indenture requires the maintenance of the existence of the Issuer and its
          Subsidiaries and includes reporting requirements applicable to the Issuer.

                           2.     Interest. The Notes bear interest at the rate per annum shown above from
          October 31, 2012, or from the most recent Interest Payment Date (as defined below) to which
          interest has been paid or provided for, payable semi-annually in arrears on May 1 and November
          1 of each year (each such date, an "Interest Payment Date"), commencing on May 1, 2013.
          Interest on the Notes shall be computed on the basis of a 360-day year comprised of twelve 30-
          day months. The Issuer shall pay interest on overdue principal and premium, if any, at the rate
          borne by the Notes plus 1% per annum, and it shall pay interest on overdue installments of
          interest at the same rate to the extent lawful.
          1
              To be conformed to Indenture.


                                                          A-7


                                                      86 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 105 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                         3.      Principal. Unless previously redeemed or purchased and cancelled, the
          Notes shall be repaid at 100% of the principal amount thereof on the Principal Payment Date.

                          4.      Method of Payment. Payments of interest in respect of each Note shall be
          made on each Interest Payment Date to the Person in whose name such Note is registered in the
          Register at the close of business on April 15 or October 15 (whether or not a Business Day), as
          the case may be (each, a "Record Date"), next preceding such Interest Payment Date. Payment
          of principal and premium, if any, in respect of each Note on the Principal Payment Date shall be
          made to the Person in whose name such Note is registered in the Register at the close of business
          on the day (whether or not a Business Day) immediately preceding the Principal Payment Date.

                         Payments of interest, as well as principal and premium, if any, in respect of each
          Note shall be made by U.S. Dollar check drawn on a bank in The City of New York and mailed
          to the Person entitled thereto at its address as it appears in the Register. Upon written notice
          from a Holder of such Note received by any Paying Agent at least 15 Business Days prior to an
          Interest Payment Date or the Principal Payment Date, as the case may be, such payment may be
          made by wire transfer to a U.S. Dollar account maintained by the payee with a bank in The City
          of New York.

                         All payments on this Note are subject in all cases to any applicable tax or other
          laws and regulations, but without prejudice to the provisions of Paragraph 6 hereof. Except as
          provided in Section 2.8 of the Indenture, no fees, commissions or expenses shall be charged to
          the Holders in respect of such payments.

                          If the Payment Date in respect of any Note is not a Business Day at the place in
          which it is presented for payment, the Holder thereof shall not be entitled to payment of the
          amount due until the next succeeding Business Day at such place and shall not be entitled to any
          further interest or other payment in respect of any such delay.

                         If the amount of principal or premium, if any, or interest which is due on the
          Notes is not paid in full, the Registrar shall annotate the Register with a record of the amount of
          principal, premium or interest, if any, in fact paid.

                         5.     Registrar, Paying Agent and Transfer Agent. The Trustee shall act as
          Registrar, Transfer Agent and Paying Agent. The Issuer may appoint and change any Registrar,
          Paying Agent or Transfer Agent without notice. Upon the issue of Certificated Notes, the Issuer
          will appoint and maintain a Luxembourg Paying Agent for so long as the Notes are listed on the
          Luxembourg Stock Exchange and the rules of such exchange so require. In such event, an
          announcement shall be made through the Luxembourg Stock Exchange and shall include all
          material information with respect to the delivery of the Certificated Notes, including details of
          the Luxembourg Paying Agent.

                         6.     Additional Amounts. All payments by the Issuer in respect of the Notes
                 shall be made without withholding or deduction for or on account of any and all present
                 or future Taxes by or for the account of the applicable Issuer Jurisdiction (as defined
                 below), unless such withholding or deduction is required by law. If the Issuer is required
                 by the applicable Issuer Jurisdiction to deduct or withhold Taxes, the Issuer will pay to a


                                                          A-8


                                                      87 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 106 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                Holder of a Note or the beneficial owner thereof such additional amounts ("Additional
                Amounts") as may be necessary so that the net amount received by such Holder or
                beneficial owner will not be less than the amount such Holder or beneficial owner would
                have received if such Taxes had not been withheld or deducted; provided, however, that
                the Issuer shall not be required to pay any Additional Amounts for or on account of:

                        (i)      any Taxes that would not have been so imposed, assessed, levied or
                collected but for the fact that the Holder of the Note (or a fiduciary, settlor, beneficiary,
                member or shareholder of, or possessor of a power over, such Holder, if such Holder is
                an estate, trust, partnership or corporation) is or has been a domiciliary, national or
                resident of, or engaging or having been engaged in a trade or business or maintaining or
                having maintained a permanent establishment or being or having been physically present
                in the jurisdiction in which such Taxes have been imposed, assessed, levied or collected
                or otherwise having or having had some connection with such jurisdiction, other than the
                mere holding or ownership of, or the collection of principal of, and interest on a Note;

                        (ii)    any Taxes that would not have been so imposed, assessed, levied or
                collected but for the fact that, where presentation is required in order to receive payment,
                the Note was presented more than 30 days after the date on which such payment became
                due and payable or was provided for, whichever is later, except to the extent that the
                Holder or beneficial owner thereof would have been entitled to Additional Amounts had
                the Note been presented for payment on any day during such 30-day period;

                        (iii)   any Taxes that would not have been so imposed, assessed, levied or
                collected but for the failure by the Holder or the beneficial owner of the Note to comply
                (following a written request addressed to the Holder or beneficial owner, as applicable),
                with any certification, identification or other reporting requirements concerning the
                nationality, residence or identity of such Holder or beneficial owner or its connection
                with the applicable Issuer Jurisdiction if compliance is required by statute, regulation or
                administrative practice of such Issuer Jurisdiction as a condition to relief or exemption
                from such Taxes;

                        (iv)   any estate, inheritance, gift, sales, transfer, excise, personal property or
                similar Taxes;

                        (v)    any withholding or deduction imposed on a payment to or for the benefit
                of an individual that is required to be made pursuant to European Union Directive
                2003/48/EC, any law implementing this Directive or any other Directive implementing
                the conclusions of the ECOFIN Council meeting of November 26-27, 2000 on the
                taxation of savings, or any law implementing or complying with, or introduced in order to
                conform to, such Directive;

                       (vi)    any withholding or deduction that is imposed on the Note that is presented
                for payment, where presentation is required, by or on behalf of a Holder who would have
                been able to avoid such withholding or deduction by presenting such Note to another
                Paying Agent in a member state of the European Union;



                                                         A-9


                                                     88 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 107 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                        (vii) any Taxes that are payable otherwise than by deduction or withholding
                 from payments on or in respect of the Note; or

                         (viii) any combination of the above.

                          The Issuer will also pay any present or future stamp, court or documentary taxes
          or any other excise taxes, charges or similar levies which arise in any jurisdiction from or
          through which payment is made or on behalf of the Issuer (including the jurisdiction of the
          Paying Agent) on the execution, delivery, registrations, or the making of payments in respect of
          the Notes and the Indenture, excluding any such taxes, charges or similar levies imposed by any
          jurisdiction outside of any Issuer Jurisdiction.

                         No Additional Amounts shall be paid in respect of any payment in respect of the
          Notes to any Holder or beneficial owner of the Notes that is a fiduciary, a partnership, a limited
          liability company or any Person other than the sole beneficial owner of such payment to the
          extent such payment would be required by the laws of the Issuer Jurisdiction to be included in
          the income for tax purposes of a beneficiary or settlor with respect to such fiduciary, a member
          of such partnership, an interest holder in such limited liability company or a beneficial owner
          that would not have been entitled to such amounts had such beneficiary, settlor, member, interest
          holder or beneficial owner been the Holder of such Notes.

                          If requested in writing by the Trustee, the Issuer shall use reasonable efforts to
          obtain certified copies of tax receipts evidencing the payment of any Taxes so withheld or
          deducted from the Issuer Jurisdiction's taxing authority imposing such tax, and if certified copies
          are unavailable, the Issuer shall use reasonable efforts to obtain other evidence satisfactory to the
          Trustee, and the Trustee shall make such certified copies or other evidence available to the
          Holders or the Paying Agents, upon request to the Trustee.

                          7.      No Conversion. The Notes shall not be convertible into any securities of
          the Issuer or any of their Affiliates.

                         8.      Open Market Purchases. The Issuer or any of their Affiliates may at any
          time purchase Notes in the open market or otherwise at any price. All Notes so purchased and
          Notes that have been redeemed (i) may not be resold, except in compliance with applicable
          requirements or exemptions under any relevant securities and other laws and (ii) at the option of
          the Issuer, may be delivered to the Trustee for cancellation or remain Outstanding.

                         9.      Redemption.

                           (a) Except as described in Section 3.1 and Section 3.8 of the Indenture and
            this Paragraph 9, the Notes may not be redeemed prior to their Stated Maturity.

                            (b) The Notes shall be redeemable, at the option of the Issuer or any
            successor, in whole, but not in part, upon giving not less than 30 nor more than 60 days' notice
            to the Holders at any time, at 100% of the principal amount thereof, plus accrued and unpaid
            interest thereon, to, but excluding, the Redemption Date, if , as a result of any change in,
            expiration of or amendment to the laws of the Issuer Jurisdiction (or of any political
            subdivision or taxing authority thereof or therein) or any regulations or rulings promulgated

                                                          A-10


                                                      89 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 108 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




            thereunder or any change in the official interpretation or official application of such laws,
            regulations or rulings, or any change in the official application or interpretation of, or any
            execution of or amendment to, any treaty or treaties affecting taxation to which the Issuer
            Jurisdiction (or such political subdivision or taxing authority) is a party, which change,
            amendment, expiration or treaty becomes effective on or after October 31, 2012, the Issuer is
            or would be obligated on the next succeeding due date for a payment with respect to the Notes
            to pay Additional Amounts in excess of those attributable to Brazilian withholding tax on the
            basis of a statutory rate of 15%, and such obligation cannot be avoided by the use of
            reasonable measures available to the Issuer; provided, however (i) no such notice of
            redemption shall be given earlier than 90 days prior to the earliest date on which the Issuer or
            any successor, as the case may be, would be obligated to pay such Additional Amounts and
            (ii) at the time such notice of redemption is given, such obligation to pay such Additional
            Amounts remains in effect.

                           Prior to giving any notice of redemption pursuant to the preceding paragraph, the
          Issuer or any successor shall deliver to the Trustee an Officer's Certificate stating that the Issuer
          is entitled to effect such redemption and setting forth a statement of facts showing that the
          conditions precedent to the right of redemption have occurred. The Trustee shall accept such
          certificate as sufficient evidence of the satisfaction of the conditions precedent set forth in
          clauses (i) and (ii) of the preceding paragraph of this Paragraph 9(b), in which event it shall be
          conclusive and binding on the Holders.

                            (c) The Notes shall be redeemable, at the option of the Issuer, in whole or in
            part, at any time and from time to time, at a Redemption Price equal to the greater of the
            following amounts, plus accrued and unpaid interest on the principal amount of the Notes to
            be redeemed, to the Redemption Date:

                               (i)   100% of the principal amount of the Notes to be redeemed; and

                             (ii) as determined by the Independent Investment Banker, the sum of the
                 present values of the applicable Remaining Scheduled Payments, discounted to the
                 Redemption Date on a semi-annual basis (assuming a 360-day year consisting of twelve
                 30-day months or in the case of an incomplete month, the number of days elapsed) at the
                 Treasury Rate plus 35 basis points.

                         For purposes of this Paragraph 9(c), the following terms have the following
          meanings:

                         "Treasury Rate" means, with respect to any Redemption Date, the rate per annum
          equal to the semi-annual equivalent yield to maturity or interpolated maturity (on a day count
          basis) of the Comparable Treasury Issue, assuming a price for the Comparable Treasury Issue
          (expressed as a percentage of its principal amount) equal to the Comparable Treasury Price for
          such Redemption Date.

                         "Comparable Treasury Issue" means the United States Treasury security selected
          by the Independent Investment Banker having an actual or interpolated maturity comparable to
          the remaining term of the Notes to be redeemed that would be utilized, at the time of selection


                                                          A-11


                                                       90 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 109 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




          and in accordance with customary financial practice, in pricing new issues of corporate debt
          securities of comparable maturity to the remaining term of the Notes.

                          "Comparable Treasury Price" means, with respect to any Redemption Date, (A)
          the arithmetic average of the Reference Treasury Dealer Quotations for such Redemption Date,
          after excluding the highest and lowest of such Reference Treasury Dealer Quotations, or (B) if
          the Independent Investment Banker for the Notes obtains fewer than four such Reference
          Treasury Dealer Quotations, the arithmetic average of all Reference Treasury Dealer Quotations
          for such Redemption Date.

                         "Independent Investment Banker" means one of the Reference Treasury Dealers
          appointed by the Issuer.

                          "Reference Treasury Dealer Quotations" means, with respect to each Reference
          Treasury Dealer and any Redemption Date, the arithmetic average, as determined by the
          Independent Investment Banker, of the bid and asked prices for the Comparable Treasury Issue
          (expressed in each case as a percentage of its principal amount) quoted in writing to the
          Independent Investment Banker by such Reference Treasury Dealer at 3:30 p.m., New York City
          time, on the third Business Day preceding such Redemption Date.

                          "Reference Treasury Dealer" means each of Citigroup Global Capital Markets
          Inc., HSBC Securities (USA) Inc. and J.P. Morgan Securities LLC, their respective successors
          and two other nationally recognized investment banking firms that are Primary Treasury Dealers
          specified from time to time by the Issuer; provided, however, that if any of the foregoing shall
          cease to be a primary U.S. Government securities dealer in the United States (a "Primary
          Treasury Dealer"), the Issuer shall substitute therefor another nationally recognized investment
          banking firm that is a Primary Treasury Dealer.

                          "Remaining Scheduled Payments" means, with respect to each Note to be
          redeemed, the remaining scheduled payments of the principal thereof and interest thereon that
          would be due after the applicable Redemption Date but for such redemption; provided, however,
          that, if such Redemption Date is not an Interest Payment Date, the amount of the next succeeding
          scheduled interest payment thereon will be reduced by the amount of interest accrued thereon to
          such Redemption Date.

                           (d) Notice of any redemption will be given in accordance with Section 11.2
            of the Indenture at least 30 days but not more than 60 days before the Redemption Date.
            Unless the Issuer defaults in the payment of the Redemption Price, on and after any
            Redemption Date, interest will cease to accrue on the Notes or any portion thereof called for
            redemption.

                            (e) If a Change of Control Repurchase Event occurs, unless the Issuer has
            exercised its option to redeem the Notes under Section 3.1 and Paragraph 9 of the Notes, the
            Issuer shall make an offer to each Holder of Notes to repurchase all or any part of the Holder's
            Notes pursuant to the offer described below (the "Offer to Purchase") at a price in cash (the
            "Offer to Purchase Payment") equal to 101% of the principal amount thereof plus accrued and
            unpaid interest thereon and Additional Amounts, if any, to, but not including, the Offer to


                                                        A-12


                                                     91 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 110 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




            Purchase Payment Date. Within 30 days following any Change of Control Repurchase Event
            or, at the option of the Issuer, prior to any Change of Control, but after the public
            announcement of the Change of Control, the Issuer will give notice as described in Section
            11.2 of the Indenture, to each Holder (with a copy to the Trustee) containing the information
            specified in Section 3.8(a) of the Indenture.

                          (i) On the Business Day prior to the Offer to Purchase Payment Date, the Issuer
                 shall, to the extent lawful, deposit with a Paying Agent an amount equal to the aggregate
                 Offer to Purchase Payment in respect of all Notes or portions thereof so tendered;

                         (ii) On the Offer to Purchase Payment Date following a Change of Control
                 Repurchase Event, the Issuer will, to the extent lawful, (I) accept for payment for all
                 Notes properly tendered and not withdrawn pursuant to the Offer to Purchase and (II)
                 deliver, or cause to be delivered, to the Trustee for cancellation the Notes so accepted
                 together with an Officer's Certificate stating that such Notes or portions thereof have been
                 tendered to and purchased by the Issuer.

                         (iii) Notwithstanding Section 3.8(a) of the Indenture or this Paragraph 9(e), the
                 Issuer shall not be required to make an Offer to Purchase upon a Change of Control
                 Repurchase Event that results in a Below Investment Grade Ratings Event if (i) a third
                 party makes an offer to purchase in the manner, at the times and otherwise in compliance
                 with the requirements set forth in this Paragraph 10 applicable to an Offer to Purchase
                 made by the Issuer and such third party purchases all Notes properly tendered and not
                 withdrawn under such offer, or (ii) a notice of redemption for all Outstanding Notes has
                 been given pursuant to Section 3.4 of the Indenture, unless and until there is a default in
                 payment of the applicable Redemption Price. Notwithstanding anything to the contrary
                 contained herein or in the Notes, an Offer to Purchase may be made in advance of a
                 Change of Control Repurchase Event, conditioned upon the consummation of such
                 Change of Control, if a definitive agreement is in place for the Change of Control at the
                 time the Offer to Purchase is made.

                         (iv) The Issuer will comply with Rule 14e-1 under the Exchange Act (to the
                 extent applicable) and all other applicable laws in making any Offer to Purchase. To the
                 extent that the provisions of any securities laws or regulations conflict with the provisions
                 of the Indenture, the Issuer shall comply with the applicable securities laws and
                 regulations and shall not be deemed to have breached its obligations under Section 3.8 of
                 the Indenture or this Paragraph 9(e) of the Notes by virtue thereof.

                         10.    Denominations; Transfer; Exchange. The Notes are in fully registered
          form without coupons attached in minimum denominations of U.S.$200,000 and integral
          multiples of U.S.$1,000 in excess thereof. A Holder may transfer or exchange Notes in
          accordance with the Indenture. The Trustee or Transfer Agent, as the case may be, may require a
          Holder, among other things, to furnish appropriate endorsements and transfer documents and to
          pay any taxes and fees required by law or permitted by the Indenture.




                                                        A-13


                                                     92 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 111 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                        The Trustee or Transfer Agent, as the case may be, need not register the transfer
          or exchange of any Notes for a period of 15 days preceding a Redemption Date or between a
          Record Date and the related Payment Date.

                          11.    Persons Deemed Owners. The registered Holder of this Note may be
          treated as the owner thereof for all purposes.

                        12.      Unclaimed Money. Subject to applicable law, the Trustee and each Paying
          Agent shall pay to the Issuer upon request any monies held by them for the payment of principal,
          premium, if any, or interest that remains unclaimed for two years, and thereafter, Holders entitled
          to such monies must look to the Issuer for payment as general creditors.

                         13.     Defeasance. Subject to the terms of the Indenture, the Issuer at any time
          may terminate some or all of their obligations under the Indenture or the Notes if the Issuer
          irrevocably deposits in trust with the Trustee money or Government Obligations sufficient for
          the payment of principal of, and interest on all the Outstanding Notes to and including the date
          irrevocably designated by the Issuer on or prior to the date of the deposit of such money or
          Government Obligations.

                          14.      Amendment; Waiver. Subject to certain exceptions set forth in the
          Indenture or the Notes may be amended or supplemented with the written consent of the Holders
          of at least a majority in principal amount of the Outstanding Notes, and an existing Default or
          Event of Default and its consequences or compliance with Sections 4.6(a), (b) and (c), and 4.8 of
          the Indenture may be waived with the consent of the Holders of at least a majority in principal
          amount of the Outstanding Notes. However, without the consent of each Holder affected
          thereby, an amendment may not:

                         (v)    change the rate or time for payment of interest on any Note;

                         (vi)   change the principal or Stated Maturity of any Note;

                        (vii) reduce the principal amount of or interest on any Note or Additional
                 Amounts payable with respect thereto or reduce the amount payable thereon in the event
                 of redemption or Default;

                        (viii) change the currency of payment of principal of or interest on any Note or
                 Additional Amounts payable with respect thereto;

                         (ix)   change the obligation of the Issuer to pay Additional Amounts;

                         (x) impair the right to institute suit for the enforcement of any such payment on
                 or with respect to any Note;

                        (xi) waive a Default on the payment of principal, premium, if any, and interest
                 on the Notes or the Indenture;

                      (xii) reduce the principal amount of Notes whose Holders must consent to any
                 amendment, supplement or waiver;

                                                         A-14


                                                      93 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 112 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                        (xiii) reduce the aggregate principal amount of any Note Outstanding necessary
                 to modify or amend the Indenture or any such Notes or to waive any future compliance or
                 past Default or reduce the quorum requirements or the percentage of aggregate principal
                 amount of any Notes outstanding required for the adoption of any action at a meeting of
                 holders of such Notes or reduce the percentage of the aggregate principal amount of such
                 Notes outstanding necessary to rescind or annul any declaration of the principal of and all
                 accrued and unpaid interest on any Notes to be due and payable.

                         The Issuer and the Trustee may, without notice to or the consent or vote of any
          Holder of the Notes, amend or supplement the Indenture or the Notes, for the following
          purposes:

                         (xiv) to cure any ambiguity or to correct or supplement any provision contained
                 in the Indenture which may be defective or inconsistent with any other provision
                 contained therein or to make such other provision in regard to matters or questions arising
                 under the Indenture as the Issuer may deem necessary or desirable and which will not
                 adversely affect the interests of the Holders of the Notes in any material respect
                 (provided, that any modification or amendment to conform language in the Indenture to
                 that appearing in the section "Description of the Notes" in the final Offering
                 Memorandum relating to the Notes dated October 26, 2012 shall be deemed not to
                 adversely affect the interests of the Holders of the Notes in any material respect);

                         (xv) to convey, transfer, assign, mortgage or pledge to the Trustee as security
                 for the Notes any property or assets;

                         (xvi) to add to the covenants of the Issuer, such further covenants, restrictions,
                 conditions or provisions for the protection of the Holders of Notes, and to make the
                 occurrence, or the occurrence and continuance, of a Default in any such additional
                 covenants, restrictions, conditions or provisions an Event of Default under the Indenture
                 permitting the enforcement of all or any of the several remedies provided in the Indenture
                 or the Notes; provided that, in respect of any such additional covenant, restriction,
                 condition or provision, such supplemental indenture may provide for a particular period
                 of grace after Default (which may be shorter or longer than that allowed in the case of
                 other Defaults) or may limit the remedies available to the Trustee upon such an Event of
                 Default or may limit the right of Holders of a majority in aggregate principal amount of
                 the applicable Outstanding Notes to waive such an Event of Default;

                        (xvii) to evidence and provide for the acceptance of appointment of a successor
                 Trustee, Principal Paying Agent, Registrar or Transfer Agent, as the case may be; or

                          (xviii) to modify the restrictions on, and procedures for, resale and other
                 transfers of the Notes pursuant to law or regulation relating to the resale or transfer of
                 restricted securities generally.




                                                         A-15


                                                      94 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                  INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 113 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                         15.     Defaults and Remedies. An "Event of Default" occurs if:

                        (1) The Issuer defaults in the payment of any installment of interest (including
                 applicable Additional Amounts) upon any Note as and when the same shall become due
                 and payable, and continuance of such Default for 30 days;

                        (2) The Issuer defaults in the payment of all or any part of the principal of or
                 premium on any Note as and when the same shall become due and payable either at its
                 Stated Maturity, upon any redemption, by declaration or otherwise;

                         (3) The Issuer defaults in the performance or breach of any covenant of the Issuer
                 in respect of the Notes or the Indenture (other than those described in paragraphs (1) and
                 (2) above), and continuance of such default or breach for a period of 60 days after there
                 has been given a written notice, by registered or certified mail, to the Issuer by the
                 Trustee or to the Issuer and the Trustee by the Holders of at least 25% in principal
                 amount of the Outstanding Notes affected thereby, specifying such default or breach and
                 requiring it to be remedied and stating that such notice is a notice of default ("Notice of
                 Default") under the Indenture;

                         (4) any present or future Indebtedness of the Issuer or any Significant Subsidiary,
                 other than the Notes, for or in respect of moneys borrowed is declared due and payable
                 prior to its Stated Maturity as the result of any Event of Default (howsoever described);
                 provided that the aggregate amount of the relevant Indebtedness in respect of which the
                 event mentioned in this paragraph will have occurred (which Indebtedness has not been
                 repaid or paid and as to which such default has not been cured or such acceleration has
                 not been rescinded or annulled) exceeds US$75,000,000 or its equivalent;

                         (5) (a) the entry of a decree or order for relief in respect of the Issuer by a court
                 having competent jurisdiction in an involuntary case under any applicable bankruptcy,
                 insolvency, rehabilitation or other similar law in effect on the date of the Notes or
                 thereafter, or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
                 (or other similar official) of the Issuer or any substantial part of its Principal Property, or
                 ordering the winding up or liquidation of its affairs, and the continuance of any such
                 decree or order unstayed and in effect for a period of 60 consecutive days; or

                             (b) the commencement by the Issuer of a voluntary case under any applicable
            bankruptcy, insolvency, rehabilitation or other similar law in effect on the date of the Notes or
            thereafter, or the consent by the Issuer to the entry of an order for relief in an involuntary case
            under any such law or to the appointment of a receiver, liquidator, assignee, custodian, trustee,
            sequestrator (or other similar official) of the Issuer or of any substantial part of its Principal
            Property, or the mailing by the Issuer of an assignment for the benefit of its creditors, or the
            admission by the Issuer in writing of inability to pay its debts generally as they become due,
            or the taking of corporate action by the Issuer in furtherance of any such action.

                         A Default under clause (3) above is not an Event of Default until the Trustee or
          the Holders of at least 25% in principal amount of the Outstanding Notes notify the Issuer of the



                                                          A-16


                                                       95 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 114 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




          Default and the Issuer does not cure such Default within the time specified after receipt of such
          notice.

                           The Trustee is not to be charged with knowledge of any Default or Event of
          Default or knowledge of any cure of any Default or Event of Default unless either (i) a
          Responsible Officer of the Trustee has actual knowledge of such Default or Event of Default or
          (ii) written notice of such Default or Event of Default has been given to the Trustee by the Issuer
          or any Holder and received by the Trustee.

                          If an Event of Default (other than an Event of Default specified in clause (5)
          above) occurs and is continuing, the Trustee or the Holders of not less than 25% in principal
          amount of the Outstanding Notes may declare all unpaid principal of and premium, if any, and
          accrued and unpaid interest on all Notes to be due and payable immediately, by a notice in
          writing to the Issuer (and to the Trustee, if the notice is given by the Holders), stating that such
          notice is an "acceleration notice," and upon any such declaration such amounts shall become due
          and payable immediately. If an Event of Default specified in clause (5) above occurs and is
          continuing, then the principal of and premium, if any, and accrued and unpaid interest on all
          Notes shall become and be immediately due and payable without any declaration or other act on
          the part of the Trustee or any Holder.

                          The Trustee shall be under no obligation to exercise any of its rights or powers
          under the Indenture at the request or direction of the Holders, unless such Holders shall have
          offered to the Trustee indemnity reasonably satisfactory to it. Subject to such provision for the
          indemnification of the Trustee, the Holders of a majority in aggregate principal amount of the
          Outstanding Notes shall have the right to direct the time, method and place of conducting any
          proceeding for any remedy available to the Trustee or exercising any trust or power conferred on
          the Trustee.

                           At any time after a declaration of acceleration has been made and before a
          judgment or decree for payment of the money due has been obtained by the Trustee as
          hereinafter provided in this Article, the Holders of a majority in principal amount of the
          Outstanding Notes by written notice to the Issuer and the Trustee may rescind or annul such
          declaration if: (i) the Issuer has paid or deposited with the Trustee a sum sufficient to pay (a) all
          overdue interest on Outstanding Notes, (b) all unpaid principal of and premium, if any, on the
          Notes that have become due otherwise than by such declaration of acceleration, (c) to the extent
          that payment of such interest on the Notes is lawful, interest on such overdue interest (including
          any Additional Amounts) as provided herein and (d) all sums paid or advanced by the Trustee
          under the Indenture and the reasonable compensation, expenses, disbursements and advances of
          the Trustee, its agents and counsel; and (ii) all Events of Default have been cured or waived as
          provided in Section 6.13 of the Indenture other than the nonpayment of principal that has become
          due solely because of acceleration.

                         No such rescission or annulment referred to in the preceding paragraph shall
          affect any subsequent Default or Event of Default or impair any right consequent thereto.

                        16.     Trustee Dealings with the Issuer. The Trustee in its individual or any other
          capacity, may deal with and collect obligations owed to it by the Issuer or its Affiliates and may


                                                         A-17


                                                      96 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 115 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




          otherwise deal with the Issuer or its Affiliates with the same rights it would have if it were not
          Trustee.

                     17. Governing Law. THE INDENTURE AND THIS NOTE SHALL BE
          GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
          STATE OF NEW YORK.

                         18.      No Recourse Against Others. No director, officer, employee, direct or
          indirect shareholder or incorporator, as such, of the Issuer or the Trustee shall have any liability
          for any obligations of the Issuer or the Trustee, respectively, hereunder or the Notes or for any
          claim based on, in respect of or by reason of such obligations or their creation. By accepting a
          Note, each Holder waives and releases all such liability. The waiver and release are part of the
          consideration for the issue of the Notes.

                         19.    CUSIP and ISIN Numbers. Pursuant to a recommendation promulgated by
          the Committee on Uniform Security Identification Procedures, the Issuer has caused CUSIP or
          ISIN numbers, as applicable, to be printed on the Notes and has directed the Trustee to use
          CUSIP or ISIN numbers, as applicable, in notices of redemption as a convenience to Holders.
          No representation is made as to the accuracy of such numbers either as printed on the Notes or as
          contained in any notice of redemption and reliance may be placed only on the other identification
          numbers placed thereon.

                         The Issuer shall furnish to any Holder upon written request and without charge a
          copy of the Indenture, which includes the form of this Note. Requests may be made to:

                         SAMARCO MINERAÇÃO S.A.
                         Rua Paraíba, 1122, 9th and 10th floors
                         Belo Horizonte, MG 30130-918
                         Brazil




                                                          A-18


                                                       97 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                    INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 116 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                         SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

                         The following increases or decreases in this Global Note have been made:

           Date of       Amount of decrease    Amount of increase    Principal Amount       Signature of
           Increase or   in Principal          in Principal          of this Global Note    authorized
           Decrease      Amount of this        Amount of this        following such         signatory of Trustee
                         Global Note           Global Note           decrease or increase




                                                          A-19


                                                       98 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                  INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 117 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                                                                         EXHIBIT B

                                                    FORM OF
                                                 TRANSFER NOTICE

                          FOR VALUE RECEIVED, the undersigned Holder hereby sell(s), assign(s) and
          transfer(s) unto

          Insert Taxpayer Identification No.


          Please print or typewrite name and address, including postal zip code, of assignee


          this Note and all rights hereunder, hereby irrevocably constituting and appointing

                                 attorney to transfer said Note on the books of Samarco Mineração S.A.
          with full power of substitution in the premises.

                                                ____________________

                          In connection with any transfer of this Note occurring prior to the date [which is
          one year after the original issue date of the Notes,] * [which is on or prior to the 40th day after the
          Closing Date (as defined in the Indenture governing the Notes),]** the undersigned confirms that:

                                                       [Check one]

                                 (a) This Note is being transferred to a person whom the Holder reasonably
                                 believes is a qualified institutional buyer (as defined in Rule 144A under
                                 the U.S. Securities Act of 1933, as amended (the "Securities Act"), in a
                                 transaction meeting the requirement of Rule 144A;

                                 (b) This Note is being transferred in an offshore transaction in accordance
                                 with Rule 904 under the Securities Act;

                                 (c) This Note is being transferred pursuant to an exemption from
                                 registration under the Securities Act (if available);




          *
                 Include in Restricted Note.
          **
                 Include in Regulation S Note.


                                                           B-1


                                                       99 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 118 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                 (d) This Note is being transferred pursuant to an effective registration
                                 statement under the Securities Act; or

                                 (e) This Note is being transferred to Samarco Mineração S.A.,

          in each of cases (a) through (e) above, in accordance with any applicable securities laws of any
          State of the United States.

                          If none of the foregoing boxes is checked, the Transfer Agent shall not be
          obligated to register this Note in the name of any Person other than the Holder hereof unless and
          until the conditions to any such transfer of registration set forth herein and in Section 2.7 of the
          Indenture shall have been satisfied.

          Date:




                                 NOTICE: The signature to this assignment must correspond with the name
                                 as written upon the face of this instrument in every particular, without
                                 alteration, enlargement or any other change whatever.




                                                          B-2


                                                      100 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 119 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                                                                                 EXHIBIT C

                                          FORM OF CERTIFICATE
                                 FOR TRANSFER FROM RESTRICTED GLOBAL
                                         NOTE TO REGULATION S
                                             GLOBAL NOTE

          The Bank of New York Mellon
          101 Barclay Street, Floor 4 East
          New York, New York 10286
          Attn: International Corporate Trust

                         Re:     4.125% Notes due 2022 (the "Notes")

                          Reference is hereby made to the Indenture, dated October 31, 2012 (the
          "Indenture"), among Samarco Mineração S.A., The Bank of New York Mellon, as Trustee,
          Registrar, Transfer Agent and Paying Agent and The Bank of New York Mellon Trust (Japan),
          Ltd., as Principal Paying Agent. Capitalized terms used but not defined herein shall have the
          meanings given to them in the Indenture.

                          This letter relates to U.S.$__________ principal amount of Notes which are held
          in the form of [a beneficial interest in the Restricted Global Note (CUSIP No. [ ]) with the
          Depositary in the name of the undersigned] [a Certificated Note sold in reliance on Rule 144A].

                          The undersigned has requested a transfer of such [beneficial interest] [Certificated
          Note] to a Person who shall take delivery thereof in the form of [a beneficial interest of equal
          principal amount in the Regulation S Global Note (ISIN No. [ ]) to be held with [Euroclear]
          [Clearstream]* through the Depositary] [a Certificated Note of equal principal amount not sold in
          reliance on Regulation S]. In connection with such transfer, the undersigned does hereby certify
          that such transfer has been effected in accordance with the transfer restrictions set forth in the
          Indenture and the Notes and pursuant to and in accordance with Rule 903 or 904 of Regulation S
          under the U.S. Securities Act of 1933, as amended (the "Securities Act"), and, accordingly, the
          undersigned further certifies that:




          
                 Indicate appropriate clearing system.


                                                          C-1


                                                     101 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                   INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 120 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                        (1)     the offer of the Notes was not made to a U.S. Person (as defined under
                 Regulation S);

                        [(2)    at the time the buy order was originated, the transferee was outside the
                 United States or the undersigned and any Person acting on behalf of the undersigned
                 reasonably believed that the transferee was outside the United States;]*

                         [(2)   the transaction was executed in, on or through the facilities of a designated
                 offshore securities market and neither the undersigned nor any Person acting on behalf of
                 the undersigned knows that the transaction was prearranged with a buyer in the United
                 States;]*

                        (3)    no directed selling efforts have been made in contravention of the
                 requirements of Rule 903(b) or 904(b) of Regulation S, as applicable;

                         (4)     the undersigned is not the Issuer, a distributor, an affiliate of either the
                 Issuer or a distributor, or a Person acting on behalf of any of the foregoing; and

                        (5)    the transaction is not part of a plan or scheme to evade the registration
                 requirements of the Securities Act.

                          This certificate and the statements contained herein are made for your benefit and
          for the benefit of Samarco Mineração S.A. Terms used in this certificate and not otherwise
          defined in the Indenture have the meanings set forth in Regulation S.

                                                         [INSERT NAME OF TRANSFEROR]


                                                         By:
                                                               Name:
                                                               Title:

          Dated: _____, __

          cc:    Samarco Mineração S.A.




          *
                 Insert one of the two provisions.


                                                           C-2


                                                      102 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                 INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 121 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                                                                                  EXHIBIT D

                                    FORM OF TRANSFER CERTIFICATE
                               FOR TRANSFER FROM REGULATION S GLOBAL
                                     NOTE TO RESTRICTED GLOBAL
                                                NOTE

          The Bank of New York Mellon
          101 Barclay Street, Floor 4 East
          New York, New York 10286
          Attn: International Corporate Trust

                                 Re:     4.125% Notes due 2022 (the "Notes")

                          Reference is hereby made to the Indenture, dated October 31, 2012 (the
          "Indenture"), among Samarco Mineração S.A., and The Bank of New York Mellon, as Trustee,
          Registrar, Transfer Agent and Paying Agent and The Bank of New York Mellon Trust (Japan),
          Ltd., as Principal Paying Agent. Capitalized terms used but not defined herein shall have the
          meanings given to them in the Indenture.

                         This letter relates to U.S.$________ principal amount of Notes which are held in
          the form of [a beneficial interest in the Regulation S Global Note (ISIN No. [ ]) with the
          Depositary in the name of the undersigned] [a Certificated Note sold in reliance on Regulation
          S].

                           The undersigned has requested a transfer of such [beneficial interest] [Certificated
          Note] to a Person who shall take delivery thereof in the form of [a beneficial interest in the
          Restricted Global Note (CUSIP No. [ ]) to be held through the Depositary] [a Certificated
          Note sold in reliance on Rule 144A]. In connection with such transfer, the undersigned does
          hereby confirm that such transfer has been effected in accordance with the transfer restrictions
          set forth in the Indenture and the Notes and pursuant to and in accordance with Rule 144A under
          the U.S. Securities Act of 1933, as amended, and accordingly, the undersigned represents that:




                                                          D-1


                                                      103 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 122 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                         (1)    the Notes are being transferred to a transferee that the undersigned
                 reasonably believes is purchasing the Notes for its own account or one or more accounts
                 with respect to which the transferee exercises sole investment discretion; and

                         (2)    the transferee and any such account is a "qualified institutional buyer"
                 within the meaning of Rule 144A, in a transaction meeting the requirements of Rule
                 144A and in accordance with any applicable securities laws of any state of the United
                 States or any other jurisdiction.

                          This certificate and the statements contained herein are made for your benefit and
          for the benefit of Samarco Mineração S.A.

                                                       [NAME OF UNDERSIGNED]


                                                       By:
                                                             Name:
                                                             Title:

          Dated: __________, __

          cc:    Samarco Mineração S.A.




                                                         D-2


                                                     104 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                               INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 123 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                                                                                 EXHIBIT E

                                   FORM OF CERTIFICATE FOR REMOVAL
                                OF THE SECURITIES ACT LEGEND ON A NOTE

          The Bank of New York Mellon
          101 Barclay Street, Floor 4 East
          New York, New York 10286
          Attn: International Corporate Trust

                                 Re:    4.125% Notes due 2022

                          Reference is hereby made to the Indenture, dated October 31, 2012 (the
          "Indenture"), among Samarco Mineração S.A., The Bank of New York Mellon, as Trustee,
          Registrar, Transfer Agent and Paying Agent and The Bank of New York Mellon Trust (Japan),
          Ltd., as Principal Paying Agent. Capitalized terms used but not defined herein shall have the
          meanings given to them in the Indenture.

                         This letter relates to U.S.$________ principal amount of Notes which are held in
          the form of [a beneficial interest in a Global Note (CUSIP No. [ ]) with the Depositary bearing
          a Securities Act Legend]* [[a] Certificated Note(s) in the name of the undersigned bearing a
          Securities Act Legend.]* (the "Notes")

                         The undersigned has requested for the Securities Act Legend on the Note(s) to be
          removed.

                          In connection with such [transfer][or][removal] the undersigned does hereby
          certify that such [transfer][removal] has been effected only (i) in an offshore transaction in
          accordance with Rule 904 under the Securities Act, (ii) pursuant to an exemption from
          registration under the Securities Act provided by Rule 144 thereunder (if available) or (iii)
          pursuant to an effective registration statement under the Securities Act, in each of cases (i)
          through (iii) in accordance with any applicable securities laws of any State of the United States.




          *
                 Indicate form in which Notes are held.


                                                          E-1


                                                     105 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 124 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                          This certificate and the statements contained herein are made for your benefit and
          for the benefit of Samarco Mineração S.A.

                                                       [NAME OF UNDERSIGNED]

                                                       By:
                                                             Name:
                                                             Title:

          Dated: __________, ___

          cc:    Samarco Mineração S.A.




                                                         E-2


                                                     106 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 125 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                       EXHIBIT 2




                                            107 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 126 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                UNLESS THIS GLOBAL NOTE IS PRESENTED BY AN AUTHORIZED
          REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK LIMITED
          PURPOSE TRUST COMPANY ("DTC"), TO THE COMPANY NAMED HEREIN (THE
          "COMPANY") OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
          PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE
          & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
          REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
          SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
          OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
          OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE
          REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                    TRANSFERS OF THIS GLOBA          WHOLE SHALL BE LIMITED TO
          TRANSFERS TO A NOMINEE OF DTC O          INEE OF DTC TO DTC OR
          ANOTHER NOMINEE OF DTC ORB           NY SUCH NOMINEE TO A
          SUCCESSOR DEPOSITARY OR AN         F SUCH SUCCESSOR DEPOSITARY AND
          TRANSFERS OF THIS GLOBAL NOT    PART SHALL BE LIMITED TO TRANSFERS
          MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
          AND REFERRED TO ON THE REVERSE HEREOF.

                      THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
          ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY OTHER SECURITIES
          LAWS. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES FOR THE
          BENEFIT OF SAMARCO MINERA<;AO S.A. THAT THIS NOTE OR ANY INTEREST OR
          PARTICIPATION HEREIN MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
          TRANSFERRED ONLY (I) TO SAMARCO MINERA<;AO S.A., (II) SO LONG AS THIS
          NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE
          SECURITIES ACT ("RULE 144A"), TO A PERSON WHO THE SELLER REASONABLY
          BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A) IN
          ACCORDANCE WITH RULE 144A, (III) IN AN OFFSHORE TRANSACTION IN
          ACCORDANCE WITH RULE 903 OR 904 OF REGULATION S UNDER THE SECURITIES
          ACT, (IV) PURSUANT TO ANOTHER APPLICABLE EXEMPTION FROM
          REGISTRATION UNDER THE SECURITIES ACT (IF AVAILABLE), OR (V) PURSUANT
          TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND
          IN EACH OF SUCH CASES IN ACCORDANCE WITH ANY APPLICABLE SECURITIES
          LAWS OF ANY STATE OF THE UNITED STATES OR OTHER APPLICABLE
          JURISDICTION. AS A CONDITION TO THE REGISTRATION OF TRANSFER OF THIS
          NOTE PURSUANT TO CLAUSE (IV) ABOVE, SAMARCO MINERA<;AO S.A. OR THE
          TRUSTEE MAY REQUIRE DELIVERY OF ANY DOCUMENTATION OR OTHER
          EVIDENCE THAT SAMARCO MINERA<;AO, S.A., IN ITS SOLE DISCRETION, DEEMS
          NECESSARY OR APPROPRIATE TO EVIDENCE COMPLIANCE WITH THE
          EXEMPTION REFERRED TO IN SUCH CLAUSE (IV) AND, IN EACH CASE, IN
          ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
          UNITED STATES OR OTHER APPLICABLE JURISDICTION. THE HOLDER HEREOF,
          BY PURCHASING THIS NOTE, REPRESENTS AND AGREES THAT IT SHALL NOTIFY
          ANY PURCHASER OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS
          REFERRED TO ABOVE.

          SPAUL0-1-37632-vZ                   A-1                         95-40532171




                                            108 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 127 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                      THIS LEGEND MAY BE REMOV              IN THE DISCRETION AND
           AT THE DIRECTION OF SAMARCO MINE




                                              A-2




                                            109 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                    INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 128 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




           SAMARC0 MINERA(::AO S.A.



                                                4.125% Notes due 2022

                                           RESTRICTED GLOBAL NOTE


          No. R-1

           CUSIP No. 79586K AA9                                                             Principal Amount
           ISIN No. US79586KAA97                                                            U.S.$489,495,000
           COMMON CODE. 083563770


                         Samarco Minera9ao S.A., a closely held company incorporated under the laws of
          Brazil (the "Company," which term includes any successor corporation hereunder referred to on
          the reverse hereof), for value received, hereby promises to ay to CEDE & CO., or registered
          assigns, U.S.$489,495,000, as adjusted in accordance w·       e Schedule oflncreases and
          Decreases on the Reverse of this Note, on Novembe              (the "Principal Payment Date")
          upon presentment and surrender of this Note, on.             relates as the then relevant principal
          sum may become payable in accordance with                  ns hereof and in the Indenture.

                           Interest on the outstanding pri      amount and premium, if any, shall be borne
          at the rate of 4.125% per annum payable semi-annually in arrears on each May 1 and November
          1 of each year (each such date an "Interest Payment Date"), commencing on May 1, 2013 until
          payment of said principal amount and premium, if any, has been made or duly provided for in
          full together with such other amounts as may be payable, all subject to and in accordance with
          the terms and conditions set forth herein and in the Indenture; provided, however, that in the
          event that the Issuer shall at any time default on the payment of principal, premium, if any,
          interest or such other amounts as any may be payable in respect of the Notes, the Issuer shall pay
          interest on overdue principal and premium, if any, at the rate borne by the Notes plus 1% per
          annum, and it shall pay interest on overdue installments of interest at the same rate to the extent
          lawful.

                          Reference is hereby made to the further provisions of this Note set forth on the
          reverse hereof, which further provisions shall for all purposes have the same effect as if set forth
          at this place.




                                                          A-3




                                                       110 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                        INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 129 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                           Unless the certificate of authentication herein has been executed by the Trustee or
           Authenticating Agent by the manual signature of one of its authorized signatories, this Note shall
           not be entitled to any benefit hereunder or be valid or obligatory for any purpose.

                          IN WITNESS WHEREOF, the Company has caused this Note to be duly
           executed.

           Dated:




                                                                  By: _ _ _.,4-.._.;.._....;
                                                                      Name:




           Witnesses:




           By: _ _ _ _ _ _ _ _ _ _ __
           Name:




                                            (Signature Page to Restricted Global Note)




                                                            111 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                    INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 130 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




           TRUSTEE'S CERTIFICATE OF
           AUTHENTICATION

           This is one of the Notes
           referred to in the within
           mentioned Indenture.




                                       (Signature Page to Restricted Global Note)




                                                      112 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                    INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 131 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                                4.125% Notes due 2022

                                    TERMS AND CONDITIONS OF THE NOTES

                          This Note is one of a duly authorized issue of 4.125% Notes due 2022 of the
           Issuer. The Notes constitute senior unsecured obligations of the Issuer, initially limited to an
           aggregate principal amount ofU.S.$1,000,000,000, and mature at 100% of the principal amount
           on November 1, 2022 (the "Principal Payment Date"), unless earlier redeemed.

                            1.     Indenture. The Notes are, and shall be, issued under an Indenture, dated as
           of October 31, 2012 (the "Indenture"), among Samarco Minera9ao S.A., The Bank of New York
           Mellon, as Trustee, Registrar, Transfer Agent and Paying Agent (the "Trustee") and The Bank of
           New York Mellon Trust (Japan) Ltd., as Principal Paying Agent. The terms of the Notes include
           those stated in the Indenture. The Holders of the Notes s 11 be entitled to the benefit of, be
           bound by and be deemed to have notice of, all provisi          the Indenture. Reference is hereby
           made to the Indenture and all supplemental indent                for a statement of the respective
           rights, limitations ofrights, duties and immunit'          nder of the Issuer, the Trustee, each
           Agent and the Holders of the Notes and the                  hich the Notes, are, and are to be,
           authenticated and delivered. All terms use              te that are defined in the Indenture shall
           have the meanings assigned to them in the In        re. Copies of the Indenture and each Global
           Note shall be available for inspection during normal business hours at the offices of the Trustee
           and each Paying Agent.

                          The Issuer may from time to time, without the consent of the Holders of the
           Notes, create and issue additional Notes having the same terms and conditions as the Notes in all
           respects, except for issue date, issue price and the first payment of interest thereon. Additional
           Notes issued in this manner shall be consolidated with and shall form a single series with the
           previously Outstanding Notes.

                           The Indenture imposes certain limitations on the creation of Mortgages by the
           Issuer or its Subsidiaries and consolidation, merger and certain other transactions involving the
           Issuer. In addition, the Indenture requires the maintenance of the existence of the Issuer and its
           Subsidiaries and includes reporting requirements applicable to the Issuer.

                            2.     Interest. The Notes bear interest at the rate per annum shown above from
           October 31, 2012, or from the most recent Interest Payment Date (as defined below) to which
           interest has been paid or provided for, payable semi-annually in arrears on May 1 and November
           1 of each year (each such date, an "Interest Payment Date"), commencing on May 1, 2013.
           Interest on the Notes shall be computed on the basis of a 360-day year comprised of twelve 30-
           day months. The Issuer shall pay interest on overdue principal and premium, if any, at the rate
           borne by the Notes plus 1% per annum, and it shall pay interest on overdue installments of
           interest at the same rate to the extent lawful.

                          3.     Principal. Unless previously redeemed or purchased and cancelled, the
           Notes shall be repaid at 100% of the principal amount thereof on the Principal Payment Date.

                                                           A-7




                                                       113 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 132 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                           4.     Method of Payment. Payments of interest in respect of each Note shall be
           made on each Interest Payment Date to the Person in whose name such Note is registered in the
           Register at the close of business on April 15 or October 15 (whether or not a Business Day), as
           the case may be (each, a "Record Date"), next preceding such Interest Payment Date. Payment
           of principal and premium, if any, in respect of each Note on the Principal Payment Date shall be
           made to the Person in whose name such Note is registered in the Register at the close of business
           on the day (whether or not a Business Day) immediately preceding the Principal Payment Date.

                          Payments of interest, as well as principal and premium, if any, in respect of each
           Note shall be made by U.S. Dollar check drawn on a bank in The City of New York and mailed
           to the Person entitled thereto at its address as it appears in the Register. Upon written notice
           from a Holder of such Note received by any Paying Agent at least 15 Business Days prior to an
           Interest Payment Date or the Principal Payment Date s the case may be, such payment may be
           made by wire transfer to a U.S. Dollar account m ·          ed by the payee with a bank in The City
           of New York.

                          All payments on this Note                m all cases to any applicable tax or other
           laws and regulations, but without prejud ·            rovisions of Paragraph 6 hereof. Except as
           provided in Section 2.8 of the Indenture, n      s, commissions or expenses shall be charged to
           the Holders in respect of such payments.

                           If the Payment Date in respect of any Note is not a Business Day at the place in
           which it is presented for payment, the Holder thereof shall not be entitled to payment of the
           amount due until the next succeeding Business Day at such place and shall not be entitled to any
           further interest or other payment in respect of any such delay.

                          If the amount of principal or premium, if any, or interest which is due on the
           Notes is not paid in full, the Registrar shall annotate the Register with a record of the amount of
           principal, premium or interest, if any, in fact paid.

                           5.     Registrar, Paying Agent and Transfer Agent.           The Trustee shall act
           as Registrar, Transfer Agent and Paying Agent. The Issuer may appoint and change any
           Registrar, Paying Agent or Transfer Agent without notice. Upon the issue of Certificated Notes,
           the Issuer will appoint and maintain a Luxembourg Paying Agent for so long as the Notes are
           listed on the Luxembourg Stock Exchange and the rules of such exchange so require. In such
           event, an announcement shall be made through the Luxembourg Stock Exchange and shall
           include all material information with respect to the delivery of the Certificated Notes, including
           details of the Luxembourg Paying Agent.

                          6.    Additional Amounts. All payments by the Issuer in respect of the Notes
                  shall be made without withholding or deduction for or on account of any and all present
                  or future Taxes by or for the account of the applicable Issuer Jurisdiction (as defined
                  below), unless such withholding or deduction is required by law. If the Issuer is required
                  by the applicable Issuer Jurisdiction to deduct or withhold Taxes, the Issuer will pay to a
                  Holder of a Note or the beneficial owner thereof such additional amounts ("Additional
                  Amounts") as may be necessary so that the net amount received by such Holder or
                  beneficial owner will not be less than the amount such Holder or beneficial owner would


                                                           A-8




                                                         114 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                    INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 133 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                have received if such Taxes had not been withheld or deducted; provided, however, that
                the Issuer shall not be required to pay any Additional Amounts for or on account of:

                         (i)     any Taxes that would not have been so imposed, assessed, levied or
                collected but for the fact that the Holder of the Note (or a fiduciary, settlor, beneficiary,
                member or shareholder of, or possessor of a power over, such Holder, if such Holder is
                an estate, trust, partnership or corporation) is or has been a domiciliary, national or
                resident of, or engaging or having been engaged in a trade or business or maintaining or
                having maintained a permanent establishment or being or having been physically present
                in the jurisdiction in which such Taxes have been imposed, assessed, levied or collected
                or otherwise having or having had some connection with such jurisdiction, other than the
                mere holding or ownership of, or the collection of principal of, and interest on a Note;

                        (ii)   any Taxes that would not have been so imposed, assessed, levied or
                collected but for the fact that, where presentation is ·" uired in order to receive payment,
                the Note was presented more than 30 days after              on which such payment became
                due and payable or was provided for, which                , except to the extent that the
                Holder or beneficial owner thereof would                entitled to Additional Amounts had
                the Note been presented for payment o ·              uring such 30-day period;

                        (iii) any Taxes that would not h         been so imposed, assessed, levied or
                collected but for the failure by the Holder or the beneficial owner of the Note to comply
                (following a written request addressed to the Holder or beneficial owner, as applicable),
                with any certification, identification or other reporting requirements concerning the
                nationality, residence or identity of such Holder or beneficial owner or its connection
                with the applicable Issuer Jurisdiction if compliance is required by statute, regulation or
                administrative practice of such Issuer Jurisdiction as a condition to relief or exemption
                from such Taxes;

                        (iv)   any estate, inheritance, gift, sales, transfer, excise, personal property or
                similar Taxes;

                        (v)    any withholding or deduction imposed on a payment to or for the benefit
                of an individual that is required to be made pursuant to European Union Directive
                2003/48/EC, any law implementing this Directive or any other Directive implementing
                the conclusions of the ECOFIN Council meeting of November 26-27, 2000 on the
                taxation of savings, or any law implementing or complying with, or introduced in order to
                conform to, such Directive;

                       (vi)    any withholding or deduction that is imposed on the Note that is presented
                for payment, where presentation is required, by or on behalf of a Holder who would have
                been able to avoid such withholding or deduction by presenting such Note to another
                Paying Agent in a member state of the European Union;

                       (vii) any Taxes that are payable otherwise than by deduction or withholding
                from payments on or in respect of the Note; or

                       (viii) any combination of the above.

                                                         A-9




                                                      115 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 134 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                           The Issuer will also pay any present or future stamp, court or documentary taxes
           or any other excise taxes, charges or similar levies which arise in any jurisdiction from or
           through which payment is made or on behalf of the Issuer (including the jurisdiction of the
           Paying Agent) on the execution, delivery, registrations, or the making of payments in respect of
           the Notes and the Indenture, excluding any such taxes, charges or similar levies imposed by any
           jurisdiction outside of any Issuer Jurisdiction.

                          No Additional Amounts shall be paid in respect of any payment in respect of the
           Notes to any Holder or beneficial owner of the Notes that is a fiduciary, a partnership, a limited
           liability company or any Person other than the sole beneficial owner of such payment to the
           extent such payment would be required by the laws of the Issuer Juris· ·ction to be included in
           the income for tax purposes of a beneficiary or settlor with respe         h fiduciary, a member
           of such partnership, an interest holder in such limited liability c          a beneficial owner
           that would not have been entitled to such amounts had such
           holder or beneficial owner been the Holder of such Not

                           If requested in writing by the Trustee, the Is r shall use reasonable efforts to
           obtain certified copies of tax receipts evidencing the payment of any Taxes so withheld or
           deducted from the Issuer Jurisdiction's taxing authority imposing such tax, and if certified copies
           are unavailable, the Issuer shall use reasonable efforts to obtain other evidence satisfactory to the
           Trustee, and the Trustee shall make such certified copies or other evidence available to the
           Holders or the Paying Agents, upon request to the Trustee.

                           7.     No Conversion. The Notes shall not be convertible into any securities of
           the Issuer or any of their Affiliates.

                          8.     Open Market Purchases. The Issuer or any of their Affiliates may at any
           time purchase Notes in the open market or otherwise at any price. All Notes so purchased and
           Notes that have been redeemed (i) may not be resold, except in compliance with applicable
           requirements or exemptions under any relevant securities and other laws and (ii) at the option of
           the Issuer, may be delivered to the Trustee for cancellation or remain Outstanding.

                          9.      Redemption.

                            (a) Except as described in Section 3.1 and Section 3.8 of the Indenture and
             this Paragraph 9, the Notes may not be redeemed prior to their Stated Maturity.

                             (b) The Notes shall be redeemable, at the option of the Issuer or any
             successor, in whole, but not in part, upon giving not less than 30 nor more than 60 days' notice
             to the Holders at any time, at 100% of the principal amount thereof, plus accrued and unpaid
             interest thereon, to, but excluding, the Redemption Date, if, as a result of any change in,
             expiration of or amendment to the laws of the Issuer Jurisdiction (or of any political
             subdivision or taxing authority thereof or therein) or any regulations or rulings promulgated
             thereunder or any change in the official interpretation or official application of such laws,
             regulations or rulings, or any change in the official application or interpretation of, or any
             execution of or amendment to, any treaty or treaties affecting taxation to which the Issuer
             Jurisdiction (or such political subdivision or taxing authority) is a party, which change,


                                                           A-10




                                                        116 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 135 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




             amendment, expiration or treaty becomes effective on or after October 31, 2012, the Issuer is
             or would be obligated on the next succeeding due date for a payment with respect to the Notes
             to pay Additional Amounts in excess of those attributable to Brazilian withholding tax on the
             basis of a statutory rate of 15%, and such obligation cannot be avoided by the use of
             reasonable measures available to the Issuer; provided, however (i) no such notice of
             redemption shall be given earlier than 90 days prior to the earliest date on which the Issuer or
             any successor, as the case may be, would be obligated to pay such Additional Amounts and
             (ii) at the time such notice of redemption is given, such obligation to pay such Additional
             Amounts remains in effect.

                            Prior to giving any notice of redemption pursuant to the preceding paragraph, the
           Issuer or any successor shall deliver to the Trustee an Officer' Certificate stating that the Issuer
           is entitled to effect such redemption and setting forth a sta    nt of facts showing that the
           conditions precedent to the right of redemption have oc             he Trustee shall accept such
           certificate as sufficient evidence of the satisfaction           1t10ns precedent set forth in
           clauses (i) and (ii) of the preceding paragraph of             ph 9(b), in which event it shall be
           conclusive and binding on the Holders.

                             (c) The Notes shall be redeema e, at the option of the Issuer, in whole or in
             part, at any time and from time to time, at a Redemption Price equal to the greater of the
             following amounts, plus accrued and unpaid interest on the principal amount of the Notes to
             be redeemed, to the Redemption Date:

                               (i)   100% of the principal amount of the Notes to be redeemed; and

                              (ii) as determined by the Independent Investment Banker, the sum of the
                  present values of the applicable Remaining Scheduled Payments, discounted to the
                  Redemption Date on a semi-annual basis (assuming a 360-day year consisting of twelve
                  30-day months or in the case of an incomplete month, the number of days elapsed) at the
                  Treasury Rate plus 35 basis points.

                          For purposes of this Paragraph 9(c), the following terms have the following
           meanings:

                          "Treasury Rate" means, with respect to any Redemption Date, the rate per annum
           equal to the semi-annual equivalent yield to maturity or interpolated maturity (on a day count
           basis) of the Comparable Treasury Issue, assuming a price for the Comparable Treasury Issue
           (expressed as a percentage of its principal amount) equal to the Comparable Treasury Price for
           such Redemption Date.

                           "Comparable Treasury Issue" means the United States Treasury security selected
           by the Independent Investment Banker having an actual or interpolated maturity comparable to
           the remaining term of the Notes to be redeemed that would be utilized, at the time of selection
           and in accordance with customary financial practice, in pricing new issues of corporate debt
           securities of comparable maturity to the remaining term of the Notes.

                           "Comparable Treasury Price" means, with respect to any Redemption Date, (A)
           the arithmetic average of the Reference Treasury Dealer Quotations for such Redemption Date,

                                                          A-11




                                                        117 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                  INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 136 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




           after excluding the highest and lowest of such Reference Treasury Dealer Quotations, or (B) if
           the Independent Investment Banker for the Notes obtains fewer than four such Reference
           Treasury Dealer Quotations, the arithmetic average of all Reference Treasury Dealer Quotations
           for such Redemption Date.

                          "Independent Investment Banker" means one of the Reference Treasury Dealers
           appointed by the Issuer.

                          "Reference Treasury Dealer Quotations" means, with respect to each Reference
          Treasury Dealer and any Redemption Date, the arithmetic average, as determined by the
          Independent Investment Banker, of the bid and asked prices for the Comparable Treasury Issue
          (expressed in each case as a percentage of its principal amount) quoted in writing to the
          Independent Investment Banker by such Reference Treasury Dealer at 3:30 p.m., New York City
          time, on the third Business Day preceding such Rede tion Date.

                          "Reference Treasury Dealer" me                 Citigroup Global Capital Markets
          Inc., HSBC Securities (USA) Inc. and J.P.                curities LLC, their respective successors
          and two other nationally recognized inve                mg firms that are Primary Treasury Dealers
          specified from time to time by the Issuer;          a, however, that if any of the foregoing shall
          cease to be a primary U.S. Government sec 1es dealer in the United States (a "Primary
          Treasury Dealer"), the Issuer shall substitute therefor another nationally recognized investment
          banking firm that is a Primary Treasury Dealer.

                          "Remaining Scheduled Payments" means, with respect to each Note to be
          redeemed, the remaining scheduled payments of the principal thereof and interest thereon that
          would be due after the applicable Redemption Date but for such redemption; provided, however,
          that, if such Redemption Date is not an Interest Payment Date, the amount of the next succeeding
          scheduled interest payment thereon will be reduced by the amount of interest accrued thereon to
          such Redemption Date.

                            (d) Notice of any redemption will be given in accordance with Section 11.2
             of the Indenture at least 30 days but not more than 60 days before the Redemption Date.
             Unless the Issuer defaults in the payment of the Redemption Price, on and after any
             Redemption Date, interest will cease to accrue on the Notes or any portion thereof called for
             redemption.

                             (e) If a Change of Control Repurchase Event occurs, unless the Issuer has
             exercised its option to redeem the Notes under Section 3.1 and Paragraph 9 of the Notes, the
             Issuer shall make an offer to each Holder of Notes to repurchase all or any part of the Holder's
             Notes pursuant to the offer described below (the "Offer to Purchase") at a price in cash (the
             "Offer to Purchase Payment") equal to 101% of the principal amount thereof plus accrued and
             unpaid interest thereon and Additional Amounts, if any, to, but not including, the Offer to
             Purchase Payment Date. Within 30 days following any Change of Control Repurchase Event
             or, at the option of the Issuer, prior to any Change of Control, but after the public
             announcement of the Change of Control, the Issuer will give notice as described in Section
             11.2 of the Indenture, to each Holder (with a copy to the Trustee) containing the information
             specified in Section 3.8(a) of the Indenture.


                                                         A-12




                                                      118 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                    INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 137 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                           (i) On the Business Day prior to the Offer to Purchase Payment Date, the Issuer
                  shall, to the extent lawful, deposit with a Paying Agent an amount equal to the aggregate
                  Offer to Purchase Payment in respect of all Notes or portions thereof so tendered;

                          (ii) On the Offer to Purchase Payment Date following a Change of Control
                  Repurchase Event, the Issuer will, to the extent lawful, (I) accept for payment for all
                  Notes properly tendered and not withdrawn pursuant to the Offer to Purchase and (II)
                  deliver, or cause to be delivered, to the Trustee for cancellation the Notes so accepted
                  together with an Officer's Certificate stating that such Notes or portions thereof have been
                  tendered to and purchased by the Issuer.

                          (iii) Notwithstanding Section 3.8(a) of the Indenture or this Paragraph 9(e), the
                  Issuer shall not be required to make an Offer to Purchase upon a Change of Control
                  Repurchase Event that results in a Below Invest        Grade Ratings Event if (i) a third
                  party makes an offer to purchase in the mann            imes and otherwise in compliance
                  with the requirements set forth in this Para         applicable to an Offer to Purchase
                  made by the Issuer and such third party            all Notes properly tendered and not
                  withdrawn under such offer, or (ii) a            demption for all Outstanding Notes has
                  been given pursuant to Section 3.4 of         enture, unless and until there is a default in
                  payment of the applicable Redemption Price. Notwithstanding anything to the contrary
                  contained herein or in the Notes, an Offer to Purchase may be made in advance of a
                  Change of Control Repurchase Event, conditioned upon the consummation of such
                  Change of Control, if a definitive agreement is in place for the Change of Control at the
                  time the Offer to Purchase is made.

                          (iv) The Issuer will comply with Rule 14e-1 under the Exchange Act (to the
                  extent applicable) and all other applicable laws in making any Offer to Purchase. To the
                  extent that the provisions of any securities laws or regulations conflict with the provisions
                  of the Indenture, the Issuer shall comply with the applicable securities laws and
                  regulations and shall not be deemed to have breached its obligations under Section 3.8 of
                  the Indenture or this Paragraph 9(e) of the Notes by virtue thereof.

                           10.     Denominations; Transfer; Exchange.The Notes are in fully registered form
           without coupons attached in minimum denominations of U.S.$200,000 and integral multiples of
           U.S.$1,000 in excess thereof. A Holder may transfer or exchange Notes in accordance with the
           Indenture. The Trustee or Transfer Agent, as the case may be, may require a Holder, among
           other things, to furnish appropriate endorsements and transfer documents and to pay any taxes
           and fees required by law or permitted by the Indenture.

                         The Trustee or Transfer Agent, as the case may be, need not register the transfer
           or exchange of any Notes for a period of 15 days preceding a Redemption Date or between a
           Record Date and the related Payment Date.

                           11.    Persons Deemed Owners. The registered Holder of this Note may be
           treated as the owner thereof for all purposes.

                          12.    Unclaimed Money. Subject to applicable law, the Trustee and each Paying


                                                         A-13




                                                       119 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 138 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




           Agent shall pay to the Issuer upon request any monies held by them for the payment of principal,
           premium, if any, or interest that remains unclaimed for two years, and thereafter, Holders entitled
           to such monies must look to the Issuer for payment as general creditors.

                          13.    Defeasance. Subject to the terms of the Indenture, the Issuer at any time
           may terminate some or all of their obligations under the Indenture or the Notes if the Issuer
           irrevocably deposits in trust with the Trustee money or Government Obligations sufficient for
           the payment of principal of, and interest on all the Outstanding Notes to and including the date
           irrevocably designated by the Issuer on or prior to the date of the deposit of such money or
           Government Obligations.

                           14.     Amendment; Waiver. Subject to certain exceptions set forth in the
           Indenture or the Notes may be amended or supplemented with the written consent of the Holders
           of at least a majority in principal amount of the Outstandin      otes, and an existing Default or
           Event of Default and its consequences or compliance wi             ions 4.6(a), (b) and (c), and 4.8 of
           the Indenture may be waived with the consent of the          . s df:at least a majority in principal
           amount of the Outstanding Notes. However, with              pnsent of each Holder affected
           thereby, an amendment may not:                              "'
                                                                   {\
                           (v)    change the rate or time for p .. 'ent of interest on any Note;

                           (vi)   change the principal or Stated Maturity of any Note;

                         (vii) reduce the principal amount of or interest on any Note or Additional
                  Amounts payable with respect thereto or reduce the amount payable thereon in the event
                  of redemption or Default;

                         (viii) change the currency of payment of principal of or interest on any Note or
                  Additional Amounts payable with respect thereto;

                           (ix)   change the obligation of the Issuer to pay Additional Amounts;

                          (x) impair the right to institute suit for the enforcement of any such payment on
                  or with respect to any Note;

                         (xi) waive a Default on the payment of principal, premium, if any, and interest
                  on the Notes or the Indenture;

                        (xii) reduce the principal amount of Notes whose Holders must consent to any
                  amendment, supplement or waiver;

                         (xiii) reduce the aggregate principal amount of any Note Outstanding necessary
                  to modify or amend the Indenture or any such Notes or to waive any future compliance or
                  past Default or reduce the quorum requirements or the percentage of aggregate principal
                  amount of any Notes outstanding required for the adoption of any action at a meeting of
                  holders of such Notes or reduce the percentage of the aggregate principal amount of such
                  Notes outstanding necessary to rescind or annul any declaration of the principal of and all
                  accrued and unpaid interest on any Notes to be due and payable.

                                                            A-14




                                                         120 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 139 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                          The Issuer and the Trustee may, without notice to or the consent or vote of any
           Holder of the Notes, amend or supplement the Indenture or the Notes, for the following
           purposes:

                          (xiv) to cure any ambiguity or to correct or supplement any provision contained
                  in the Indenture which may be defective or inconsistent with any other provision
                  contained therein or to make such other provision in regard to matters or questions arising
                  under the Indenture as the Issuer may deem necessary or desirable and which will not
                  adversely affect the interests of the Holders of the Notes in any material respect
                  (provided, that any modification or amendment to conform language in the Indenture to
                  that appearing in the section "Description of the Notes" in the final Offering
                  Memorandum relating to the Notes dated October 26, 2012 shall be deemed not to
                  adversely affect the interests of the Holders of the Notes in any material respect);

                          (xv) to convey, transfer, assign,.        age or pledge to the Trustee as security
                  for the Notes any property or assets;

                          (xvi) to add to the covena             Issuer, such further covenants, restrictions,
                  conditions or provisions for the            of the Holders of Notes, and to make the
                  occurrence, or the occurrence an        inuance, of a Default in any such additional
                  covenants, restrictions, conditions or provisions an Event of Default under the Indenture
                  permitting the enforcement of all or any of the several remedies provided in the Indenture
                  or the Notes; provided that, in respect of any such additional covenant, restriction,
                  condition or provision, such supplemental indenture may provide for a particular period
                  of grace after Default (which may be shorter or longer than that allowed in the case of
                  other Defaults) or may limit the remedies available to the Trustee upon such an Event of
                  Default or may limit the right of Holders of a majority in aggregate principal amount of
                  the applicable Outstanding Notes to waive such an Event of Default;

                         (xvii) to evidence and provide for the acceptance of appointment of a successor
                  Trustee, Principal Paying Agent, Registrar or Transfer Agent, as the case may be; or

                           (xviii) to modify the restrictions on, and procedures for, resale and other
                  transfers of the Notes pursuant to law or regulation relating to the resale or transfer of
                  restricted securities generally.

                          15.    Defaults and Remedies. An "Event of Default" occurs if:

                         (1) The Issuer defaults in the payment of any installment of interest (including
                  applicable Additional Amounts) upon any Note as and when the same shall become due
                  and payable, and continuance of such Default for 30 days;

                         (2) The Issuer defaults in the payment of all or any part of the principal of or
                  premium on any Note as and when the same shall become due and payable either at its
                  Stated Maturity, upon any redemption, by declaration or otherwise;

                          (3) The Issuer defaults in the performance or breach of any covenant of the Issuer
                  in respect of the Notes or the Indenture (other than those described in paragraphs (I) and

                                                          A-15




                                                       121 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 140 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                  (2) above), and continuance of such default or breach for a period of 60 days after there
                  has been given a written notice, by registered or certified mail, to the Issuer by the
                  Trustee or to the Issuer and the Trustee by the Holders of at least 25% in principal
                  amount of the Outstanding Notes affected thereby, specifying such default or breach and
                  requiring it to be remedied and stating that such notice is a notice of default ("Notice of
                  Default") under the Indenture;

                          (4) any present or future Indebtedness of the Issuer or any Significant Subsidiary,
                  other than the Notes, for or in respect of moneys borrowed is declared due and payable
                  prior to its Stated Maturity as the result of any Event of Default (howsoever described);
                  provided that the aggregate amount of the relevant Indebtedness in respect of which the
                  event mentioned in this paragraph will have occurred (which Indebtedness has not been
                  repaid or paid and as to which such default has not been cured or such acceleration has
                  not been rescinded or annulled) exceeds US$75,000,000 or its equivalent;

                          (5) (a) the entry of a decree or order fo        ·n respect of the Issuer by a court
                  having competent jurisdiction in an involunt              nder any applicable bankruptcy,
                  insolvency, rehabilitation or other similar           feet on the date of the Notes or
                  thereafter, or appointing a receiver, Ii            signee, custodian, trustee, sequestrator
                  (or other similar official) of the Issuer       substantial part of its Principal Property, or
                  ordering the winding up or liquidation o       affairs, and the continuance of any such
                  decree or order unstayed and in effect for a period of 60 consecutive days; or

                              (b) the commencement by the Issuer of a voluntary case under any applicable
             bankruptcy, insolvency, rehabilitation or other similar law in effect on the date of the Notes or
             thereafter, or the consent by the Issuer to the entry of an order for relief in an involuntary case
             under any such law or to the appointment of a receiver, liquidator, assignee, custodian, trustee,
             sequestrator (or other similar official) of the Issuer or of any substantial part of its Principal
             Property, or the mailing by the Issuer of an assignment for the benefit of its creditors, or the
             admission by the Issuer in writing of inability to pay its debts generally as they become due,
             or the taking of corporate action by the Issuer in furtherance of any such action.

                          A Default under clause (3) above is not an Event of Default until the Trustee or
           the Holders of at least 25% in principal amount of the Outstanding Notes notify the Issuer of the
           Default and the Issuer does not cure such Default within the time specified after receipt of such
           notice.

                            The Trustee is not to be charged with knowledge of any Default or Event of
           Default or know ledge of any cure of any Default or Event of Default unless either (i) a
           Responsible Officer of the Trustee has actual knowledge of such Default or Event of Default or
           (ii) written notice of such Default or Event of Default has been given to the Trustee by the Issuer
           or any Holder and received by the Trustee.

                         If an Event of Default (other than an Event of Default specified in clause (5)
           above) occurs and is continuing, the Trustee or the Holders of not less than 25% in principal
           amount of the Outstanding Notes may declare all unpaid principal of and premium, if any, and
           accrued and unpaid interest on all Notes to be due and payable immediately, by a notice in


                                                           A-16




                                                        122 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 141 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




           writing to the Issuer (and to the Trustee, if the notice is given by the Holders), stating that such
           notice is an "acceleration notice," and upon any such declaration such amounts shall become due
           and payable immediately. If an Event of Default specified in clause (5) above occurs and is
           continuing, then the principal of and premium, if any, and accrued and unpaid interest on all
           Notes shall become and be immediately due and payable without any declaration or other act on
           the part of the Trustee or any Holder.

                           The Trustee shall be under no obligation to exercise any of its rights or powers
           under the Indenture at the request or direction of the Holders, unless such Holders shall have
           offered to the Trustee indemnity reasonably satisfactory to it. Subject to such provision for the
           indemnification of the Trustee, the Holders of a majority in aggregate principal amount of the
           Outstanding Notes shall have the right to direct the time, method and place of conducting any
           proceeding for any remedy available to the Trustee or exercising any trust or power conferred on
           the Trustee.
                                                                     t\
                          At any time after a declaration of ace      . f@p has been made and before a
          judgment or decree for payment of the money du              en4tbtained by the Trustee as
          hereinafter provided in this Article, the Holder           · rity in principal amount of the
          Outstanding Notes by written notice to the I ·          _ he Trustee may rescind or annul such
          declaration if: (i) the Issuer has paid or de         with the Trustee a sum sufficient to pay (a) all
          overdue interest on Outstanding Notes, (b) all       aid principal of and premium, if any, on the
          Notes that have become due otherwise than by such declaration of acceleration, (c) to the extent
          that payment of such interest on the Notes is lawful, interest on such overdue interest (including
          any Additional Amounts) as provided herein and (d) all sums paid or advanced by the Trustee
          under the Indenture and the reasonable compensation, expenses, disbursements and advances of
          the Trustee, its agents and counsel; and (ii) all Events of Default have been cured or waived as
          provided in Section 6.13 of the Indenture other than the nonpayment of principal that has become
          due solely because of acceleration.

                          No such rescission or annulment referred to in the preceding paragraph shall
           affect any subsequent Default or Event of Default or impair any right consequent thereto.

                          16.    Trustee Dealings with the Issuer. The Trustee in its individual or any other
           capacity, may deal with and collect obligations owed to it by the Issuer or its Affiliates and may
           otherwise deal with the Issuer or its Affiliates with the same rights it would have if it were not
           Trustee.

                      17. Governing Law. THE INDENTURE AND THIS NOTE SHALL BE
           GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
           STATE OF NEW YORK.




                                                          A-17




                                                       123 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 142 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                           18.    No Recourse Against Others. No director, officer, employee, direct or
           indirect shareholder or incorporator, as such, of the Issuer or the Trustee shall have any liability
           for any obligations of the Issuer or the Trustee, respectively, hereunder or the Notes or for any
           claim based on, in respect of or by reason of such obligations or their creation. By accepting a
           Note, each Holder waives and releases all such liability. The waiver and release are part of the
           consideration for the issue of the Notes.

                          19.    CUSIP and ISIN Numbers. Pursuant to a recommendation promulgated by
           the Committee on Uniform Security Identification Proce "es, the Issuer has caused CUSIP or
           ISIN numbers, as applicable, to be printed on the Not         directed the Trustee to use
           CUSIP or ISIN numbers, as applicable, in notices        pt1on as a convenience to Holders.
           No representation is made as to the accuracy of         ers either as printed on the Notes or as
           contained in any notice of redemption and rel·        e placed only on the other identification
           numbers placed thereon.

                          The Issuer shall furnish to any Holder upon written request and without charge a
           copy of the Indenture, which includes the form of this Note. Requests may be made to:

                          SAMARCO MINERA(;AO S.A.
                          Rua Paraiba, 1122, 9th and 10th floors
                          Belo Horizonte, MG 30130-918
                          Brazil




                                                           A-18




                                                        124 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 143 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                          SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

                          The following increases or decreases in this Glo   Note have been made:

            Date of       Amount of decrease    Amount of increase                          Signature of
            Increase or   in Principal          in Principal                                authorized
            Decrease      Amount of this        Amount oft                                  signatory of Trustee
                          Global Note           Global Not




                                                           A-19




                                                         125 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 144 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                       EXHIBIT 3




                                            126 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 145 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                           UNLESS THIS GLOBAL NOTE IS PRESENTED BY AN
               AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A
               NEW YORK LIMITED PURPOSE TRUST COMPANY ("DTC"), TO THE
               COMPANY NAMED HEREIN (THE "COMPANY") OR ITS AGENT FOR
               REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
               CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN
               SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
               REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO.
               OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
               REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
               HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
               WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE &
               CO., HAS AN INTEREST HEREIN.

                          TRANSFERS OF THIS GLOBAL NOTE IN WHOLE SHALL BE
               LIMITED TO TRANSFERS TO A NOMINEE OF DTC OR BY A NOMINEE OF
               DTC TO DTC OR ANOTHER NOMINEE OF DTC OR BY DTC OR ANY SUCH
               NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
               SUCCESSOR DEPOSITARY AND TRANSFER        HIS GLOBAL NOTE IN
               PART SHALL BE LIMITED TOT               IN ACCORDANCE WITH
               THE RESTRICTIONS SET FORT              URE AND REFERRED TO ON·
               THE REVERSE HEREOF.

                          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S.
               SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY
               OTHER SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS
               NOTE, AGREES THAT NEITHER THIS NOTE NOR ANY INTEREST OR
               PARTICIPATION HEREIN MAY BE OFFERED, RESOLD, PLEDGED OR
               OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
               UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
               SUCH REGISTRATION.




                                              A-1



                                            127 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 146 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




               SAMARCO MINERA<;AO S.A.



                                                4.125% Notes due 2022


                                          REGULATION S GLOBAL NOTE

               No. S-1

               CUSIP No. P84050 AA4                                                               Principal Amount
               ISIN No. USP84050AA46                                                              U.S.$500,000,000
               COMMON CODE. 083563745


                               Samarco Mineras;ao S.A., a closely held company incorporated under the
               laws of Brazil (the "Company," which term includes any successor corporation
               hereunder referred to on the reverse hereof), for value    eived, hereby promises to pay
               to CEDE & CO., or registered assigns, U.S.$500,             as adjusted in accordance
               with the Schedule oflncreases and Decrease                    e of this Note, on November
               1, 2022 (the "Principal Payment Date").·                ent and surrender of this Note, on
               such date or dates as the then relevant               may become payable in accordance
               with the provisions hereof and in the Ind

                               Interest on the outstanding principal amount and premium, if any, shall
               be borne at the rate of 4.125% per annum payable semi-annually in arrears on each May
               1 and November 1 of each year ( each such date an "Interest Payment Date"),
               commencing on May 1, 2013 until payment of said principal amount and premium, if
               any, has been made or duly provided for in full together with such other amounts as
               may be payable, all subject to and in accordance with the terms and conditions set forth
               herein and in the Indenture; provided, however, that in the event that the Issuer shall at
               any time default on the payment of principal, premium, if any, interest or such other
               amounts as any may be payable in respect of the Notes, the Issuer shall pay interest on
               overdue principal and premium, if any, at the rate borne by the Notes plus 1% per
               annum, and it shall pay interest on overdue installments of interest at the same rate to
               the extent lawful.

                                 Reference is hereby made to the further provisions of this Note set forth
               on the reverse hereof, which further provisions shall for all purposes have the same
               effect as if set forth at this place.




                                                           A-2




                                                        128 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                        INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 147 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                           Unless the certificate of authentication herein has been executed by the Trustee or
           Authenticating Agent by the manual signature of one of its authorized signatories, this Note shall
           not be entitled to any benefit hereunder or be valid or obligatory for any purpose.

                          IN WITNESS WHEREOF, the Company has caused this Note to be duly
           executed.

           Dated:

                                                                  SAMARCO MINERA<;AO S.A.




           Witnesses:




            By: _ __
           Name:




                                           (Signature Page to Regulation S Global Note)




                                                           129 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 148 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




            TRUSTEE'S          CERTIFICATE    OF
            AUTHENTICATION


            This     is one of the Notes
            referred     to in the within
            mentioned       Indenture.


            THE      BANK     OF   NEW YORK        ON,
            as Trustee




            By:
             Autho       z d Officer




                                                                      O




                                                         130 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 149 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                                4.125% Notes due 2022

                                   TERMS AND CONDITIONS OF THE NOTES

                               This Note is one of a duly authorized issue of 4.125% Notes due 2022 of
               the Issuer. The Notes constitute senior unsecured obligations of the Issuer, initially
               limited to an aggregate principal amount ofU.S.$1,000,000,000, and mature at 100% of
               the principal amount on November 1, 2022 (the "Principal Payment Date"), unless
               earlier redeemed.

                               1.      Indenture. The Notes are, and shall be, issued under an Indenture,
               dated as of October 31, 2012 (the "Indenture"), among Samarco Minera9ao S.A., The
               Bank of New York Mellon, as Trustee, Registrar, Transfer Agent and Paying Agent (the
               "Trustee") and The Bank of New York Mellon Trust (Japan) Ltd., as Principal Paying
               Agent. The terms of the Notes include those stated in the Indenture. The Holders of the
               Notes shall be entitled to the benefit of, be bound by d be deemed to have notice of,
               all provisions of the Indenture. Reference is h            de to the Indenture and all
               supplemental indentures thereto for a sta                   spective rights, limitations of
               rights, duties and immunities thereu                   er, e Trustee, each Agent and the
               Holders of the Notes and the terms                   e Notes, are, and are to be,
               authenticated and delivered. All ter          din this Note that are defined in the
               Indenture shall have the meanings assigned to them in the Indenture. Copies of the
               Indenture and each Global Note shall be available for inspection during normal business
               hours at the offices of the Trustee and each Paying Agent.

                               The Issuer may from time to time, without the consent of the Holders of
               the Notes, create and issue additional Notes having the same terms and conditions as the
               Notes in all respects, except for issue date, issue price and the first payment of interest
               thereon. Additional Notes issued in this manner shall be consolidated with and shall
               form a single series with the previously Outstanding Notes.

                               The Indenture imposes certain limitations on the creation of Mortgages
               by the Issuer or its Subsidiaries and consolidation, merger and certain other transactions
               involving the Issuer. In addition, the Indenture requires the maintenance of the
               existence of the Issuer and its Subsidiaries and includes reporting requirements
               applicable to the Issuer.

                               2.     Interest. The Notes bear interest at the rate per annum shown
               above from October 31, 2012, or from the most recent Interest Payment Date (as
               defined below) to which interest has been paid or provided for, payable semi-annually
               in arrears on May 1 and November 1 of each year ( each such date, an "Interest Payment
               Date"), commencing on May 1, 2013. Interest on the Notes shall be computed on the
               basis of a 360-day year comprised of twelve 30-day months. The Issuer shall pay
               interest on overdue principal and premium, if any, at the rate borne by the Notes plus
               1% per annum, and it shall pay interest on overdue installments of interest at the same
               rate to the extent lawful.

                              3.     Principal. Unless previously redeemed or purchased and


                                                          A-6



                                                      131 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 150 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




               cancelled, the Notes shall be repaid at 100% of the principal amount thereof on the
               Principal Payment Date.

                               4.      Method of Payment. Payments of interest in respect of each Note
               shall be made on each Interest Payment Date to the Person in whose name such Note is
               registered in the Register at the close of business on April 15 or October 15 (whether or
               not a Business Day), as the case may be ( each, a "Record Date"), next preceding such
               Interest Payment Date. Payment of principal and premium, if any, in respect of each
               Note on the Principal Payment Date shall be made to the Person in whose name such
               Note is registered in the Register at the close of business on the day (whether or not a
               Business Day) immediately preceding the Principal Payment Date.

                              Payments of interest, as well as principal and premium, if any, in respect
               of each Note shall be made by U.S. Dollar check drawn on a bank in The City of New
               York and mailed to the Person entitled thereto at its address as it appears in the Register.
               Upon written notice from a Holder of such Note re eived by any Paying Agent at least
               15 Business Days prior to an Interest Payment D        r the Principal Payment Date, as
               the case may be, such payment may be mad~- -            ransfer to a U.S. Dollar account
               maintained by the payee with a bank in                   w York.

                              All payments on this             bject in all cases to any applicable tax or
               other laws and regulations, but witho      Judice to the provisions of Paragraph 6
               hereof. Except as provided in Section     of the Indenture, no fees, commissions or
               expenses shall be charged to the Holders in respect of such payments.

                               If the Payment Date in respect of any Note is not a Business Day at the
               place in which it is presented for payment, the Holder thereof shall not be entitled to
               payment of the amount due until the next succeeding Business Day at such place and
               shall not be entitled to any further interest or other payment in respect of any such
               delay.

                              If the amount of principal or premium, if any, or interest which is due on
               the Notes is not paid in full, the Registrar shall annotate the Register with a record of
               the amount of principal, premium or interest, if any, in fact paid.

                               5.      Registrar, Paying Agent and Transfer Agent.        The Trustee
               shall act as Registrar, Transfer Agent and Paying Agent. The Issuer may appoint and
               change any Registrar, Paying Agent or Transfer Agent without notice. Upon the issue
               of Certificated Notes, the Issuer will appoint and maintain a Luxembourg Paying Agent
               for so long as the Notes are listed on the Luxembourg Stock Exchange and the rules of
               such exchange so require. In such event, an announcement shall be made through the
               Luxembourg Stock Exchange and shall include all material information with respect to
               the delivery of the Certificated Notes, including details of the Luxembourg Paying
               Agent.

                              6.      Additional Amounts. All payments by the Issuer in respect of the
                      Notes shall be made without withholding or deduction for or on account of any
                      and all present or future Taxes by or for the account of the applicable Issuer
                      Jurisdiction (as defined below), unless such withholding or deduction is required
                      by law. If the Issuer is required by the applicable Issuer Jurisdiction to deduct or
                      withhold Taxes, the Issuer will pay to a Holder of a Note or the beneficial owner


                                                           A-7



                                                       132 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                    INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 151 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                    thereof such additional amounts ("Additional Amounts") as may be necessary so
                    that the net amount received by such Holder or beneficial owner will not be less
                    than the amount such Holder or beneficial owner would have received if such
                    Taxes had not been withheld or deducted; provided, however, that the Issuer
                    shall not be required to pay any Additional Amounts for or on account of:

                             (i)    any Taxes that would not have been so imposed, assessed, levied
                    or collected but for the fact that the Holder of the Note (or a fiduciary, settlor,
                    beneficiary, member or shareholder of, or possessor of a power over, such
                    Holder, if such Holder is an estate, trust, partnership or corporation) is or has
                    been a domiciliary, national or resident of, or engaging or having been engaged
                    in a trade or business or maintaining or having maintained a permanent
                    establishment or being or having been physically present in the jurisdiction in
                    which such Taxes have been imposed, assessed, levied or collected or otherwise
                    having or having had some connection with such jurisdiction, other than the
                    mere holding or ownership of, or the collection of principal of, and interest on a
                    Note;

                             (ii)   any Taxes that woul                 been so imposed, assessed, levied
                    or collected but for the fact that .. ,-       esentation is required in order to
                    receive payment, the Note                      more than 30 days after the date on
                    which such payment becam                   payable or was provided for, whichever is
                    later, except to the extent that         older or beneficial owner thereof would have
                    been entitled to Additional Amounts had the Note been presented for payment
                    on any day during such 30-day period;

                            (iii) any Taxes that would not have been so imposed, assessed, levied
                    or collected but for the failure by the Holder or the beneficial owner of the Note
                    to comply (following a written request addressed to the Holder or beneficial
                    owner, as applicable), with any certification, identification or other reporting
                    requirements concerning the nationality, residence or identity of such Holder or
                    beneficial owner or its connection with the applicable Issuer Jurisdiction if
                    compliance is required by statute, regulation or administrative practice of such
                    Issuer Jurisdiction as a condition to relief or exemption from such Taxes;

                           (iv) any estate, inheritance, gift, sales, transfer, excise, personal
                    property or similar Taxes;

                            (v)     any withholding or deduction imposed on a payment to or for the
                    benefit of an individual that is required to be made pursuant to European Union
                    Directive 2003/48/EC, any law implementing this Directive or any other
                    Directive implementing the conclusions of the ECOFIN Council meeting of
                    November 26-27, 2000 on the taxation of savings, or any law implementing or
                    complying with, or introduced in order to conform to, such Directive;

                           (vi)    any withholding or deduction that is imposed on the Note that is
                    presented for payment, where presentation is required, by or on behalf of a
                    Holder who would have been able to avoid such withholding or deduction by
                    presenting such Note to another Paying Agent in a member state of the European
                    Union;



                                                        A-8



                                                     133 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 152 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                             (vii) any Taxes that are payable otherwise than by deduction or
                      withholding from payments on or in respect of the Note; or

                              (viii) any combination of the above.

                               The Issuer will also pay any present or future stamp, court or
               documentary taxes or any other excise taxes, charges or similar levies which arise in
               any jurisdiction from or through which payment is made or on behalf of the Issuer
               (including the jurisdiction of the Paying Agent) on the execution, delivery, registrations,
               or the making of payments in respect of the Notes and the Indenture, excluding any
               such taxes, charges or similar levies imposed by any jurisdiction outside of any Issuer
               Jurisdiction.

                               No Additional Amounts shall be paid in respect of any payment in
               respect of the Notes to any Holder or beneficial owner of the Notes that is a fiduciary, a
               partnership, a limited liability company or any Perso other than the sole beneficial
               owner of such payment to the extent such paym, ,            Id be required by the laws of the
               Issuer Jurisdiction to be included in the inc9 ,,             rposes of a beneficiary or
               settlor with respect to such fiduciary, am ···          uch partnership, an interest holder
               in such limited liability company or ·                 ner that would not have been
               entitled to such amounts had such hen            , ettlor, member, interest holder or
               beneficial owner been the Holder of sue        otes.

                               If requested in writing by the Trustee, the Issuer shall use reasonable
               efforts to obtain certified copies of tax receipts evidencing the payment of any Taxes so
               withheld or deducted from the Issuer Jurisdiction's taxing authority imposing such tax,
               and if certified copies are unavailable, the Issuer shall use reasonable efforts to obtain
               other evidence satisfactory to the Trustee, and the Trustee shall make such certified
               copies or other evidence available to the Holders or the Paying Agents, upon request to
               the Trustee.

                               7.      No Conversion. The Notes shall not be convertible into any
               securities of the Issuer or any of their Affiliates.

                               8.     Open Market Purchases. The Issuer or any of their Affiliates may
               at any time purchase Notes in the open market or otherwise at any price. All Notes so
               purchased and Notes that have been redeemed (i) may not be resold, except in
               compliance with applicable requirements or exemptions under any relevant securities
               and other laws and (ii) at the option of the Issuer, may be delivered to the Trustee for
               cancellation or remain Outstanding.

                               9.     Redemption.

                                (a) Except as described in Section 3.1 and Section 3.8 of the
                 Indenture and this Paragraph 9, the Notes may not be redeemed prior to their Stated
                 Maturity.

                                 (b) The Notes shall be redeemable, at the option of the Issuer or any
                 successor, in whole, but not in part, upon giving not less than 30 nor more than 60
                 days' notice to the Holders at any time, at 100% of the principal amount thereof, plus
                 accrued and unpaid interest thereon, to, but excluding, the Redemption Date, if, as a


                                                           A-9




                                                        134 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 153 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                 result of any change in, expiration of or amendment to the laws of the Issuer
                 Jurisdiction ( or of any political subdivision or taxing authority thereof or therein) or
                 any regulations or rulings promulgated thereunder or any change in the official
                 interpretation or official application of such laws, regulations or rulings, or any
                 change in the official application or interpretation of, or any execution of or
                 amendment to, any treaty or treaties affecting taxation to which the Issuer
                 Jurisdiction (or such political subdivision or taxing authority) is a party, which
                 change, amendment, expiration or treaty becomes effective on or after October 31,
                 2012, the Issuer is or would be obligated on the next succeeding due date for a
                 payment with respect to the Notes to pay Additional Amounts in excess of those
                 attributable to Brazilian withholding tax on the basis of a statutory rate of 15%, and
                 such obligation cannot be avoided by the use of reasonable measures available to the
                 Issuer; provided, however (i) no such notice of redemption shall be given earlier than
                 90 days prior to the earliest date on which the Issuer or any successor, as the case
                 may be, would be obligated to pay such Additional Amounts and (ii) at the time such
                 notice of redemption is given, such obligatio o pay such Additional Amounts
                 remains in effect.

                               Prior to giving any noti          mp 10n pursuant to the preceding
               paragraph, the Issuer or any succes              ·ver to the Trustee an Officer's
               Certificate stating that the Issuer i           effect such redemption and setting forth a
               statement of facts showing that the       tions precedent to the right of redemption have
               occurred. The Trustee shall accept sue certificate as sufficient evidence of the
               satisfaction of the conditions precedent set forth in clauses (i) and (ii) of the preceding
               paragraph of this Paragraph 9(b), in which event it shall be conclusive and binding on
               the Holders.

                                 (c) The Notes shall be redeemable, at the option of the Issuer, in
                 whole or in part, at any time and from time to time, at a Redemption Price equal to
                 the greater of the following amounts, plus accrued and unpaid interest on the
                 principal amount of the Notes to be redeemed, to the Redemption Date:

                                   (i)   100% of the principal amount of the Notes to be redeemed; and

                                   (ii) as determined by the Independent Investment Banker, the sum
                      of the present values of the applicable Remaining Scheduled Payments,
                      discounted to the Redemption Date on a semi-annual basis (assuming a 360-day
                      year consisting of twelve 30-day months or in the case of an incomplete month,
                      the number of days elapsed) at the Treasury Rate plus 35 basis points.

                             For purposes of this Paragraph 9(c), the following terms have the
               following meanings:

                             "Treasury Rate" means, with respect to any Redemption Date, the rate
               per annum equal to the semi-annual equivalent yield to maturity or interpolated maturity
               (on a day count basis) of the Comparable Treasury Issue, assuming a price for the
               Comparable Treasury Issue (expressed as a percentage of its principal amount) equal to
               the Comparable Treasury Price for such Redemption Date.

                              "Comparable Treasury Issue" means the United States Treasury security
               selected by the Independent Investment Banker having an actual or interpolated


                                                          A-10



                                                       135 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 154 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




               maturity comparable to the remaining term of the Notes to be redeemed that would be
               utilized, at the time of selection and in accordance with customary financial practice, in
               pricing new issues of corporate debt securities of comparable maturity to the remaining
               term of the Notes.

                              "Comparable Treasury Price" means, with respect to any Redemption
               Date, (A) the arithmetic average of the Reference Treasury Dealer Quotations for such
               Redemption Date, after excluding the highest and lowest of such Reference Treasury
               Dealer Quotations, or (B) if the Independent Investment Banker for the Notes obtains
               fewer than four such Reference Treasury Dealer Quotations, the arithmetic average of
               all Reference Treasury Dealer Quotations for such Redemption Date.

                             "Independent Investment Banker" means one of the Reference Treasury
               Dealers appointed by the Issuer.

                             "Reference Treasury Dealer Quotations" means, with respect to each
               Reference Treasury Dealer and any Redemption Dat      e arithmetic average, as
               determined by the Independent Investment Ban            bid and asked prices for the
               Comparable Treasury Issue (expressed in eac              rcentage of its principal
               amount) quoted in writing to the Indepen           ent Banker by such Reference
               Treasury Dealer at 3:30 p.m., New York           on the third Business Day preceding
               such Redemption Date.

                               "Reference Treasury Dealer" means each of Citigroup Global Capital
               Markets Inc., HSBC Securities (USA) Inc. and J.P. Morgan Securities LLC, their
               respective successors and two other nationally recognized investment banking firms that
               are Primary Treasury Dealers specified from time to time by the Issuer; provided,
               however, that if any of the foregoing shall cease to be a primary U.S. Government
               securities dealer in the United States (a "Primary Treasury Dealer"), the Issuer shall
               substitute therefor another nationally recognized investment banking firm that is a
               Primary Treasury Dealer.

                              "Remaining Scheduled Payments" means, with respect to each Note to
               be redeemed, the remaining scheduled payments of the principal thereof and interest
               thereon that would be due after the applicable Redemption Date but for such
               redemption; provided, however, that, if such Redemption Date is not an Interest
               Payment Date, the amount of the next succeeding scheduled interest payment thereon
               will be reduced by the amount of interest accrued thereon to such Redemption Date.

                                (d) Notice of any redemption will be given in accordance with
                 Section 11.2 of the Indenture at least 30 days but not more than 60 days before the
                 Redemption Date. Unless the Issuer defaults in the payment of the Redemption
                 Price, on and after any Redemption Date, interest will cease to accrue on the Notes or
                 any portion thereof called for redemption.

                                 (e) If a Change of Control Repurchase Event occurs, unless the
                 Issuer has exercised its option to redeem the Notes under Section 3.1 and Paragraph 9
                 of the Notes, the Issuer shall make an offer to each Holder of Notes to repurchase all
                 or any part of the Holder's Notes pursuant to the offer described below (the "Offer to
                 Purchase") at a price in cash (the "Offer to Purchase Payment") equal to 101 % of the
                 principal amount thereof plus accrued and unpaid interest thereon and Additional


                                                          A-11



                                                       136 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 155 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                 Amounts, if any, to, but not including, the Offer to Purchase Payment Date. Within
                 30 days following any Change of Control Repurchase Event or, at the option of the
                 Issuer, prior to any Change of Control, but after the public announcement of the
                 Change of Control, the Issuer will give notice as described in Section 11.2 of the
                 Indenture, to each Holder (with a copy to the Trustee) containing the information
                 specified in Section 3.S(a) of the Indenture.

                              (i) On the Business Day prior to the Offer to Purchase Payment Date,
                      the Issuer shall, to the extent lawful, deposit with a Paying Agent an amount
                      equal to the aggregate Offer to Purchase Payment in respect of all Notes or
                      portions thereof so tendered;

                              (ii) On the Offer to Purchase Payment Date following a Change of
                      Control Repurchase Event, the Issuer will, to the extent lawful, (I) accept for
                      payment for all Notes properly tendered and not withdrawn pursuant to the Offer
                      to Purchase and (II) deliver, or cause to be delivered, to the Trustee for
                      cancellation the Notes so accepted togetqe vith an Officer's Certificate stating
                      that such Notes or portions thereof ha ,.       tendered to and purchased by the
                      Issuer.                               /

                              (iii) Notwithstandi                   (a) of the Indenture or this Paragraph
                      9(e), the Issuer shall not be r           make an Offer to Purchase upon a
                      Change of Control Repurchase         nt that results in a Below Investment Grade
                      Ratings Event if (i) a third party makes an offer to purchase in the manner, at the
                      times and otherwise in compliance with the requirements set forth in this
                      Paragraph 10 applicable to an Offer to Purchase made by the Issuer and such
                      third party purchases all Notes properly tendered and not withdrawn under such
                      offer, or (ii) a notice of redemption for all Outstanding Notes has been given
                      pursuant to Section 3 .4 of the Indenture, unless and until there is a default in
                      payment of the applicable Redemption Price. Notwithstanding anything to the
                      contrary contained herein or in the Notes, an Offer to Purchase may be made in
                      advance of a Change of Control Repurchase Event, conditioned upon the
                      consummation of such Change of Control, if a definitive agreement is in place
                      for the Change of Control at the time the Offer to Purchase is made.

                              (iv) The Issuer will comply with Rule 14e-1 under the Exchange Act
                      (to the extent applicable) and all other applicable laws in making any Offer to
                      Purchase. To the extent that the provisions of any securities laws or regulations
                      conflict with the provisions of the Indenture, the Issuer shall comply with the
                      applicable securities laws and regulations and shall not be deemed to have
                      breached its obligations under Section 3.8 of the Indenture or this Paragraph 9(e)
                      of the Notes by virtue thereof

                              10.     Denominations; Transfer; Exchange.The Notes are in fully
               registered form without coupons attached in minimum denominations ofU.S.$200,000
               and integral multiples ofU.S.$1,000 in excess thereof. A Holder may transfer or
               exchange Notes in accordance with the Indenture. The Trustee or Transfer Agent, as
               the case may be, may require a Holder, among other things, to furnish appropriate
               endorsements and transfer documents and to pay any taxes and fees required by law or
               permitted by the Indenture.


                                                         A-12



                                                      137 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 156 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                              The Trustee or Transfer Agent, as the case may be, need not register the
               transfer or exchange of any Notes for a period of 15 days preceding a Redemption Date
               or between a Record Date and the related Payment Date.

                               11.   Persons Deemed Owners. The registered Holder of this Note may
               be treated as the owner thereof for all purposes.

                               12.   Unclaimed Money. Subject to applicable law, the Trustee and
               each Paying Agent shall pay to the Issuer upon request any monies held by them for the
               payment of principal, premium, if any, or interest that remains unclaimed for two years,
               and thereafter, Holders entitled to such monies must look to the Issuer for payment as
               general creditors.

                                13.    Defeasance. Subject to the terms of the Indenture, the Issuer at
               any time may terminate some or all of their obligations under the Indenture or the Notes
               if the Issuer irrevocably deposits in trust with the T stee money or Government
               Obligations sufficient for the payment of princ· '       and interest on all the
               Outstanding Notes to and including the date                designated by the Issuer on or
               prior to the date of the deposit of such m /          overnment Obligations.

                               14.     Amendment"               ~ect to certain exceptions set forth in the
               Indenture or the Notes may be amende          upplemented with the written consent of the
               Holders of at least a majority in principal amount of the Outstanding Notes, and an
               existing Default or Event of Default and its consequences or compliance with Sections
               4.6(a), (b) and (c), and 4.8 of the Indenture may be waived with the consent of the
               Holders of at least a majority in principal amount of the Outstanding Notes. However,
               without the consent of each Holder affected thereby, an amendment may not:

                              (v)    change the rate or time for payment of interest on any Note;

                              (vi)   change the principal or Stated Maturity of any Note;

                             (vii) reduce the principal amount of or interest on any Note or
                      Additional Amounts payable with respect thereto or reduce the amount payable
                      thereon in the event of redemption or Default;

                             (viii) change the currency of payment of principal of or interest on any
                      Note or Additional Amounts payable with respect thereto;

                              (ix)   change the obligation of the Issuer to pay Additional Amounts;

                            (x) impair the right to institute suit for the enforcement of any such
                      payment on or with respect to any Note;

                              (xi) waive a Default on the payment of principal, premium, if any, and
                      interest on the Notes or the Indenture;

                              (xii) reduce the principal amount of Notes whose Holders must consent
                      to any amendment, supplement or waiver;

                             (xiii) reduce the aggregate principal amount of any Note Outstanding
                      necessary to modify or amend the Indenture or any such Notes or to waive any

                                                          A-13



                                                       138 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 157 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                      future compliance or past Default or reduce the quorum requirements or the
                      percentage of aggregate principal amount of any Notes outstanding required for
                      the adoption of any action at a meeting of holders of such Notes or reduce the
                      percentage of the aggregate principal amount of such Notes outstanding
                      necessary to rescind or annul any declaration of the principal of and all accrued
                      and unpaid interest on any Notes to be due and payable.

                             The Issuer and the Trustee may, without notice to or the consent or vote
               of any Holder of the Notes, amend or supplement the Indenture or the Notes, for the
               following purposes:

                              (xiv) to cure any ambiguity or to correct or supplement any provision
                      contained in the Indenture which may be defective or inconsistent with any other
                      provision contained therein or to make such other provision in regard to matters
                      or questions arising under the Indenture as the Issuer may deem necessary or
                      desirable and which will not adversely affect e interests of the Holders of the
                      Notes in any material respect (provided,         y modification or amendment to
                      conform language in the Indenture to              ·ng in the section "Description
                      of the Notes" in the final Offering ·         dum relating to the Notes dated
                      October 26, 2012 shall be dee                versely affect the interests of the
                      Holders of the Notes in any m             ect);

                              (xv) to convey, transfer, assign, mortgage or pledge to the Trustee as
                      security for the Notes any property or assets;

                               (xvi) to add to the covenants of the Issuer, such further covenants,
                      restrictions, conditions or provisions for the protection of the Holders of Notes,
                      and to make the occurrence, or the occurrence and continuance, of a Default in
                      any such additional covenants, restrictions, conditions or provisions an Event of
                      Default under the Indenture permitting the enforcement of all or any of the
                      several remedies provided in the Indenture or the Notes; provided that, in respect
                      of any such additional covenant, restriction, condition or provision, such
                      supplemental indenture may provide for a particular period of grace after
                      Default (which may be shorter or longer than that allowed in the case of other
                      Defaults) or may limit the remedies available to the Trustee upon such an Event
                      of Default or may limit the right of Holders of a majority in aggregate principal
                      amount of the applicable Outstanding Notes to waive such an Event of Default;

                             (xvii) to evidence and provide for the acceptance of appointment of a
                      successor Trustee, Principal Paying Agent, Registrar or Transfer Agent, as the
                      case may be; or

                              (xviii) to modify the restrictions on, and procedures for, resale and
                      other transfers of the Notes pursuant to law or regulation relating to the resale or
                      transfer of restricted securities generally.

                              15.    Defaults and Remedies. An "Event of Default" occurs if:

                              (1) The Issuer defaults in the payment of any installment of interest
                      (including applicable Additional Amounts) upon any Note as and when the same
                      shall become due and payable, and continuance of such Default for 30 days;


                                                         A-14



                                                       139 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 158 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                              (2) The Issuer defaults in the payment of all or any part of the principal
                      of or premium on any Note as and when the same shall become due and payable
                      either at its Stated Maturity, upon any redemption, by declaration or otherwise;

                              (3) The Issuer defaults in the performance or breach of any covenant of
                      the Issuer in respect of the Notes or the Indenture (other than those described in
                      paragraphs (1) and (2) above), and continuance of such default or breach for a
                      period of 60 days after there has been given a written notice, by registered or
                      certified mail, to the Issuer by the Trustee or to the Issuer and the Trustee by the
                      Holders of at least 25% in principal amount of the Outstanding Notes affected
                      thereby, specifying such default or breach and requiring it to be remedied and
                      stating that such notice is a notice of default ("Notice of Default") under the
                      Indenture;

                              (4) any present or future Indebtedness of the Issuer or any Significant
                      Subsidiary, other than the Notes, for or in respect of moneys borrowed is
                      declared due and payable prior to its Stated Matu 'ty as the result of any Event
                      of Default (howsoever described); provided t,h          aggregate amount of the
                      relevant Indebtedness in respect of which                entioned in this paragraph
                      will have occurred (which Indebtedne                een repaid or paid and as to
                      which such default has not been c                 cceleration has not been
                      rescinded or annulled) exceeds U               00 or its equivalent;

                              (5) (a) the entry of a decree or order for relief in respect of the Issuer by
                      a court having competent jurisdiction in an involuntary case under any
                      applicable bankruptcy, insolvency, rehabilitation or other similar law in effect
                      on the date of the Notes or thereafter, or appointing a receiver, liquidator,
                      assignee, custodian, trustee, sequestrator (or other similar official) of the Issuer
                      or any substantial part of its Principal Property, or ordering the winding up or
                      liquidation of its affairs, and the continuance of any such decree or order
                      unstayed and in effect for a period of 60 consecutive days; or

                                 (b) the commencement by the Issuer of a voluntary case under any
                 applicable bankruptcy, insolvency, rehabilitation or other similar law in effect on the
                 date of the Notes or thereafter, or the consent by the Issuer to the entry of an order for
                 relief in an involuntary case under any such law or to the appointment of a receiver,
                 liquidator, assignee, custodian, trustee, sequestrator (or other similar official) of the
                 Issuer or of any substantial part of its Principal Property, or the mailing by the Issuer
                 of an assignment for the benefit of its creditors, or the admission by the Issuer in
                 writing of inability to pay its debts generally as they become due, or the taking of
                 corporate action by the Issuer in furtherance of any such action.

                               A Default under clause (3) above is not an Event of Default until the
               Trustee or the Holders of at least 25% in principal amount of the Outstanding Notes
               notify the Issuer of the Default and the Issuer does not cure such Default within the time
               specified after receipt of such notice.

                              The Trustee is not to be charged with knowledge of any Default or Event
               of Default or knowledge of any cure of any Default or Event of Default unless either (i)
               a Responsible Officer of the Trustee has actual knowledge of such Default or Event of



                                                          A-15



                                                       140 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 159 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




               Default or (ii) written notice of such Default or Event of Default has been given to the
               Trustee by the Issuer or any Holder and received by the Trustee.

                              If an Event of Default ( other than an Event of Default specified in clause
               (5) above) occurs and is continuing, the Trustee or the Holders of not less than 25% in
               principal amount of the Outstanding Notes may declare all unpaid principal of and
               premium, if any, and accrued and unpaid interest on all Notes to be due and payable
               immediately, by a notice in writing to the Issuer (and to the Trustee, if the notice is
               given by the Holders), stating that such notice is an "acceleration notice," and upon any
               such declaration such amounts shall become due and payable immediately. If an Event
               of Default specified in clause (5) above occurs and is continuing, then the principal of
               and premium, if any, and accrued and unpaid interest on all Notes shall become and be
               immediately due and payable without any declaration or other act on the part of the
               Trustee or any Holder.

                                                                       on to exercise any of its rights or
               powers under the Indenture at the request or             of the Holders, unless such
               Holders shall have offered to the Trustee ·            r ·sonably satisfactory to it.
               Subject to such provision for the inde               f the Trustee, the Holders of a
               majority in aggregate principal amo               utstanding Notes shall have the right to
               direct the time, method and place of c       ting any proceeding for any remedy
               available to the Trustee or exercising any trust or power conferred on the Trustee.

                               At any time after a declaration of acceleration has been made and before
               a judgment or decree for payment of the money due has been obtained by the Trustee as
               hereinafter provided in this Article, the Holders of a majority in principal amount of the
               Outstanding Notes by written notice to the Issuer and the Trustee may rescind or annul
               such declaration if: (i) the Issuer has paid or deposited with the Trustee a sum
               sufficient to pay (a) all overdue interest on Outstanding Notes, (b) all unpaid principal
               of and premium, if any, on the Notes that have become due otherwise than by such
               declaration of acceleration, (c) to the extent that payment of such interest on the Notes is
               lawful, interest on such overdue interest (including any Additional Amounts) as
               provided herein and ( d) all sums paid or advanced by the Trustee under the Indenture
               and the reasonable compensation, expenses, disbursements and advances of the Trustee,
               its agents and counsel; and (ii) all Events of Default have been cured or waived as
               provided in Section 6.13 of the Indenture other than the nonpayment of principal that
               has become due solely because of acceleration.

                               No such rescission or annulment referred to in the preceding paragraph
               shall affect any subsequent Default or Event of Default or impair any right consequent
               thereto.

                              16.    Trustee Dealings with the Issuer. The Trustee in its individual or
               any other capacity, may deal with and collect obligations owed to it by the Issuer or its
               Affiliates and may otherwise deal with the Issuer or its Affiliates with the same rights it
               would have if it were not Trustee.

                           17.  Governing Law. THE INDENTURE AND THIS NOTE SHALL
               BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
               THE STA TE OF NEW YORK.



                                                          A-16



                                                       141 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 160 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                               18.     No Recourse Against Others. No director, officer, employee,
               direct or indirect shareholder or incorporator, as such, of the Issuer or the Trustee shall
               have any liability for any obligations of the Issuer or the Trustee, respectively,
               hereunder or the Notes or for any claim based on, in respect of or by reason of such
               obligations or their creation. By accepting a Note, each Holder waives and releases all
               such liability. The waiver and release are part of the consideration for the issue of the
               Notes.

                               19.    CUSIP and ISIN Numbers. Pursuant to a recommendation
               promulgated by the Committee on Uniform Security Identification Procedures, the
               Issuer has caused CUSIP or ISIN numbers, as applicable, to be printed on the Notes and
               has directed the Trustee to use CUSIP or ISIN numbers, as applicable, in notices of
               redemption as a convenience to Holders. No represe ation is made as to the accuracy
               of such numbers either as printed on the Notes or     tained in any notice of
               redemption and reliance may be placed only o            identification numbers placed
               thereon.

                             The Issuer shall furnis               Ider upon written request and without
               charge a copy of the Indenture, which in       es the form of this Note. Requests may be
               made to:

                              SAMARCO MINERA<;AO S.A.
                              Rua Paraiba, 1122, 9th and 10th floors
                              Belo Horizonte, MG 30130-918
                              Brazil




                                                          A-17



                                                        142 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 161 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                         SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

                         The following increases or decreases in this Global Note have been made:

                Date of       Amount of decrease    Amount of increas          ipal Amount       Signature of
                Increase or   in Principal          in Principal                 Global Note     authorized
                Decrease      Amount of this        Amount                following such         signatory of Trustee
                              Global Note           Global                decrease or increase




                                                          A-18



                                                       143 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 162 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                       EXHIBIT 4




                                            144 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 163 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                           UNLESS THIS GLOBAL NOTE IS PRESENTED BY AN
               AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A
               NEW YORK LIMITED PURPOSE TRUST COMPANY ("DTC"), TO THE
               COMPANY NAMED HEREIN (THE "COMPANY") OR ITS AGENT FOR
               REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
               CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN
               SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
               REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO.
               OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
               REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
               HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
               WRONGFUL INASMUCH AS THE REGISTE D OWNER HEREOF, CEDE &
               CO., HAS AN INTEREST HEREIN.

                          TRANSFERS OFT               OTE IN WHOLE SHALL BE
               LIMITED TO TRANSFERS T            E OF DTC OR BY A NOMINEE OF
               DTC TO DTC OR ANOTHER            OF DTC OR BY DTC OR ANY SUCH
               NOMINEE TO A SUCCESSOR      OSIT ARY OR A NOMINEE OF SUCH
               SUCCESSOR DEPOSITARY AND TRANSFERS OF THIS GLOBAL NOTE IN
               PART SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH
               THE RESTRICTIONS SET FORTH IN THE INDENTURE AND REFERRED TO ON
               THE REVERSE HEREOF.

                          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S.
               SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY.
               OTHER SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS
               NOTE, AGREES THAT NEITHER THIS NOTE NOR ANY INTEREST OR
               PARTICIPATION HEREIN MAY BE OFFERED, RESOLD, PLEDGED OR
               OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
               UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
               SUCH REGISTRATION.




                                            145 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 164 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




               SAMARCO MINERA~AO S.A.



                                                 4.125% Notes due 2022


                                          REGULATION S GLOBAL NOTE

               No. S-2

               CUSIP No. P84050 AA4                                                               Principal Amount
               ISIN No. USP84050AA46                                                               U.S.$10,505,000
               COMMON CODE. 083563745


                               Samarco Minera9ao S.A., a closely held company incorporated under the
               laws of Brazil (the "Company," which term includes any successor corporation
               hereunder referred to on the reverse hereof), for valu received, hereby promises to pay
               to CEDE & CO., or registered assigns, U.S.$10,5         0, as adjusted in accordance with
               the Schedule oflncreases and Decreases on t               of this Note, on November 1,
               2022 (the "Principal Payment Date") u o                  and surrender of this Note, on
               such date or dates as the then releva                 may become payable in accordance
               with the provisions hereof and in the

                               Interest on the outstanding principal amount and premium, if any, shall
               be borne at the rate of 4.125% per annum payable semi-annually in arrears on each May
               1 and November 1 of each year ( each such date an "Interest Payment Date"),
               commencing on May 1, 2013 until payment of said principal amount and premium, if
               any, has been made or duly provided for in full together with such other amounts as
               may be payable, all subject to and in accordance with the terms and conditions set forth
               herein and in the Indenture; provided, however, that in the event that the Issuer shall at
               any time default on the payment of principal, premium, if any, interest or such other
               amounts as any may be payable in respect of the Notes, the Issuer shall pay interest on
               overdue principal and premium, if any, at the rate borne by the Notes plus 1% per
               annum, and it shall pay interest on overdue installments of interest at the same rate to
               the extent lawful.

                                 Reference is hereby made to the further provisions of this Note set forth
               on the reverse hereof, which further provisions shall for all purposes have the same
               effect as if set forth at this place.




                                                        146 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                                           INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 165 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                           Unless the certificate of authentication herein has been executed by the Trustee or
           Authenticating Agent by the manual signature of one of its authorized signatories, this Note shall
           not be entitled to any benefit hereunder or be valid or obligatory for any purpose.

                          IN WITNESS WHEREOF, the Company has caused this Note to be duly
           executed.

           Dated:




                                                                  By:
                                                                        Naine:
                                                                        Title: c:         r.. '.)Fc.1Jt It'.¥'.- c   t..




                                                                  By.N~
                                                                        Title:                  Cf-\1ff r1N~NC.-1Pn., or-(!·1u,;~



           Witnesses:




            By: _ _ _ _ _ _ _ _ _ _ __
            Name:




                                           (Signature Page to Regulation S Global Note)




                                                           147 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 166 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




             TRUSTEE'
                             S Cl?KTIFICATE   OF
            AUTHENTICATION


            This     is one of the Notes
            referred     to in the within
            mentioned       Indenture.


            THE      BANK     OF   NEW YORK        LON,
            as Trustee




            By:
             Autho       7 d Officer




                                                                       O




                                                          148 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 167 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                                 4.125% Notes due 2022

                                    TERMS AND CONDITIONS OF THE NOTES

                              This Note is one of a duly authorized issue of 4.125% Notes due 2022 of
               the Issuer. The Notes constitute senior unsecured obligations of the Issuer, initially
               limited to an aggregate principal amount ofU.S.$1,000,000,000, and mature at 100% of
               the principal amount on November 1, 2022 (the "Principal Payment Date"), unless
               earlier redeemed.

                               1.      Indenture. The Notes are, and shall be, issued under an Indenture,
               dated as of October 31, 2012 (the "Indenture"), among Samarco Minera9ao S.A., The
               Bank of New York Mellon, as Trustee, Registrar, Transfer Agent and Paying Agent (the
               "Trustee") and The Bank of New York Mell~              ust (Japan) Ltd., as Principal Paying
               Agent. The terms of the Notes include tho                in the Indenture. The Holders of the
               Notes shall be entitled to the benefit of, b ·             and be deemed to have notice of,
               all provisions of the Indenture. Refer               eby made to the Indenture and all
               supplemental indentures thereto for               nt of the respective rights, limitations of
               rights, duties and immunities there               e Issuer, the Trustee, each Agent and the
               Holders of the Notes and the terms u           hich the Notes, are, and are to be,
               authenticated and delivered. All terms used in this Note that are defined in the
               Indenture shall have the meanings assigned to them in the Indenture. Copies of the
               Indenture and each Global Note shall be available for inspection during normal business
               hours at the offices of the Trustee and each Paying Agent.

                               The Issuer may from time to time, without the consent of the Holders of
               the Notes, create and issue additional Notes having the same terms and conditions as the
               Notes in all respects, except for issue date, issue price and the first payment of interest
               thereon. Additional Notes issued in this manner shall be consolidated with and shall
               form a single series with the previously Outstanding Notes.

                               The Indenture imposes certain limitations on the creation of Mortgages
               by the Issuer or its Subsidiaries and consolidation, merger and certain other transactions
               involving the Issuer. In addition, the Indenture requires the maintenance of the
               existence of the Issuer and its Subsidiaries and includes reporting requirements
               applicable to the Issuer.                     ·

                               2.     Interest. The Notes bear interest at the rate per annum shown
               above from October 31, 2012, or from the most recent Interest Payment Date (as
               defined below) to which interest has been paid or provided for, payable semi-annually
               in arrears on May 1 and November 1 of each year (each such date, an "Interest Payment
               Date"), commencing on May 1, 2013. Interest on the Notes shall be computed on the
               basis of a 360-day year comprised of twelve 30-day months. The Issuer shall pay
               interest on overdue principal and premium, if any, at the rate borne by the Notes plus
               1% per annum, and it shall pay interest on overdue installments of interest at the same
               rate to the extent lawful.

                              3.      Principal. Unless previously redeemed or purchased and




                                                        149 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 168 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




               cancelled, the Notes shall be repaid at 100% of the principal amount thereof on the
               Principal Payment Date.

                               4.      Method of Payment. Payments of interest in respect of each Note
               shall be made on each Interest Payment Date to the Person in whose name such Note is
               registered in the Register at the close of business on April 15 or October 15 (whether or
               not a Business Day), as the case may be (each, a "Record Date"), next preceding such
               Interest Payment Date. Payment of principal and premium, if any, in respect of each
               Note on the Principal Payment Date shall be made to the Person in whose name such
               Note is registered in the Register at the close of business on the day (whether or not a
               Business Day) immediately preceding the Principal Payment Date.

                              Payments of interest, as well as principal and premium, if any, in respect
               of each Note shall be made by U.S. Dollar check drawn on a bank in The City of New
               York and mailed to the Person entitled thereto at its address as it appears in the Register.
               Upon written notice from a Holder of such Note received by any Paying Agent at least
               15 Business Days prior to an Interest Payment Date o he Principal Payment Date, as
               the case may be, such payment may be made by w·             fer to a U.S. Dollar account
               maintained by the payee with a bank in The Cit

                              All payments on this Note are          n all cases to any applicable tax or
               other laws and regulations, but without p           the provisions of Paragraph 6
               hereof. Except as provided in Section 2.8        Indenture, no fees, commissions or
               expenses shall be charged to the Holders in respect of such payments.

                               If the Payment Date in respect of any Note is not a Business Day at the
               place in which it is presented for payment, the Holder thereof shall not be entitled to
               payment of the amount due until the next succeeding Business Day at such place and
               shall not be entitled to any further interest or other payment in respect of any such
               delay.

                              If the amount of principal or premium, if any, or interest which is due on
               the Notes is not paid in full, the Registrar shall annotate the Register with a record of
               the amount of principal, premium or interest, if any, in fact paid.

                               5.      Registrar, Paying Agent and Transfer Agent.        The Trustee
               shall act as Registrar, Transfer Agent and Paying Agent. The Issuer may appoint and
               change any Registrar, Paying Agent or Transfer Agent without notice. Upon the issue
               of Certificated Notes, the Issuer will appoint and maintain a Luxembourg Paying Agent
               for so long as the Notes are listed on the Luxembourg Stock Exchange and the rules of
               such exchange so require. In such event, an announcement shall be made through the
               Luxembourg Stock Exchange and shall include all material information with respect to
               the delivery of the Certificated Notes, including details of the Luxembourg Paying
               Agent.

                              6.     Additional Amounts. All payments by the Issuer in respect of the
                      Notes shall be made without withholding or deduction for or on account of any
                      and all present or future Taxes by or for the account of the applicable Issuer
                      Jurisdiction (as defined below), unless such withholding or deduction is required
                      by law. If the Issuer is required by the applicable Issuer Jurisdiction to deduct or
                      withhold Taxes, the Issuer will pay to a Holder of a Note or the beneficial owner




                                                       150 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 169 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                     thereof such additional amounts ("Additional Amounts") as may be necessary so
                     that the net amount received by such Holder or beneficial owner will not be less
                     than the amount such Holder or beneficial owner would have received if such
                     Taxes had not been withheld or deducted; provided, however, that the Issuer
                     shall not be required to pay any Additional Amounts for or on account of:

                              (i)    any Taxes that would not have been so imposed, assessed, levied
                     or collected but for the fact that the Holder of the Note (or a fiduciary, settlor,
                     beneficiary, member or shareholder of, or possessor of a power over, such
                     Holder, if such Holder is an estate, trust, partnership or corporation) is or has
                     been a domiciliary, national or resident of, or engaging or having been engaged
                     in a trade or business or maintaining or having maintained a permanent
                     establishment or being or having been physically present in the jurisdiction in
                     which such Taxes have been imposed, assessed, levied or collected or otherwise
                     having or having had some connection with such jurisdiction, other than the
                     mere holding or ownership of, or the collectio of principal of, and interest on a
                     Note;                                           ·

                              (ii)   any Taxes that would no          een so imposed, assessed, levied
                     or collected but for the fact that, whe'       ation is required in order to
                     receive payment, the Note was pre~           re than 30 days after the date on
                     which such payment became due ·             le or was provided for, whichever is
                     later, except to the extent that the     or beneficial owner thereof would have
                     been entitled to Additional Amounts had the Note been presented for payment
                     on any day during such 30-day period;

                             (iii)  any Taxes that would not have been so imposed, assessed, levied
                     or collected but for the failure by the Holder or the beneficial owner of the Note
                     to comply (following a written request addressed to the Holder or beneficial
                     owner, as applicable), with any certification, identification or other reporting
                     requirements concerning the nationality, residence or identity of such Holder or
                     beneficial owner or its connection with the applicable Issuer Jurisdiction if
                     compliance is required by statute, regulation or administrative practice of such
                     Issuer Jurisdiction as a condition to relief or exemption from such Taxes;

                            (iv)    any estate, inheritance, gift, sales, transfer, excise, personal
                     property or similar Taxes;

                             (v)     any withholding or deduction imposed on a payment to or for the
                     benefit of an individual that is required to be made pursuant to European Union
                     Directive 2003/48/EC, any law implementing this Directive or any other
                     Directive implementing the conclusions of the ECOFIN Council meeting of
                     November 26-27, 2000 on the taxation of savings, or any law implementing or
                     complying with, or introduced in order to conform to, such Directive;

                            (vi) any withholding or deduction that is imposed on the Note that is
                     presented for payment, where presentation is required, by or on behalf of a
                     Holder who would have been able to avoid such withholding or deduction by
                     presenting such Note to another Paying Agent in a member state of the European
                     Union;




                                                      151 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 170 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                             (vii) any Taxes that are payable otherwise than by deduction or
                      withholding from payments on or in respect of the Note; or

                              (viii) any combination of the above.

                               The Issuer will also pay any present or future stamp, court or
               documentary taxes or any other excise taxes, charges or similar levies which arise in
               any jurisdiction from or through which payment is made or on behalf of the Issuer
               (including the jurisdiction of the Paying Agent) on the execution, delivery, registrations,
               or the making of payments in respect of the Notes and the Indenture, excluding any
               such taxes, charges or similar levies imposed by any jurisdiction outside of any Issuer
               Jurisdiction.

                               No Additional Amounts shall be paid in respect of any payment in
               respect of the Notes to any Holder or beneficial owner of the Notes that is a fiduciary, a
               partnership, a limited liability company or any Person other than the sole beneficial
               owner of such payment to the extent such payment would be required by the laws of the
               Issuer Jurisdiction to be included in the income for tax urposes of a beneficiary or
               settlor with respect to such fiduciary, a member of su     rtnership, an interest holder
               in such limited liability company or a beneficial ow         would not have been
               entitled to such amounts had such beneficiary, se
               beneficial owner been the Holder of such Not

                                If requested in writing by th         , the Issuer shall use reasonable
               efforts to obtain certified copies of tax receip     dencing the payment of any Taxes so
               withheld or deducted from the Issuer Jurisdiction's taxing authority imposing such tax,
               and if certified copies are unavailable, the Issuer shall use reasonable efforts to obtain
               other evidence satisfactory to the Trustee, and the Trustee shall make such certified
               copies or other evidence available to the Holders or the Paying Agents, upon request to
               the Trustee.

                               7.      No Conversion. The Notes shall not be convertible into any
               securities of the Issuer or any of their Affiliates.

                               8.     Open Market Purchases. The Issuer or any of their Affiliates may
               at any time purchase Notes in the open market or otherwise at any price. All Notes so
               purchased and Notes that have been redeemed (i) may not be resold, except in
               compliance with applicable requirements or exemptions under any relevant securities
               and other laws and (ii) at the option of the Issuer, may be delivered to the Trustee for
               cancellation or remain Outstanding.

                              9.     Redemption.

                                (a) Except as described in Section 3.1 and Section 3.8 of the
                 Indenture and this Paragraph 9, the Notes may not be redeemed prior to their Stated
                 Maturity.

                                 (b) The Notes shall be redeemable, at the option of the Issuer or any
                 successor, in whole, but not in part, upon giving not less than 30 nor more than 60
                 days' notice to the Holders at any time, at 100% of the principal amount thereof, plus
                 accrued and unpaid interest thereon, to, but excluding, the Redemption Date, if, as a




                                                       152 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 171 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                  result of any change in, expiration of or amendment to the laws of the Issuer
                  Jurisdiction ( or of any political subdivision or taxing authority thereof or therein) or
                  any regulations or rulings promulgated thereunder or any change in the official
                  interpretation or official application of such laws, regulations or rulings, or any
                  change in the official application or interpretation of, or any execution of or
                  amendment to, any treaty or treaties affecting taxation to which the Issuer
                  Jurisdiction (or such political subdivision or taxing authority) is a party, which
                  change, amendment, expiration or treaty becomes effective on or after October 31,
                  2012, the Issuer is or would be obligated on the next succeeding due date for a
                  payment with respect to the Notes to pay Additional Amounts in excess of those
                  attributable to Brazilian withholding tax on the basis of a statutory rate of 15%, and
                  such obligation cannot be avoided by the use of reasonable measures available to the
                  Issuer; provided, however (i) no such notice of redemption shall be given earlier than
                  90 days prior to the earliest date on which the Issuer or any successor, as the case
                  may be, would be obligated to pay such Additional Amounts and (ii) at the time such
                  notice of redemption is given, such obligation to pa       ch Additional Amounts
                  remains in effect.

                                Prior to giving any notice of red          ursuant to the preceding
               paragraph, the Issuer or any successor shall               e Trustee an Officer's
               Certificate stating that the Issuer is entitled          ch redemption and setting forth a
               statement of facts showing that the condition        edent to the right of redemption have
               occurred. The Trustee shall accept such certificate as sufficient evidence of the
               satisfaction of the conditions precedent set forth in clauses (i) and (ii) of the preceding
               paragraph of this Paragraph 9(b), in which event it shall be conclusive and binding on
               the Holders.

                                 (c) The Notes shall be redeemable, at the option of the Issuer, in
                 whole or in part, at any time and from time to time, at a Redemption Price equal to
                 the greater of the following amounts, plus accrued and unpaid interest on the
                 principal amount of the Notes to be redeemed, to the Redemption Date:

                                    (i)   100% of the principal amount of the Notes to be redeemed; and

                                   (ii) as determined by the Independent Investment Banker, the sum
                      of the present values of the applicable Remaining Scheduled Payments,
                      discounted to the Redemption Date on a semi-annual basis (assuming a 360-day
                      year consisting of twelve 30-day months or in the case of an incomplete month,
                      the number of days elapsed) at the Treasury Rate plus 35 basis points.

                            For purposes of this Paragraph 9(c), the following terms have the
               following meanings:

                             "Treasury Rate" means, with respect to any Redemption Date, the rate
               per annum equal to the semi-annual equivalent yield to maturity or interpolated maturity
               (on a day count basis) of the Comparable Treasury Issue, assuming a price for the
               Comparable Treasury Issue (expressed as a percentage of its principal amount) equal to
               the Comparable Treasury Price for such Redemption Date.

                              "Comparable Treasury Issue" means the United States Treasury security
               selected by the Independent Investment Banker having an actual or interpolated




                                                       153 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 172 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




               maturity comparable to the remaining term of the Notes to be redeemed that would be
               utilized, at the time of selection and in accordance with customary financial practice, in
               pricing new issues of corporate debt securities of comparable maturity to the remaining
               term of the Notes.

                              "Comparable Treasury Price" means, with respect to any Redemption
               Date, (A) the arithmetic average of the Reference Treasury Dealer Quotations for such
               Redemption Date, after excluding the highest and lowest of such Reference Treasury
               Dealer Quotations, or (B) if the Independent Investment Banker for the Notes obtains
               fewer than four such Reference Treasury Dealer Quotations, the arithmetic average of
               all Reference Treasury Dealer Quotations for such Redemption Date.

                             "Independent Investment Banker" means one of the Reference Treasury
               Dealers appointed by the Issuer.

                             "Reference Treasury Dealer Quotaf     " means, with respect to each
               Reference Treasury Dealer and any Redemptio           e arithmetic average, as
               determined by the Independent InvestmentBa            e bid and asked prices for the
               Comparable Treasury Issue (expressed in e         s a percentage of its principal
               amount) quoted in writing to the Indepe        stment Banker by such Reference
               TreasuryDealer at 3:30 p.m., New Yor         e, on the third Business Day preceding
               such Redemption Date.

                               "Reference Treasury Dealer" means each of Citigroup Global Capital
               Markets Inc., HSBC Securities (USA) Inc. and J.P. Morgan Securities LLC, their
               respective successors and two other nationally recognized investment banking firms that
               are Primary Treasury Dealers specified from time to time by the Issuer; provided,
               however, that if any of the foregoing shall cease to be a primary U.S. Government
               securities dealer in the United States (a "Primary Treasury Dealer"), the Issuer shall
               substitute therefor another nationally recognized investment banking firm that is a
               Primary Treasury Dealer.

                              "Remaining Scheduled Payments" means, with respect to each Note to
               be redeemed, the remaining scheduled payments of the principal thereof and interest
               thereon that would be due after the applicable Redemption Date but for such
               redemption; provided, however, that, if such Redemption Date is not an Interest
               Payment Date, the amount of the next succeeding scheduled interest payment thereon
               will be reduced by the amount of interest accrued thereon to such Redemption Date.

                                (d) Notice of any redemption will be given in accordance with
                 Section 11.2 of the Indenture at least 30 days but not more than 60 days before the
                 Redemption Date. Unless the Issuer defaults in the payment of the Redemption
                 Price, on and after any Redemption Date, interest will cease to accrue on the Notes or
                 any portion thereof called for redemption.

                                 ( e) If a Change of Control Repurchase Event occurs, unless the
                 Issuer has exercised its option to redeem the Notes under Section 3.1 and Paragraph 9
                 of the Notes, the Issuer shall make an offer to each Holder of Notes to repurchase all
                 or any part of the Holder's Notes pursuant to the offer described below (the "Offer to
                 Purchase") at a price in cash (the "Offer to Purchase Payment") equal to 101 % of the
                 principal amount thereof plus accrued and unpaid interest thereon and Additional




                                                       154 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 173 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                 Amounts, if any, to, but not including, the Offer to Purchase Payment Date. Within
                 30 days following any Change of Control Repurchase Event or, at the option of the
                 Issuer, prior to any Change of Control, but after the public announcement of the
                 Change of Control, the Issuer will give notice as described in Section 11.2 of the
                 Indenture, to each Holder (with a copy to the Trustee) containing the information
                 specified in Section 3.8(a) of the Indenture.

                              (i) On the Business Day prior to the Offer to Purchase Payment Date,
                      the Issuer shall, to the extent lawful, deposit with a Paying Agent an amount
                      equal to the aggregate Offer to Purchase Payment in respect of all Notes or
                      portions thereof so tendered;

                              (ii) On the Offer to Purchase Payment Date following a Change of
                      Control Repurchase Event, the Issuer will, to the extent lawful, (I) accept for
                      payment for all Notes properly tendered and not withdrawn pursuant to the Offer
                      to Purchase and (II) deliver, or cause to be delivered, to the Trustee for
                      cancellation the Notes so accepted together vith an Officer's Certificate stating
                      that such Notes or portions thereof have        tendered to and purchased by the
                      Issuer.

                              (iii) Notwithstanding Se                ) of the Indenture or this Paragraph
                      9(e), the Issuer shall not be req ·           ke an Offer to Purchase upon a
                      Change of Control Repurchase               at results in a Below Investment Grade
                      Ratings Event if (i) a third party       s an offer to purchase in the manner, at the
                      times and otherwise in compliance with the requirements set forth in this
                      Paragraph 10 applicable to an Offer to Purchase made by the Issuer and such
                      third party purchases all Notes properly tendered and not withdrawn under such
                      offer, or (ii) a notice of redemption for all Outstanding Notes has been given
                      pursuant to Section 3 .4 of the Indenture, unless and until there is a default in
                      payment of the applicable Redemption Price. Notwithstanding anything to the
                      contrary contained herein or in the Notes, an Offer to Purchase may be made in
                      advance of a Change of Control Repurchase Event, conditioned upon the
                      consummation of such Change of Control, if a definitive agreement is in place
                      for the Change of Control at the time the Offer to Purchase is made.

                              (iv) The Issuer will comply with Rule 14e-1 under the Exchange Act
                      (to the extent applicable) and all other applicable laws in making any Offer to
                      Purchase. To the extent that the provisions of any securities laws or regulations
                      conflict with the provisions of the Indenture, the Issuer shall comply with the
                      applicable securities laws and regulations and shall not be deemed to have
                      breached its obligations under Section 3.8 of the Indenture or this Paragraph 9(e)
                      of the Notes by virtue thereof.

                              10.     Denominations; Transfer; Exchange.The Notes are in fully
               registered form without coupons attached in minimum denominations ofU.S.$200,000
               and integral multiples of U.S.$1,000 in excess thereof. A Holder may transfer or
               exchange Notes in accordance with the Indenture. The Trustee or Transfer Agent, as
               the case may be, may require a Holder, among other things, to furnish appropriate
               endorsements and transfer documents and to pay any taxes and fees required by law or
               permitted by the Indenture.




                                                       155 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 174 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                              The Trustee or Transfer Agent, as the case may be, need not register the
               transfer or exchange of any Notes for a period of 15 days preceding a Redemption Date
               or between a Record Date and the related Payment Date.

                               11.   Persons Deemed Owners. The registered Holder of this Note may
               be treated as the owner thereof for all purposes.

                               12.   Unclaimed Money. Subject to applicable law, the Trustee and
               each Paying Agent shall pay to the Issuer upon request any monies held by them for the
               payment of principal, premium, if any, or interest that remains unclaimed for two years,
               and thereafter, Holders entitled to such monies must look to the Issuer for payment as
               general creditors.

                                13.    Defeasance. Subject to the terms of the Indenture, the Issuer at
               any time may terminate some or all of their obligatiot · under the Indenture or the Notes
               if the Issuer irrevocably deposits in trust with the T, ·    money or Government
               Obligations sufficient for the payment of princip             mterest on all the
               Outstanding Notes to and including the date ir            y designated by the Issuer on or
               prior to the date of the deposit of such mone             nment Obligations.

                               14.     Amendment; Waive            t to certain exceptions set forth in the
               Indenture or the Notes may be amended or su emented with the written consent of the
               Holders of at least a majority in principal amount of the Outstanding Notes, and an
               existing Default or Event of Default and its consequences or compliance with Sections
               4.6(a), (b) and (c), and 4.8 of the Indenture may be waived with the consent of the
               Holders of at least a majority in principal amount of the Outstanding Notes. However,
               without the consent of each Holder affected thereby, an amendment may not:

                              (v)    change the rate or time for payment of interest on any Note;

                              (vi)   change the principal or Stated Maturity of any Note;

                             (vii) reduce the principal amount of or interest on any Note or
                      Additional Amounts payable with respect thereto or reduce the amount payable
                      thereon in the event of redemption or Default;

                             (viii) change the currency of payment of principal of or interest on any
                      Note or Additional Amounts payable with respect thereto;

                              (ix)   change the obligation of the Issuer to pay Additional Amounts;

                            (x) impair the right to institute suit for the enforcement of any such
                      payment on or with respect to any Note;

                              (xi) waive a Default on the payment of principal, premium, if any, and
                      interest on the Notes or the Indenture;

                              (xii) reduce the principal amount of Notes whose Holders must consent
                      to any amendment, supplement or waiver;

                             (xiii) reduce the aggregate principal amount of any Note Outstanding
                      necessary to modify or amend the Indenture or any such Notes or to waive any




                                                       156 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 175 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                      future compliance or past Default or reduce the quorum requirements or the
                      percentage of aggregate principal amount of any Notes outstanding required for
                      the adoption of any action at a meeting of holders of such Notes or reduce the
                      percentage of the aggregate principal amount of such Notes outstanding
                      necessary to rescind or annul any declaration of the principal of and all accrued
                      and unpaid interest on any Notes to be due and payable.

                             The Issuer and the Trustee may, without notice to or the consent or vote
               of any Holder of the Notes, amend or supplement the Indenture or the Notes, for the
               following purposes:

                              (xiv) to cure any ambiguity or to correct or supplement any provision
                      contained in the Indenture which may be defective or inconsistent with any other
                      provision contained therein or to make such other provision in regard to matters
                      or questions arising under the Indenture as the Issuer may deem necessary or
                      desirable and which will not adversely affec ' e interests of the Holders of the
                      Notes in any material respect (provided, t ..         modification or amendment to
                      conform language in the Indenture to t.                g in the section "Description
                      of the Notes" in the final Offering               um relating to the Notes dated
                      October 26, 2012 shall be deemed n                rsely affect the interests of the
                      Holders of the Notes in any mat               t);

                              (xv) to convey, transfer, as n, mortgage or pledge to the Trustee as
                      security for the Notes any property or assets;

                               (xvi) to add to the covenants of the Issuer, such further covenants,
                      restrictions, conditions or provisions for the protection of the Holders of Notes,
                      and to make the occurrence, or the occurrence and continuance, of a Default in
                      any such additional covenants, restrictions, conditions or provisions an Event of
                      Default under the Indenture permitting the enforcement of all or any of the
                      several remedies provided in the Indenture or the Notes; provided that, in respect
                      of any such additional covenant, restriction, condition or provision, such
                      supplemental indenture may provide for a particular period of grace after
                      Default (which may be shorter or longer than that allowed in the case of other
                      Defaults) or may limit the remedies available to the Trustee upon such an Event
                      of Default or may limit the right of Holders of a majority in aggregate principal
                      amount of the applicable Outstanding Notes to waive such an Event of Default;

                             (xvii) to evidence and provide for the acceptance of appointment of a
                      successor Trustee, Principal Paying Agent, Registrar or Transfer Agent, as the
                      case may be; or

                              (xviii) to modify the restrictions on, and procedures for, resale and
                      other transfers of the Notes pursuant to law or regulation relating to the resale or
                      transfer of restricted securities generally.

                              15.    Defaults and Remedies. An "Event of Default" occurs if:

                              ( 1) The Issuer defaults in the payment of any installment of interest
                      (including applicable Additional Amounts) upon any Note as and when the same
                      shall become due and payable, and continuance of such Default for 30 days;




                                                      157 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                         INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 176 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                              (2) The Issuer defaults in the payment of all or any part of the principal
                      of or premium on any Note as and when the same shall become due and payable
                      either at its Stated Maturity, upon any redemption, by declaration or otherwise;

                              (3) The Issuer defaults in the performance or breach of any covenant of
                      the Issuer in respect of the Notes or the Indenture (other than those described in
                      paragraphs (1) and (2) above), and continuance of such default or breach for a
                      period of 60 days after there has been given a written notice, by registered or
                      certified mail, to the Issuer by the Trustee or to the Issuer and the Trustee by the
                      Holders of at least 25% in principal amount of the Outstanding Notes affected
                      thereby, specifying such default or breach and requiring it to be remedied and
                      stating that such notice is a notice of default ("Notice of Default") under the
                      Indenture;

                              (4) any present or future Indebtedness of the Issuer or any Significant
                      Subsidiary, other than the Notes, for or in respect of moneys borrowed is
                      declared due and payable prior to its Stated Maturity as the result of any Event
                      of Default (howsoever described); provided t · t the aggregate amount of the
                      relevant Indebtedness in respect of which         ent mentioned in this paragraph
                      will have occurred (which Indebtednes               en repaid or paid and as to
                      which such default has not been cu              acceleration has not been
                      rescinded or annulled) exceeds               , 0 or its equivalent;

                              ( 5) ( a) the entry of a deer     order for relief in respect of the Issuer by
                      a court having competent jurisdiction in an involuntary case under any
                      applicable bankruptcy, insolvency, rehabilitation or other similar law in effect
                      on the date of the Notes or thereafter, or appointing a receiver, liquidator,
                      assignee, custodian, trustee, sequestrator (or other similar official) of the Issuer
                      or any substantial part of its Principal Property, or ordering the winding up or
                      liquidation of its affairs, and the continuance of any such decree or order
                      unstayed and in effect for a period of 60 consecutive days; or

                                 (b) the commencement by the Issuer of a voluntary case under any
                 applicable bankruptcy, insolvency, rehabilitation or other similar law in effect on the
                 date of the Notes or thereafter, or the consent by the Issuer to the entry of an order for
                 relief in an involuntary case under any such law or to the appointment of a receiver,
                 liquidator, assignee, custodian, trustee, sequestrator (or other similar official) of the
                 Issuer or of any substantial part of its Principal Property, or the mailing by the Issuer
                 of an assignment for the benefit of its creditors, or the admission by the Issuer in
                 writing of inability to pay its debts generally as they become due, or the taking of
                 corporate action by the Issuer in furtherance of any such action.

                               A Default under clause (3) above is not an Event of Default until the
               Trustee or the Holders of at least 25% in principal amount of the Outstanding Notes
               notify the Issuer of the Default and the Issuer does not cure such Default within the time
               specified after receipt of such notice.

                              The Trustee is not to be charged with knowledge of any Default or Event
               of Default or knowledge of any cure of any Default or Event of Default unless either (i)
               a Responsible Officer of the Trustee has actual knowledge of such Default or Event of




                                                        158 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                      INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 177 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




               Default or ( ii) written notice of such Default or Event of Default has been given to the
               Trustee by the Issuer or any Holder and received by the Trustee.

                              If an Event of Default ( other than an Event of Default specified in clause
               (5) above) occurs and is continuing, the Trustee or the Holders of not less than 25% in
               principal amount of the Outstanding Notes may declare all unpaid principal of and
               premium, if any, and accrued and unpaid interest on all Notes to be due and payable
               immediately, by a notice in writing to the Issuer (and to the Trustee, if the notice is
               given by the Holders), stating that such notice is an "acceleration notice," and upon any
               such declaration such amounts shall become due and payable immediately. If an Event
               of Default specified in clause (5) above occurs and is continuing, then the principal of
               and premium, if any, and accrued and unpaid interest on all Notes shall become and be
               immediately due and payable without any declaration or other act on the part of the
               Trustee or any Holder.

                               The Trustee shall be under no obligation to exercise any of its rights or
               powers under the Indenture at the request or directio of the Holders, unless such
               Holders shall have offered to the Trustee indemni        onably satisfactory to it.
               Subject to such provision for the indeninificati           rustee, the Holders of a
               majority in aggregate principal amount oft             ding Notes shall have the right to
               direct the time, method and place of cond              roceeding for any remedy
               available to the Trustee or exercising a            ower conferred on the Trustee.

                               At any time after a declaration of acceleration has been made and before
               a judgment or decree for payment of the money due has been obtained by the Trustee as
               hereinafter provided in this Article, the Holders of a majority in principal amount of the
               Outstanding Notes by written notice to the Issuer and the Trustee may rescind or annul
               such declaration if: (i) the Issuer has paid or deposited with the Trustee a sum
               sufficient to pay (a) all overdue interest on Outstanding Notes, (b) all unpaid principal
               of and premium, if any, on the Notes that have become due otherwise than by such
               declaration of acceleration, (c) to the extent that payment of such interest on the Notes is
               lawful, interest on such overdue interest (including any Additional Amounts) as
               provided herein and (d) all sums paid or advanced by the Trustee under the Indenture
               and the reasonable compensation, expenses, disbursements and advances of the Trustee,
               its agents and counsel; and (ii) all Events of Default have been cured or waived as
               provided in Section 6.13 of the Indenture other than the nonpayment of principal that
               has become due solely because of acceleration.

                               No such rescission or annulment referred to in the preceding paragraph
               shall affect any subsequent Default or Event of Default or impair any right consequent
               thereto.

                              16.    Trustee Dealings with the Issuer. The Trustee in its individual or
               any other capacity, may deal with and collect obligations owed to it by the Issuer or its
               Affiliates and may otherwise deal with the Issuer or its Affiliates with the same rights it
               would have if°it were not Trustee.

                          17.  Governing Law. THE INDENTURE AND THIS NOTE SHALL
               BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
               THE STATE OF NEW YORK.




                                                       159 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                       INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 178 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                               18.     No Recourse Against Others. No director, officer, employee,
               direct or indirect shareholder or incorporator, as such, of the Issuer or the Trustee shall
               have any liability for any obligations of the Issuer or the Trustee, respectively,
               hereunder or the Notes or for any claim based on, in respect of or by reason of such
               obligations or their creation. By accepting a Note, each Holder waives and releases all
               such liability. The waiver and release are part of the consideration for the issue of the
               Notes.

                               19.                            Pursuant to a recommendation
               promulgated by the Committee on Unifo              Identification Procedures, the
               Issuer has caused CUSIP or ISIN num          pplicable, to be printed on the Notes and
               has directed the Trustee to use CUS          umbers, as applicable, in notices of
               redemption as a convenience to H           representation is made as to the accuracy
               of such numbers either as printed      otes or as contained in any notice of
               redemption and reliance may be place only on the other identification numbers placed
               thereon.

                             The Issuer shall furnish to any Holder upon written request and without
               charge a copy of the Indenture, which includes the form of this Note. Requests may be
               made to:

                              SAMARCO MINERA<;:'.AO S.A.
                              Rua Paraiba, 1122, 9th and 10th floors
                              Belo Horizonte, MG 30130-918
                              Brazil




                                                       160 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                        INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 179 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                         SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE

                         The following increases or decreases i   '•s Global Note have been made:

                Date of       Amount of decrease                     se   Principal Amount       Signature of
                Increase or   in Principal                                of this Global Note    authorized
                Decrease      Amount of this                              following such         signatory of Trustee
                              Global Note                                 decrease or increase




                                                        161 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 180 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020




                                       EXHIBIT 5




                                            162 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                    INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 181 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020

                                                                              New York               Paris
                                                                              Northern California    Madrid
                                                                              Washington DC          Hong Kong
                                                                              São Paulo              Beijing
                                                                              London                 Tokyo




           Timothy Graulich

           Davis Polk & Wardwell LLP   212 450 4639 tel
           450 Lexington Avenue        timothy.graulich@davispolk.com
           New York, NY 10017




           August 31, 2020

           Re:     Acceleration Notice and Reservation of Rights

           Samarco S.A.
           Rua Paraíba, 1122
           9th and 10th Floors
           Belo Horizonte, MG 30130-918
           Brazil
           Attention: Leonardo Gandara
           Facsimile: +55 31 3269-8601

           Ladies and Gentlemen:

           I write on behalf of the Bank of New York Mellon, which serves as Trustee under that certain
           Indenture, dated as of October 31, 2012, among the Samarco Mineração S.A. (the“Company”),
           as Issuer, the Bank of New York Mellon, as Trustee, Registrar, Transfer Agent and Paying
           Agent, and the Bank of New York Mellon Trust (Japan), Ltd., as Principal Paying Agent (the
           “Indenture”). The Bank of New York Mellon is represented by Davis Polk & Wardwell LLP in this
           matter.

           Please note that an Event of Default has occurred with respect to the 4.125% senior notes due
           2022 (the “Notes”), and is continuing under Section 6.1(1) of the Indenture due to default in
           payment of interest (including applicable Additional Amounts) as and when the same became
           due and payable in November 2016, and continuance of such Default for 30 days (the “Specified
           Event of Default”).

           Pursuant to Section 6.2 of the Indenture and this Letter, which shall constitute an acceleration
           notice for the purposes of Section 6.2, the Bank of New York Mellon, as Trustee, hereby declares
           all unpaid principal of, and accrued and unpaid interest on all Notes to be due and payable
           immediately. The Bank of New York Mellon, as Trustee, hereby demands that you make
           immediate payment to the Bank of New York Mellon, as Trustee, of the amounts specified in this
           paragraph, without further notice or demand. The Bank of New York Mellon, as Trustee,
           expressly reserves any and all rights and remedies available under the Indenture.

           This Letter may be executed and delivered by facsimile with the same force and effect as if it
           were manually executed and delivered.

                                              [signature page follows]




                                                          163 of 164
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                             INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                4    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 182 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020

                                                            2              August 31, 2020


            Regards,




            Timothy Graulich, Davis Polk & Wardwell
            On behalf of the Bank of New York Mellon, as Trustee




            cc:   The Bank of New York Mellon
                  240 Greenwich Street,
                  New York, New York 10286
                  USA
                  Attn: International Corporate
                  Trust Telephone: (212) 815-
                  5218
                  Facsimile: (212) 815-5802/5803

                  and

                  BHP Group plc
                  BHP Group Ltd.
                  171 Collins Street
                  Melbourne Victoria 3000
                  Australia
                  Attn: Peter Beavan, CFO

                  and

                  Vale S.A.
                  Praia de Botafogo, 186 – Salas 501 a 1901
                  Botafogo – Rio de Janeiro/RJ – Brazil
                  CEP: 22250-145
                  Attn: Luciano Siani Pires, Executive Director




                                                      164 of 164
Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 183 of 189




                 Exhibit A
                  Part 5
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                                                                     INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 184 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020
                                                                                                                                                                      UCS-840
                                                    REQUEST FOR JUDICIAL INTERVENTION                                                                            (rev. 07/29/2019)

                                                    SUPREME
                                                   _______________                  NEW YORK
                                                                   COURT, COUNTY OF _______________
                                         Index No: _______________                       Date Index Issued: _______________                                  For Court Use Only:
 CAPTION          Enter the complete case caption. Do not use et al or et ano. If more space is needed, attach a caption rider sheet.                            IAS Entry Date

 THE BANK OF NEW YORK MELLON, solely in its capacity as trustee for 4.125% Notes due 2022 issued by Samarco
 Mineração S.A.
                                                                                                                                Plaintiff(s)/Petitioner(s)       Judge Assigned
 -against-

 SAMARCO MINERAÇÃO S.A.
                                                                                                                                                                  RJI Filed Date


                                                                                                                         Defendant(s)/Respondent(s)
 NATURE OF ACTION OR PROCEEDING                   Check only one box and specify where indicated.
 COMMERICIAL                                                                         MATRIMONIAL
     Business Entity (includes corporations, partnerships, LLCs, LLPs, etc.)             Contested
     Contract                                                                            NOTE: If there are children under the age of 18, complete and attach the
     Insurance (where insurance company is a party, except arbitration)                  MATRIMONIAL RJI ADDENDUM (UCS-840M).
     UCC (includes sales and negotiable instruments)                                     For Uncontested Matrimonial actions, use the Uncontested Divorce RJI (UD-13).
     Other Commercial (specify): _____________________________________________ TORTS
 NOTE: For Commercial Division assignment requests pursuant to 22 NYCRR 202.70(d),       Asbestos
 complete and attach the COMMERCIAL DIVISION RJI ADDENDUM (UCS-840C).                    Child Victims Act
 REAL PROPERTY         Specify how many properties the application includes: _______     Environmental (specify): _______________________________________________
     Condemnation                                                                        Medical, Dental or Podiatric Malpractice
     Mortgage Foreclosure (specify):             Residential        Commercial           Motor Vehicle
     Property Address: ____________________________________________________              Products Liability (specify): ____________________________________________
     NOTE: For Mortgage Foreclosure actions involving a one to four-family,              Other Negligence (specify): ____________________________________________
     owner-occupied residential property or owner-occupied condominium,                  Other Professional Malpractice (specify): _________________________________
     complete and attach the FORECLOSURE RJI ADDENDUM (UCS-840F).                        Other Tort (specify): __________________________________________________
     Tax Certiorari                                                                  SPECIAL PROCEEDINGS
     Tax Foreclosure                                                                     CPLR Article 75 (Arbitration) [see NOTE in COMMERCIAL section]
     Other Real Property (specify): ___________________________________________          CPLR Article 78 (Body or Officer)
 OTHER MATTERS                                                                           Election Law
     Certificate of Incorporation/Dissolution      [see NOTE in COMMERCIAL section]      Extreme Risk Protection Order
     Emergency Medical Treatment                                                         MHL Article 9.60 (Kendra’s Law)
     Habeas Corpus                                                                       MHL Article 10 (Sex Offender Confinement-Initial)
     Local Court Appeal                                                                  MHL Article 10 (Sex Offender Confinement-Review)
     Mechanic’s Lien                                                                     MHL Article 81 (Guardianship)
     Name Change                                                                         Other Mental Hygiene (specify): ________________________________________
     Pistol Permit Revocation Hearing                                                    Other Special Proceeding (specify): ______________________________________
     Sale or Finance of Religious/Not-for-Profit Property
     Other (specify): ______________________________________________________
 STATUS OF ACTION OR PROCEEDING                       Answer YES or NO for every question and enter additional information where indicated.
                                                                                         YES        NO
 Has a summons and complaint or summons with notice been filed?                                             If yes, date filed:      09/02/2020
                                                                                                                                   ___________________
 Has a summons and complaint or summons with notice been served?                                            If yes, date served: ___________________
 Is this action/proceeding being filed post-judgment?                                                       If yes, judgment date: ___________________
 NATURE OF JUDICIAL INTERVENTION                      Check one box only and enter additional information where indicated.
      Infant’s Compromise
      Extreme Risk Protection Order Application
      Note of Issue/Certificate of Readiness
      Notice of Medical, Dental or Podiatric Malpractice Date Issue Joined: ___________________
                                                                             Motion for Summary Judgment in Lieu of Complaint
      Notice of Motion                                   Relief Requested: ______________________________                        Return Date: ___________________
      Notice of Petition                                 Relief Requested: ______________________________                        Return Date: ___________________
      Order to Show Cause                                Relief Requested: ______________________________                        Return Date: ___________________
      Other Ex Parte Application                         Relief Requested: ______________________________
      Poor Person Application
      Request for Preliminary Conference
      Residential Mortgage Foreclosure Settlement Conference
      Writ of Habeas Corpus
      Other (specify): ____________________________________________________________________________
                                                                                         1 of 2
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                                                                                              INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                5    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 185 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020
 RELATED CASES                List any related actions. For Matrimonial cases, list any related criminal or Family Court cases. If none, leave blank.
                              If additional space is required, complete and attach the RJI ADDENDUM (UCS-840A).
 Case Title                                               Index/Case Number                Court                                      Judge (if assigned)              Relationship to instant case




 PARTIES                      For parties without an attorney, check the “Un-Rep” box and enter the party’s address, phone number and email in the space provided.
                              If additional space is required, complete and attach the RJI ADDENDUM (UCS-840A).
 Un- Parties                                                              Attorneys and Unrepresented Litigants                                                        Issue Joined            Insurance Carriers
 Rep List parties in same order as listed in the For represented parties, provide attorney’s name, firm name, address, phone and                                       For each defendant,     For each defendant,
     caption and indicate roles (e.g., plaintiff, email. For unrepresented parties, provide party’s address, phone and email.                                          indicate if issue has   indicate insurance
     defendant, 3rd party plaintiff, etc.)                                                                                                                             been joined.            carrier, if applicable.
     Name: The Bank of New York Mellon, solely in its capacity as trustee
                                                                          Antonio Perez-Marques; Davis Polk & Wardwell LLP (450 Lexington Avenue, New York, New York
     Role(s):
                                                              10017); (212) 450-4000; antonio.perez@davispolk.com
                                                                                                                                                                            YES        NO
                  Plaintiff
       Name: Samarco Mineração S.A.
                                                              Douglas Deutsch; Clifford Chance US LLP; 31 West 52nd Street, New York, New York; (212)
       Role(s):
                                                              878-4935; douglas.deutsch@cliffordchance.com
                                                                                                                                                                            YES        NO
                  Defendant
       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

       Name:
       Role(s):                                                                                                                                                             YES        NO

  I AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR PROCEEDINGS,
      EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS ACTION OR PROCEEDING.


             09/02/2020
 Dated: ___________________                                                                                                     /s/ Antonio Perez-Marques
                                                                                                                   _______________________________________________________
                                                                                                                                             Signature
                    4168571
   ________________________________________________________                     Antonio Perez-Marques
                                                             _______________________________________________________
                   Attorney Registration Number                                      Print Name
                                                        2 of 2
Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 186 of 189




                 Exhibit A
                  Part 6
FILED: NEW YORK COUNTY CLERK 09/02/2020 06:58 PM                                                                      INDEX NO. 654214/2020
                                                                                                                                   Print Form
NYSCEF DOC. NO. Case
                6    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 187 of 189
                                                                      RECEIVED  NYSCEF: 09/02/2020
   SUPREM E COURT OF THE STATE OF NEW YORK                                                                                             U C S -840C
                                                                                                                                         3/2011

   COUNTY OF New  York
              _______________________________
   __________________________________________________x                             Index No. __________________________________
   THE BANK OF NEW YORK MELLON, solely in its capacity as trustee f                RJI No. (if any) _____________________________
                                                   Plaintiff(s)/Petitioner(s)
    -against-
   SAMARCO MINERAÇÃO S.A.                                                          COMMERCIAL DIVISION
                                                   Defendant(s)/Respondent(s)      Request for Judicial Intervention Addendum
   __________________________________________________x
   COM PLETE W HERE APPLICABLE [add additional pages if needed]:
   Plaintiff/Petitioner’s cause(s) of action [check all that apply]:
   G     Breach of contract or fiduciary duty, fraud, misrepresentation, business tort (e.g. unfair competition), or statutory and/or common
         law violation where the breach or violation is alleged to arise out of business dealings (e.g. sales of assets or securities; corporate
         restructuring; partnership, shareholder, joint venture, and other business agreements; trade secrets; restrictive covenants; and
         employment agreements not including claims that principally involve alleged discriminatory practices)
   G     Transactions governed by the Uniform Commercial Code (exclusive of those concerning individual cooperative or condominium
         units)
   G     Transactions involving commercial real property, including Yellowstone injunctions and excluding actions for the payment of rent
         only
   G     Shareholder derivative actions — without consideration of the monetary threshold
   G     Commercial class actions — without consideration of the monetary threshold
   G     Business transactions involving or arising out of dealings with commercial banks and other financial institutions
   G     Internal affairs of business organizations
   G     Malpractice by accountants or actuaries, and legal malpractice arising out of representation in commercial matters
   G     Environmental insurance coverage
   G     Commercial insurance coverage (e.g. directors and officers, errors and omissions, and business interruption coverage)
   G     Dissolution of corporations, partnerships, limited liability companies, limited liability partnerships and joint ventures — without
         consideration of the monetary threshold
   G     Applications to stay or compel arbitration and affirm or disaffirm arbitration awards and related injunctive relief pursuant to CPLR
         Article 75 involving any of the foregoing enumerated commercial issues — without consideration of the monetary threshold

   Plaintiff/Petitioner’s claim for compensatory damages [exclusive of punitive damages, interest, costs and counsel fees claimed]:

         $ No less than $1,196,367,187.50
           _______________________________________________________________________________________

    Plaintiff/Petitioner’s claim for equitable or declaratory relief [brief description]:

         _________________________________________________________________________________________

         _________________________________________________________________________________________

         _________________________________________________________________________________________

    Defendant/Respondent’s counterclaim(s) [brief description, including claim for monetary relief]:

         _________________________________________________________________________________________

         _________________________________________________________________________________________

         _________________________________________________________________________________________

    I REQUEST THAT THIS CASE BE ASSIGNED TO THE COM M ERCIAL DIVISION. I CERTIFY THAT THE CASE
    M EETS THE JURISDICTIONAL REQUIREM ENTS OF THE COM M ERCIAL DIVISION SET FORTH IN 22 NYCRR §
    202.70(a), (b) AND (c).


    Dated: 09/02/2020
           ________________________                                                    /s/ Antonio Perez-Marques
                                                                                __________________________________________
                                                                                                 SIGNATURE


                                                                                Antonio Perez-Marques
                                                                                __________________________________________
                                                                                              PRINT OR TYPE NAM E
                                                                          1 of 1
Case 1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 188 of 189




                 Exhibit A
                  Part 7
FILED: NEW YORK COUNTY CLERK 09/09/2020 09:22 PM                                                  INDEX NO. 654214/2020
NYSCEF DOC. NO. Case
                7    1:20-cv-08206-JPC Document 1-1 Filed 10/02/20 Page 189 of 189
                                                                      RECEIVED  NYSCEF: 09/09/2020



            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK
            THE BANK OF NEW YORK MELLON, as
            Trustee, solely in its capacity as trustee for
            4.125% Notes due 2022 issued by Samarco
            Minera9ao S.A.,
                                                                      Index No. 654214/2020
                                     Plaintiff,

                       - against -                                    AFFIRMATION OF SERVICE
            SAMARCO MINERA<;A.O S.A.,

                                     Defendant.



            Matthew Cormack, an attorney at law duly admitted to practice in the State ofNew York,

            affirms, under the penalty of perjury and pursuant to CPLR 2106, that the following is true:

                1. I am an attorney admitted to practice in the State of New York

               2. On September 4, 2020, I served true and correct copies of ( 1) the Summons; (2) the

                   Notice of Motion; (3) the Memorandum of Law ; (4) the Affidavit of Support by Mr.

                   David Kerr; (5) Exhibits 1 through 5; (6) the Request for Judicial Intervention; (7) the

                   Request for Judicial Intervention Addendum; and (8) the Notice of Electronic Filing by

                   electronic mail upon:

                   SAMARCO MINERA<;A.O S.A.
                   c/o Law Debenture Corporate Services, Inc.
                   sopny@lawdeb.com


            Dated: New York, New York
                   September r,2020
                              P\.~
                                                                               Matthew Cormack




                                                        1 of 1
